Exhibit 10.1

EXECUTION VERSION

 

 

 

$1,490,425,000

AMENDED AND RESTATED TERM LOAN AGREEMENT

dated as of

August 17, 2016

among

CDW LLC,

as the Borrower,

THE LENDERS PARTY HERETO,

BARCLAYS BANK PLC,

as Administrative Agent and as Collateral Agent

 

 

BARCLAYS BANK PLC,

as Joint Lead Arranger and Joint Bookrunner,

MORGAN STANLEY SENIOR FUNDING, INC.,

as Joint Lead Arranger, Joint Bookrunner and Syndication Agent,

JPMORGAN CHASE BANK, N.A.,

GOLDMAN SACHS LENDING PARTNERS LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers, Joint Bookrunners and Co-Documentation Agents

and

RBC CAPITAL MARKETS,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. and

HSBC SECURITIES (USA) INC.,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    Definitions    SECTION 1.01.  

Defined Terms

     2    SECTION 1.02.  

Terms Generally

     46    SECTION 1.03.  

Classification of Term Loans and Borrowings

     47    SECTION 1.04.  

Rounding

     47    SECTION 1.05.  

References to Agreements and Laws

     47    SECTION 1.06.  

Times of Day

     47    SECTION 1.07.  

Timing of Payment or Performance

     47    SECTION 1.08.  

Pro Forma Calculations

     47    ARTICLE II    The Term Loans    SECTION 2.01.  

Continuation of Term Loans

     48    SECTION 2.02.  

Borrowings of Incremental Term Loans

     49    SECTION 2.03.  

Borrowing Procedure

     50    SECTION 2.04.  

Evidence of Debt; Repayment of Term Loans

     50    SECTION 2.05.  

Administration Fees

     51    SECTION 2.06.  

Interest on Term Loans; Retroactive Adjustments of Applicable Percentage

     51    SECTION 2.07.  

Default Interest

     51    SECTION 2.08.  

Alternate Rate of Interest

     51    SECTION 2.09.  

[Intentionally Omitted]

     52    SECTION 2.10.  

Conversion and Continuation of Borrowings

     52    SECTION 2.11.  

Repayment of Borrowings

     53    SECTION 2.12.  

Optional Prepayment

     53    SECTION 2.13.  

Mandatory Prepayments

     54    SECTION 2.14.  

Reserve Requirements; Change in Circumstances

     55    SECTION 2.15.  

Change in Legality

     57    SECTION 2.16.  

Breakage

     57    SECTION 2.17.  

Pro Rata Treatment; Intercreditor Agreements

     58    SECTION 2.18.  

Sharing of Setoffs

     59    SECTION 2.19.  

Payments

     59    SECTION 2.20.  

Taxes

     59    SECTION 2.21.  

Replacement of Lenders; Defaulting Lenders; Duty to Mitigate

     62    SECTION 2.22.  

Incremental Term Loans

     63    SECTION 2.23.  

Amend and Extend

     65    SECTION 2.24.  

Refinancing Term Loans

     66    SECTION 2.25.  

Amendment and Restatement

     67   

 

-i-



--------------------------------------------------------------------------------

         Page   ARTICLE III    Representations and Warranties    SECTION 3.01.  

Organization; Powers

     69    SECTION 3.02.  

Authorization

     69    SECTION 3.03.  

Enforceability

     69    SECTION 3.04.  

Governmental Approvals

     69    SECTION 3.05.  

Financial Statements

     70    SECTION 3.06.  

No Material Adverse Change

     70    SECTION 3.07.  

Title to Properties

     70    SECTION 3.08.  

Subsidiaries

     70    SECTION 3.09.  

Litigation; Compliance with Laws

     70    SECTION 3.10.  

Federal Reserve Regulations

     70    SECTION 3.11.  

Investment Company Act

     71    SECTION 3.12.  

Taxes

     71    SECTION 3.13.  

No Material Misstatements

     71    SECTION 3.14.  

Employee Benefit Plans

     71    SECTION 3.15.  

Environmental Matters

     71    SECTION 3.16.  

Security Documents

     72    SECTION 3.17.  

Location of Real Property and Leased Premises

     72    SECTION 3.18.  

Labor Matters

     72    SECTION 3.19.  

Solvency

     73    SECTION 3.20.  

Intellectual Property

     73    SECTION 3.21.  

Subordination of Junior Financing

     73    SECTION 3.22.  

Anti-Terrorism; OFAC; FCPA

     73    ARTICLE IV    Conditions Precedent    SECTION 4.01.  

All Incremental Term Loans

     73    SECTION 4.02.  

Amendment and Restatement

     74    ARTICLE V    Affirmative Covenants    SECTION 5.01.  

Existence; Compliance with Laws; Businesses and Properties

     75    SECTION 5.02.  

Insurance

     76    SECTION 5.03.  

Taxes

     76    SECTION 5.04.  

Financial Statements, Reports, etc

     76    SECTION 5.05.  

Notices

     78    SECTION 5.06.  

Information Regarding Collateral

     79    SECTION 5.07.  

Maintaining Records; Access to Properties and Inspections

     79    SECTION 5.08.  

Use of Proceeds

     79    SECTION 5.09.  

Further Assurances

     79    SECTION 5.10.  

Mortgaged Properties

     82    SECTION 5.11.  

Designation of Subsidiaries

     83    SECTION 5.12.  

Credit Ratings

     84   

 

-ii-



--------------------------------------------------------------------------------

         Page   ARTICLE VI    Negative Covenants    SECTION 6.01.  

Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock and
Preferred Stock

     84    SECTION 6.02.  

Liens

     91    SECTION 6.03.  

Restricted Payments

     91    SECTION 6.04.  

Fundamental Changes

     97    SECTION 6.05.  

Dispositions

     99    SECTION 6.06.  

Transactions with Affiliates

     101    SECTION 6.07.  

Restrictive Agreements

     103    SECTION 6.08.  

Business of the Borrower and Its Restricted Subsidiaries

     104    SECTION 6.09.  

Modification of Junior Financing Documentation

     104    SECTION 6.10.  

Changes in Fiscal Year

     104    ARTICLE VII    Events of Default    SECTION 7.01.  

Events of Default

     105    ARTICLE VIII    The Administrative Agent and the Collateral Agent   
ARTICLE IX    Miscellaneous    SECTION 9.01.  

Notices

     111    SECTION 9.02.  

Survival of Agreement

     113    SECTION 9.03.  

Binding Effect

     113    SECTION 9.04.  

Successors and Assigns

     114    SECTION 9.05.  

Expenses; Indemnity

     119    SECTION 9.06.  

Right of Setoff; Payments Set Aside

     120    SECTION 9.07.  

Applicable Law

     121    SECTION 9.08.  

Waivers; Amendment

     121    SECTION 9.09.  

Interest Rate Limitation

     123    SECTION 9.10.  

Entire Agreement

     123    SECTION 9.11.  

WAIVER OF JURY TRIAL

     123    SECTION 9.12.  

Severability

     123    SECTION 9.13.  

Counterparts

     123    SECTION 9.14.  

Headings

     124    SECTION 9.15.  

Jurisdiction; Consent to Service of Process

     124    SECTION 9.16.  

Confidentiality

     124    SECTION 9.17.  

Electronic Execution of Assignments

     125    SECTION 9.18.  

No Advisory or Fiduciary Responsibility

     125    SECTION 9.19.  

Release of Collateral

     126    SECTION 9.20.  

USA PATRIOT Act Notice

     126    SECTION 9.21.  

Lender Action

     127    SECTION 9.22.  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     127   

 

-iii-



--------------------------------------------------------------------------------

              

Page

SCHEDULES         

Schedule 1.01(a)

  

–

  

Subsidiary Guarantors

  

Schedule 1.01(b)

  

–

  

Disqualified Institutions

  

Schedule 1.01(c)

  

–

  

Immaterial Subsidiaries

  

Schedule 1.01(d)

  

–

  

Existing Investments

  

Schedule 1.01(e)

  

–

  

Existing RP Available Amount

  

Schedule 2.01

  

–

  

Lenders and Term Loan Commitments

  

Schedule 3.08

  

–

  

Subsidiaries

  

Schedule 3.09

  

–

  

Litigation

  

Schedule 3.15

  

–

  

Environmental Matters

  

Schedule 3.17(a)

  

–

  

Owned Real Property

  

Schedule 3.17(b)

  

–

  

Leased Real Property

  

Schedule 3.18

  

–

  

Labor Matters

  

Schedule 3.20

  

–

  

Intellectual Property

  

Schedule 6.01

  

–

  

Existing Indebtedness

  

Schedule 6.02

  

–

  

Existing Liens

  

EXHIBITS      

Exhibit A

  

–

  

Form of Assignment and Acceptance

Exhibit B

  

–

  

Form of Note

Exhibit C

  

–

  

[Intentionally Omitted]

Exhibit D

  

–

  

Form of Conversion/Continuation Request

Exhibit E

  

–

  

Form of Prepayment Notice

Exhibit F

  

–

  

Form of Non-Bank Certificate

 

-iv-



--------------------------------------------------------------------------------

AMENDED AND RESTATED TERM LOAN AGREEMENT, dated as of August 17, 2016 (as
modified and supplemented and in effect from time to time, this “Agreement”),
among CDW LLC, an Illinois corporation (the “Borrower”), the Lenders (as defined
herein), BARCLAYS BANK PLC (“Barclays”), as joint lead arranger, joint
bookrunner, Administrative Agent and Collateral Agent, MORGAN STANLEY SENIOR
FUNDING, INC. (“MSSF”), as joint lead arranger, joint bookrunner and syndication
agent, JPMORGAN CHASE BANK, N.A. (together with its affiliates, including J.P.
Morgan Securities LLC, “JPMCB”), as joint lead arranger, joint bookrunner and
co-documentation agent, GOLDMAN SACHS LENDING PARTNERS LLC (“GS”), as joint lead
arranger, joint bookrunner and co-documentation agent, MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED (“MLPFS”), as joint lead arranger, joint bookrunner
and co-documentation agent, WELLS FARGO SECURITIES, LLC (“WF”), as joint lead
arranger, joint bookrunner and co-documentation agent, RBC CAPITAL MARKETS
(“RBCCM”), as joint lead arranger and joint bookrunner, THE BANK OF TOKYO
MITSUBISHI UFJ, LTD., a member of MUFG, a global financial group (“MUFG”), as
joint lead arranger and joint bookrunner and HSBC SECURITIES (USA) INC.
(“HSBC”), as joint lead arranger and joint bookrunner, in each case for the Term
Loan Facility. Capitalized terms used in this Agreement shall have the meanings
set forth in Article I.

RECITALS

WHEREAS, on the Original Closing Date, the Persons that were then Existing
Lenders (as defined below) extended credit to the Borrower in the form of a
senior secured term loan facility pursuant to the terms of, and subject to the
conditions set forth in, the Existing Term Loan Agreement;

WHEREAS, on July 31, 2013, certain of the Persons that were then Existing
Lenders extended credit to the Borrower in the form of an incremental senior
secured term loan facility, and the term loans thereunder were fungible with the
term loans made on the Original Closing Date.

WHEREAS, the proceeds of the Term Loans were used (i) on the Original Closing
Date to repay certain existing Indebtedness of the Borrower in full and to pay
the Transaction Expenses and (ii) following the Original Closing Date, for
general corporate purposes;

WHEREAS, pursuant to and in accordance with Section 9.08 of the Existing Term
Loan Agreement, the Borrower has requested that the Lenders under the Existing
Term Loan Agreement (the “Existing Lenders”) amend and restate the Existing Term
Loan Agreement as set forth herein;

WHEREAS, the Administrative Agent, the Existing Lenders that are a party hereto
(the “Consenting Existing Lenders”) and the New Lender are willing to amend and
restate the Existing Term Loan Agreement as set forth herein, on the terms and
subject to the conditions set forth herein; and

WHEREAS, on the Closing Date, the Existing Term Loan Agreement will be amended
and restated in its entirety by this Agreement and, immediately prior to the
occurrence of the Closing Date (but subject to the occurrence thereof) (the
“Assignment Time”) each Existing Lender (other than any Consenting Existing
Lender that elects “Consent and Cashless Roll Option”, as described in
Section 2.25) will sell and assign their respective Term Loans pursuant to
Section 2.25(d) to Barclays Bank PLC (the “New Lender”), and the New Lender will
purchase and assume such Term Loans from such Existing Lenders, in each case, as
provided herein and subject to the terms and conditions hereof;

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree that the Existing Term Loan
Agreement shall be amended and restated to read in its entirety as follows:

 

-1-



--------------------------------------------------------------------------------

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“ABR”, when used in reference to any Term Loan or Borrowing, refers to whether
such Term Loan, or the Term Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Alternate Base Rate.

“Acquired Indebtedness” shall mean, with respect to any specified Person,

(a) Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Restricted Subsidiary of such specified Person,
including Indebtedness incurred in connection with, or in contemplation of, such
other Person merging with or into or becoming a Restricted Subsidiary of such
specified Person, and

(b) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

“Additional Lender” shall mean, at any time, any Person that is not an existing
Lender and that agrees to provide any portion of any (a) Incremental Term Loans
in accordance with Section 2.22 or (b) Refinancing Term Loans pursuant to a
Refinancing Amendment in accordance with Section 2.24; provided that such
Additional Lender shall be an Eligible Assignee that meets the requirements to
be an assignee of Term Loans under Sections 9.04(b) and (c).

“Adjusted LIBO Rate” shall mean, for any Interest Period, an interest rate per
annum (rounded upwards, if necessary, to the next 1/100 of 1%) equal to the
product of (i) the LIBO Rate in effect for such Interest Period and
(ii) Statutory Reserves. Notwithstanding anything herein to the contrary, the
Adjusted LIBO Rate shall not be less than 0.75% per annum at any time.

“Administration Fees” shall have the meaning assigned to such term in
Section 2.05.

“Administrative Agent” shall mean Barclays, in its capacity as administrative
agent for the Lenders, and shall include any successor thereto appointed
pursuant to Article VIII.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in
such form as may be supplied from time to time by the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries,
Controls, is Controlled by or is under common Control with the Person specified;
provided, however, that no Lender (nor any Affiliate of any Lender) shall be
deemed to be an Affiliate of the Borrower or any of its subsidiaries by virtue
of its capacity as a Lender hereunder.

“Agents” shall have the meaning assigned to such term in Article VIII.

“Agreement” shall have the meaning assigned to such term in the preamble.

 

-2-



--------------------------------------------------------------------------------

“All-In Yield” shall mean, as to any Indebtedness, the effective interest rate
with respect thereto as reasonably determined by the Administrative Agent taking
into account the interest rate, margin, original issue discount, upfront fees
and eurodollar rate floor or base rate floor; provided that original issue
discount and upfront fees shall be equated to interest rate assuming a four-year
life to maturity of such Indebtedness; provided further that “All-in Yield”
shall not include customary arrangement, underwriting, structuring or similar
fees paid to arrangers or fees that are not paid ratably to the market with
respect to such Indebtedness.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (i) the Prime Rate in effect on such day, (ii) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (iii) the Adjusted LIBO
Rate for a one-month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective on the effective
date of such change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate, as the case may be.

“Applicable Percentage” shall mean, for any day, 2.25% per annum with respect to
any Eurodollar Term Loan and 1.25% per annum with respect to any ABR Term Loan.

“Arrangers” shall mean Barclays, MSSF, JPMCB, GS, MLPFS, WF, RBCCM, MUFG AND
HSBC.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by any Lender and any assignee, and accepted by the Administrative Agent and, to
the extent required by Section 9.04(b), consented to by the Borrower,
substantially in the form of Exhibit A or such other form as shall be reasonably
approved by the Administrative Agent.

“Assignment Time” shall have the meaning assigned to such term in the recitals
hereto.

“Available Incremental Amount” shall have the meaning assigned to such term in
Section 2.22(a).

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Barclays” shall have the meaning assigned to such term in the preamble.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower” shall have the meaning assigned to such term in the preamble.

“Borrower Materials” shall have the meaning assigned to such term in Section
5.04.

 

-3-



--------------------------------------------------------------------------------

“Borrowing” shall mean Term Loans of the same Type made, converted or continued
on the same date and, in the case of Eurodollar Term Loans, as to which a single
Interest Period is in effect.

“Breakage Event” shall have the meaning assigned to such term in Section 2.16.

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are generally authorized or required by law to close;
provided, however, if such day relates to any interest rate settings as to a
Eurodollar Term Loan, any fundings, disbursements, settlements and payments in
respect of any such Eurodollar Term Loan, or any other dealings in dollars to be
carried out pursuant to this Agreement in respect of any such Eurodollar Term
Loan, such day shall also exclude any day on which dealings in deposits in
dollars are not conducted by and between banks in the London interbank
eurodollar market.

“Capital Expenditures” shall mean, as to any Person for any period, the
additions to property, plant and equipment and other capital expenditures of
such Person and its subsidiaries that are (or should be) set forth in a
consolidated statement of cash flows of such Person.

“Capital Stock” shall mean:

(a) in the case of a corporation, corporate stock;

(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(c) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

(d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

“Capitalized Lease Obligations” shall mean, as to any Person, at the time any
determination thereof is to be made, the amount of the liability in respect of a
capital lease that would at such time be required to be capitalized and
reflected as a liability on a balance sheet (excluding the footnotes thereto) of
such Person in accordance with GAAP.

“Cash Equivalents” shall mean:

(a) dollars;

(b) in the case of the Borrower or a Restricted Subsidiary, such local
currencies held by them from time to time in the ordinary course of business;

(c) securities issued or directly and fully and unconditionally guaranteed or
insured by the U.S. government or any agency or instrumentality thereof, the
securities of which are unconditionally guaranteed as a full faith and credit
obligation of such government with maturities of 24 months or less from the date
of acquisition;

(d) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any commercial bank having capital and surplus of not less
than $250,000,000 in the case of U.S. banks and $100,000,000 (or the U.S. dollar
equivalent as of the date of determination) in the case of non-U.S. banks;

 

-4-



--------------------------------------------------------------------------------

(e) repurchase obligations for underlying securities of the types described in
clauses (c) and (d) of this definition entered into with any financial
institution meeting the qualifications specified in such clause (d);

(f) commercial paper rated P-1 by Moody’s or A-1 by S&P and in each case
maturing within 24 months after the date of creation thereof;

(g) marketable short-term money market and similar securities having a rating of
P-1 or A-1 from either Moody’s or S&P, respectively (or, if at any time neither
Moody’s nor S&P shall be rating such obligations, an equivalent rating from
another rating agency of national standing and reasonably satisfactory to the
Administrative Agent) and in each case maturing within 24 months after the date
of creation thereof;

(h) investment funds investing 95% of their assets in securities of the types
described in clauses (a) through (g) of this definition;

(i) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an Investment Grade Rating from either Moody’s or S&P with
maturities of 24 months or less from the date of acquisition;

(j) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA (or the equivalent thereof) or
better by S&P or Aaa (or the equivalent thereof) or better by Moody’s;

(k) shares of investment companies that are registered under the Investment
Company Act of 1940 and substantially all the investments of which are one or
more of the types of securities described in clauses (a) through (j) of this
definition; and

(l) in the case of any Foreign Subsidiary, investments of comparable tenure and
credit quality to those described in the foregoing clauses (a) through (k) or
other high quality short term investments, in each case, customarily utilized in
countries in which such Foreign Subsidiary operates for short term cash
management purposes.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (a) and (b)
above, provided that such amounts are converted into any currency listed in
clauses (a) and (b) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.

“Cash Pooling Arrangements” shall mean a deposit account arrangement among a
single depository institution, the Borrower and one or more Foreign Subsidiaries
involving the pooling of cash deposits in and overdrafts in respect of one or
more deposit accounts (each located outside of the United States and any States
and territories thereof) with such institution by the Borrower and such Foreign
Subsidiaries for cash management purposes.

“CDW Finance” shall mean CDW Finance Corporation, a Delaware corporation.

 

-5-



--------------------------------------------------------------------------------

“Change in Law” shall mean (a) the adoption or taking effect of any law, rule,
regulation or treaty after the date of this Agreement or, in the case of an
assignee, such an adoption or taking effect after the date such Person became a
party to this Agreement, (b) any change in any law, rule, regulation or treaty
or in the administration, interpretation, implementation or application thereof
by any Governmental Authority after the date of this Agreement or, in the case
of an assignee, such a change after the date such Person became a party to this
Agreement, or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental Authority
after the date of this Agreement or, in the case of an assignee, such a making
or issuance after the date such Person became a party to this Agreement,
including the compliance by any Lender (or, for purposes of Section 2.14, by any
lending office of such Lender or by such Lender’s holding company, if any)
therewith; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

A “Change of Control” shall be deemed to have occurred if:

(a) at any time, and for any reason whatsoever, (A) any “person” or “group” (as
such terms are used in Sections 13(d) and 14(d) of the Exchange Act as in effect
on the date hereof, but excluding any employee benefit plan of any such person
and its subsidiaries and any Person acting in its capacity as trustee, agent or
other fiduciary or administrator of any such plan), excluding the Permitted
Investors, shall become the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)-5 under the Exchange Act), directly or indirectly, of more than the
greater of (x) 35% of outstanding Voting Equity Interests of Holdings and (y)
the percentage of the then outstanding Voting Equity Interests of Holdings
owned, directly or indirectly, beneficially and of record by the Permitted
Investors, and (B) during each period of 12 consecutive months, a majority of
the Governing Board of Holdings shall not consist of Continuing Directors; or

(b) any change in control (or similar event, however denominated) with respect
to the Borrower or any Restricted Subsidiary shall occur under and as defined in
the Senior Notes Documentation to the extent the Senior Notes constitute
Material Indebtedness of the Borrower or any Restricted Subsidiary; or

(c) Holdings shall directly or indirectly own, beneficially and of record, less
than 100% of the issued and outstanding Equity Interests of the Borrower.

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Closing Date” shall mean the first date on which all of the conditions
precedent set forth in Section 4.3 shall have been satisfied (or waived by the
Administrative Agent), which date is August 17, 2016.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, or any legislation successor thereto.

“Collateral” shall mean all property and assets of the Loan Parties, now owned
or hereafter acquired, upon or in respect of which a Lien is or is purported to
be granted (or otherwise created) by any Security Document.

 

-6-



--------------------------------------------------------------------------------

“Collateral Agent” shall mean Barclays, in its capacity as collateral agent for
the Secured Parties, and shall include any successor thereto appointed pursuant
to Article VIII.

“Communications” shall have the meaning assigned to such term in Section 9.01.

“Compliance Certificate” shall mean a certificate delivered pursuant to
Section 5.04(c).

“Connection Income Taxes” shall mean, with respect to the Administrative Agent,
any Lender or any other recipient of any payment to be made by or on account of
any obligation of the Borrower hereunder, Taxes imposed on or measured by net
income (however denominated) or franchise Taxes (or similar) or branch profits
imposed as a result of a present or former connection between such recipient and
the jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Term Loan or Loan
Document).

“Consenting Existing Lender” shall have the meaning assigned to such term in the
recitals hereto.

“Consolidated” or “consolidated” with respect to any Person, unless otherwise
specifically indicated, refers to such Person consolidated with the Borrower and
its Restricted Subsidiaries, and excludes from such consolidation any
Unrestricted Subsidiary as if such Unrestricted Subsidiary were not an Affiliate
of such Person.

“Consolidated Depreciation and Amortization Expense” shall mean, for any period,
the total amount of depreciation and amortization expenses, including the
amortization of deferred financing fees and amortization of unrecognized prior
service costs and actuarial gains and losses related to pensions and other
post-employment benefits, of the Borrower and its Restricted Subsidiaries for
such period on a consolidated basis and otherwise determined in accordance with
GAAP.

“Consolidated Indebtedness” shall mean, as of any date of determination, the
sum, without duplication, of (a) the total amount of Indebtedness under clauses
(a)(i), (a)(ii), (a)(iii) (but, in the case of such clause (a)(iii), only to the
extent of any unreimbursed drawings thereunder) and (a)(iv) of the definition
thereof of the Borrower and its Restricted Subsidiaries, plus (b) the greater of
the aggregate liquidation value and maximum fixed repurchase price (without
regard to any change of control or redemption premiums) of all Disqualified
Stock of the Borrower and the Restricted Guarantors and all Preferred Stock of
the Restricted Subsidiaries that are not Guarantors, in each case, as determined
on a consolidated basis in accordance with GAAP.

“Consolidated Interest Expense” shall mean, for any period, without duplication,
the sum of:

(a) consolidated interest expense of the Borrower and its Restricted
Subsidiaries for such period, to the extent such expense was deducted (and not
added back) in computing Consolidated Net Income (including (i) amortization of
original issue discount resulting from the issuance of Indebtedness at less than
par, (ii) all commissions, discounts and other fees and charges owed with
respect to letters of credit or bankers acceptances, (iii) non-cash interest
expense (but excluding any non-cash interest expense attributable to the
movement in the mark to market valuation of Hedging Obligations or other
derivative instruments pursuant to GAAP), (iv) the interest component of
Capitalized Lease Obligations, (v) net payments, if any, pursuant to interest
rate Hedging Obligations with respect to Indebtedness, (vi) net losses on
Hedging Obligations or other derivative instruments entered into for the purpose
of hedging interest rate risk and (vii) costs of surety bonds in connection with
financing activities, but excluding (x)

 

-7-



--------------------------------------------------------------------------------

amortization of deferred financing fees, debt issuance costs, commissions, fees
and expenses, (y) any expensing of bridge, commitment and other financing fees
and (z) commissions, discounts, yield and other fees and charges (including any
interest expense) related to any Receivables Facility, any Floorplan Loans or
any other inventory financing agreement entered into in the ordinary course of
business); plus

(b) consolidated capitalized interest of the Borrower and its Restricted
Subsidiaries for such period, whether paid or accrued; less

(c) interest income of the Borrower and its Restricted Subsidiaries for such
period.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by the
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP.

“Consolidated Net Income” shall mean, for any period, the net income (loss) of
the Borrower and its Restricted Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP; provided, however, that (without
duplication),

(a) the net income (or loss) for such period of any Person that is not a
subsidiary, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting, shall be excluded; provided, that Consolidated Net
Income shall be increased by the aggregate amount of dividends or distributions
or other payments that are actually paid in cash (or to the extent converted
into cash) to the Borrower or a Restricted Subsidiary in respect of such period,
and

(b) solely for the purpose of determining the amount available under clause (b)
of the definition of “Restricted Payment Applicable Amount”, the net income for
such period of any Restricted Subsidiary (other than any Guarantor) shall be
excluded if the declaration or payment of dividends or similar distributions by
that Restricted Subsidiary of its net income is not at the date of determination
wholly permitted without any prior governmental approval (which has not been
obtained) or, directly or indirectly, by the operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule, or
governmental regulation applicable to that Restricted Subsidiary or its
equityholders, unless such restriction with respect to the payment of dividends
or similar distributions has been legally waived, provided, that Consolidated
Net Income will be increased by the aggregate amount of dividends or other
distributions or other payments actually paid in cash (or to the extent
converted into cash) to the Borrower or a Restricted Subsidiary in respect of
such period, to the extent not already included therein.

Notwithstanding the foregoing, for the purpose of Section 6.03 only (other than
paragraph (c) of the definition of “Restricted Payment Applicable Amount”),
there shall be excluded from Consolidated Net Income any income arising from any
sale or other disposition of Restricted Investments made by the Borrower or any
Restricted Subsidiary, any repurchases and redemptions of Restricted Investments
from the Borrower or any Restricted Subsidiary, any repayments of loans and
advances which constitute Restricted Investments by the Borrower or any
Restricted Subsidiary, any sale of the stock of an Unrestricted Subsidiary or
any distribution or dividend from an Unrestricted Subsidiary, in each case only
to the extent such amounts increase the amount of Restricted Payments permitted
under paragraph (d) of the definition of “Restricted Payment Applicable Amount”.

“Consolidated Non-Guarantor Debt Ratio” shall mean, as of any date, the ratio of
(a) Consolidated Indebtedness on such date that constitutes Non-Guarantor
Indebtedness or Non-Guarantor Preferred Stock to (b) EBITDA for the most
recently ended four fiscal quarters ending immediately prior to such date for
which Section 5.04 Financials have been delivered to the Administrative Agent.

 

-8-



--------------------------------------------------------------------------------

“Contingent Obligations” shall mean, with respect to any Person, any obligation
of such Person guaranteeing or having the economic effect of guaranteeing any
leases, dividends or other obligations that, in each case, do not constitute
Indebtedness (“primary obligations”) of any other Person (the “primary obligor”)
in any manner, whether directly or indirectly, including any obligation of such
Person, whether or not contingent,

(a) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, or

(b) to advance or supply funds

(i) for the purchase of payment of any such primary obligation, or

(ii) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, or

(c) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the
primarily obligor to make payment of such primary obligation against loss in
respect thereof, or

(d) as an account party in respect of any letter of credit, letter of guaranty
or bankers’ acceptance.

“Continuing Directors” shall mean the members of the Governing Board of the
Borrower on the Closing Date, as elected or appointed after giving effect to the
transactions contemplated by this Agreement, and each other member, if, in each
case, such other member’s nomination for election to such Governing Board is
approved by a majority of the then Continuing Directors, such other member is
appointed, approved or recommended by a majority of the then Continuing
Directors or such other member receives the vote of the Permitted Investors or
is designated or appointed by the Permitted Investors in his or her election by
the equityholders of the Borrower.

“Conversion/Continuation Request” shall mean a written request by the Borrower
to convert or continue a Borrowing in accordance with Section 2.10, which
request shall be substantially in the form of Exhibit D.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of Voting Equity Interests, by contract or otherwise, and
the terms “Controlling” and “Controlled” shall have meanings correlative
thereto.

“Current Assets” shall mean, at any time, (a) the consolidated current assets
(other than cash and Cash Equivalents) of the Borrower and its Restricted
Subsidiaries that would, in accordance with GAAP, be classified on a
consolidated balance sheet of the Borrower and its Restricted Subsidiaries as
current assets at such date of determination, other than amounts related to
current or deferred Taxes based on income or profits (but excluding assets held
for sale, loans (permitted) to third parties, pension assets, deferred bank fees
and derivative financial instruments) and (b) in the event that a Receivables
Facility is accounted for off-balance sheet, (x) gross accounts receivable
comprising part of the assets subject to such Receivables Facility less
(y) collections against the amounts sold pursuant to clause (x).

 

-9-



--------------------------------------------------------------------------------

“Current Liabilities” shall mean, at any time, the consolidated current
liabilities of the Borrower and its Restricted Subsidiaries that would, in
accordance with GAAP, be classified on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries as current liabilities at such date of
determination, but excluding, without duplication, (a) the current portion of
any long-term Indebtedness, (b) the outstanding principal amount of loans and
the outstanding amount of letter or credit reimbursement obligations and the
aggregate undrawn face amount of letters of credit, in each case, under the
Revolving Credit Agreement, (c) accruals of consolidated interest expense
(excluding consolidated interest expense that is due and unpaid), (d) accruals
for current or deferred Taxes based on income or profits, (e) accruals of any
costs or expenses related to restructuring reserves to the extent permitted to
be included in the calculation of EBITDA pursuant to clause (a)(v) of the
definition thereof and (f) the current portion of pension liabilities.

“Debtor Relief Laws” shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” shall mean any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would constitute an Event of
Default.

“Defaulting Lender” shall mean, subject to Section 2.21(c), any Lender that
(a) has failed to (i) fund all or any portion of the Term Loans required to be
funded by it hereunder on the date required to be funded by it hereunder or (ii)
pay to the Administrative Agent or any other Lender any other amount required to
be paid by it hereunder within two Business Days of the date when due, (b) has
notified the Administrative Agent and/or the Borrower in writing that it does
not intend to comply with its funding obligations hereunder or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Term Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable Default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.21(c)) upon delivery of written notice of such determination to the Borrower
and each Lender.

“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with a Disposition that is so designated

 

-10-



--------------------------------------------------------------------------------

as Designated Non-Cash Consideration pursuant to an Officer’s Certificate,
setting forth the basis of such valuation, executed by a Responsible Officer of
the Borrower, less the amount of cash or Cash Equivalents received in connection
with a subsequent sale of or collection on such Designated Non-Cash
Consideration.

“Designated Preferred Stock” shall mean Preferred Stock of the Borrower, a
Restricted Subsidiary or any direct or indirect parent corporation thereof (in
each case other than Disqualified Stock) that is issued for cash (other than to
the Borrower or a Restricted Subsidiary or an employee stock ownership plan or
trust established by the Borrower or its Subsidiaries) and is so designated as
Designated Preferred Stock pursuant to an Officer’s Certificate executed by a
Responsible Officer of the Borrower, on the issuance date thereof, the cash
proceeds of which are excluded from the calculation set forth in the definition
of Restricted Payment Applicable Amount.

“Disposition” shall mean:

(a) the sale, conveyance, transfer or other disposition, whether in a single
transaction or a series of related transactions, of property or assets
(including by way of a Sale and Lease-Back Transaction) of the Borrower or any
of its Restricted Subsidiaries; or

(b) the issuance or sale of Equity Interests of any Restricted Subsidiary,
whether in a single transaction or a series of related transactions.

“Disqualified Institutions” shall mean (a) those institutions set forth on
Schedule 1.01(b) and (b) any other Person that is a competitor of the Borrower
and its subsidiaries and is specifically identified to the Administrative Agent
and the Lenders in writing from time to time.

“Disqualified Stock” shall mean, with respect to any Person, any Capital Stock
of such Person which, by its terms, or by the terms of any security into which
it is convertible or for which it is putable or exchangeable, or upon the
happening of any event, matures or is mandatorily redeemable (other than solely
for Capital Stock which is not Disqualified Stock) pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof
(in each case, other than solely as a result of a change of control or asset
sale, so long as any rights of the holders thereof upon the occurrence of a
change of control or asset sale shall be subject to the occurrence of the
Termination Date or such repurchase or redemption is otherwise permitted by this
Agreement (including as a result of a waiver or amendment hereunder)), in whole
or in part, in each case prior to the date 91 days after the Term Loan Maturity
Date; provided, however, that if such Capital Stock is issued to any plan for
the benefit of employees of the Borrower or its subsidiaries or by any such plan
to such employees, such Capital Stock shall not constitute Disqualified Stock
solely because it may be required to be repurchased in order to satisfy
applicable statutory or regulatory obligations.

“dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiary” shall mean, with respect to any Person, any subsidiary of
such Person other than a Foreign Subsidiary.

“EBITDA” shall mean, for any period, Consolidated Net Income of the Borrower and
its Restricted Subsidiaries for such period:

(a) increased (without duplication) by:

(i) provision for taxes based on income or profits or capital (or any
alternative tax in lieu thereof), including, without limitation, foreign, state,
franchise and similar taxes and foreign withholding taxes of the Borrower and
its Restricted Subsidiaries paid or accrued during such period deducted (and not
added back) in computing Consolidated Net Income, including payments made
pursuant to any tax sharing agreements or arrangements among the Borrower, its
Restricted Subsidiaries and any direct or indirect parent company of the
Borrower (so long as such tax sharing payments are attributable to the
operations of the Borrower and its Restricted Subsidiaries); plus

 

-11-



--------------------------------------------------------------------------------

(ii) Fixed Charges for such period to the extent the same was deducted (and not
added back) in calculating Consolidated Net Income; plus

(iii) Consolidated Depreciation and Amortization Expense for such period to the
extent the same were deducted (and not added back) in computing Consolidated Net
Income; plus

(iv) any fees, costs, commissions, expenses or other charges (other than
Consolidated Depreciation or Amortization Expense but including the effects of
purchase accounting adjustments) related to the Transactions, any issuance of
Equity Interests, Investment, acquisition, disposition, dividend or similar
Restricted Payment, recapitalization or the incurrence, repayment, amendment or
modification of Indebtedness permitted to be incurred under this Agreement
(including a permitted refinancing thereof) and any charges or non-recurring
merger costs incurred during such period (in each case whether or not
successful), including (w) any expensing of bridge, commitment or other
financing fees, (x) such fees, costs, commissions, expenses or other charges
related to the arrangement and incurrence of the Term Loan Facility, (y) any
such fees, costs (including call premiums), commissions, expenses or other
charges related to any amendment or other modification of the Senior Notes, the
Revolving Credit Facility and the Term Loan Facility and (z) commissions,
discounts, yield and other fees and charges (including any interest expense)
related to any Receivables Facility, any Floorplan Loans or any other inventory
financing agreement entered into in the ordinary course of business, and, in
each case, deducted (and not added back) in computing Consolidated Net Income;
plus

(v) (i) in connection with the operation of the Krasny Plan, tax withholding
payments made in cash to the IRS in connection with in-kind withholding for
payments to participants in Equity Interests of any indirect or direct parent of
the Borrower; provided that the maximum add-back to EBITDA pursuant to this
clause (i) shall be no greater than $1.0 million in any four quarter period; and
(ii) payments made in cash to the Circle of Service Foundation, Inc. in an
amount not in excess of the amount of the net tax benefit to the Borrower as a
result of the implementation and continuing operation of the Krasny Plan; plus

(vi) any other non-cash charges, expenses or losses including any write offs or
write downs and any non-cash expense relating to the vesting of warrants,
reducing Consolidated Net Income for such period (provided that if any such
non-cash charges represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from EBITDA in such future period to the extent paid, and
excluding amortization of a prepaid cash item that was paid in a prior period);
plus

 

-12-



--------------------------------------------------------------------------------

(vii) [reserved]; plus

(viii) the amount of loss on sale of receivables and related assets to the
Receivables Subsidiary in connection with a Receivables Facility deducted (and
not added back) in computing Consolidated Net Income; plus

(ix) (A) non-cash compensation or other expense recorded from grants of stock
appreciation or similar rights, stock options, restricted stock or other rights
or as a result of the Krasny Plan and (B) other costs or expenses deducted (and
not added back) in computing Consolidated Net Income pursuant to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement or any stock subscription or shareholder agreement, to the
extent that (1) such costs or expenses are funded with cash proceeds contributed
to the capital of the Borrower that are not included in the calculation set
forth in the definition of “Restricted Payment Applicable Amount” pursuant to
clause (c)(i)(B) or clause (d) thereof, or (2) such costs or expenses are funded
with Net Cash Proceeds of an issuance of Equity Interests of the Borrower (other
than Disqualified Stock) solely to the extent that such Net Cash Proceeds are
not included in the calculation set forth in the definition of “Restricted
Payment Applicable Amount” pursuant to clause (c)(i)(A) thereof; plus

(x) the amount of net cost savings and acquisition synergies projected by the
Borrower in good faith to be realized during such period (calculated on a pro
forma basis as though such cost savings and/or acquisition synergies had been
realized on the first day of such period) as a result of actions taken or to be
taken in connection with the Transactions or any permitted acquisition by the
Borrower or any Restricted Subsidiary, net of the amount of actual benefits
realized during such period that are otherwise included in the calculation of
EBITDA from such actions; provided that (A) such cost savings and/or acquisition
synergies are reasonably identifiable, factually supportable and expected to
have continuing effect, (B) such actions are taken within 18 months after the
date of such acquisition and (C) the aggregate amount of cost savings and/or
acquisition synergies added pursuant to this clause (x) for any period with
respect to a particular acquisition shall not exceed an amount equal to 25% of
the EBITDA of the Person acquired in accordance with the terms of this Agreement
but not subsequently so disposed of (determined as if references to the Borrower
and its Restricted Subsidiaries in this definition were references to such
acquired Person and its subsidiaries, without giving effect to any adjustments
pursuant to this clause (x) or clause (xi) of this definition) for the period of
four consecutive fiscal quarters most recently ended prior to the determination
date; plus

(xi) any net after-tax non-recurring, extraordinary, infrequent or unusual gains
or losses (less all fees and expenses relating thereto) or expenses; plus

(xii) to the extent covered by insurance and actually reimbursed or otherwise
paid, or, so long as the Borrower has made a determination that there exists
reasonable evidence that such amount will in fact be reimbursed or otherwise
paid by the insurer and only to the extent that such amount is (A) not denied by
the applicable carrier in writing within 180 days and (B) in fact reimbursed or
otherwise paid within 365 days of the date of such evidence (with a deduction
for any amount so added back to the extent not so reimbursed or otherwise paid
within such 365 days), expenses with respect to liability or casualty events and
expenses or losses relating to business interruption; plus

 

-13-



--------------------------------------------------------------------------------

(xiii) expenses to the extent covered by contractual indemnification or
refunding provisions in favor of the Borrower or a Restricted Subsidiary and
actually paid or refunded, or, so long as the Borrower has made a determination
that there exists reasonable evidence that such amount will in fact be paid or
refunded by the indemnifying party or other obligor and only to the extent that
such amount is (A) not denied by the applicable indemnifying party or obligor in
writing within 90 days and (B) in fact reimbursed within 180 days of the date of
such evidence (with a deduction for any amount so added back to the extent not
so reimbursed within such 180 days); plus

(xiv) any non-cash increase (A) resulting from the revaluation of inventory
(including any impact of changes to inventory valuation policy methods including
changes in capitalization of variances) or (B) in expenses due to purchase
accounting associated with the Transactions or any future acquisitions; plus

(xv) the amount of loss from the early extinguishment of Indebtedness or Hedging
Obligations or other derivative instruments;

(b) decreased by (without duplication) non-cash gains increasing Consolidated
Net Income for such period, excluding any non-cash gains to the extent they
represent the reversal of an accrual or reserve for a potential cash item that
reduced EBITDA in any prior period; and

(c) increased or decreased by (without duplication):

(i) any net gain or loss resulting in such period from Hedging Obligations and
the application of Statement of Financial Accounting Standards No. 133 and
International Accounting Standards No. 39 and their respective related
pronouncements and interpretations; plus or minus, as applicable,

(ii) any net gain or loss included in calculating Consolidated Net Income
resulting in such period from currency translation gains or losses related to
currency remeasurements of indebtedness (including any net loss or gain
resulting from hedge agreements for currency exchange risk), plus or minus, as
applicable,

(iii) the cumulative effect of a change in accounting principles during such
period, plus or minus, as applicable,

(iv) any net gain or loss from disposed or discontinued operations and any net
gains or losses on disposal of disposed, abandoned or discontinued operations,
plus or minus, as applicable, and

(v) the amount of gains or losses (less all accrued fees and expenses relating
thereto) attributable to asset dispositions other than in the ordinary course of
business, plus or minus, as applicable.

“ECF Percentage” shall mean, with respect to any fiscal year, 50%; provided,
however, if the Total Net Leverage Ratio as of the end of a fiscal year is
(a) less than or equal to 5.50 to 1.00 but greater than 4.50 to 1.00, then the
ECF Percentage with respect to such fiscal year shall mean 25%, and (b) less
than or equal to 4.50 to 1.00, then the ECF Percentage with respect to such
fiscal year shall mean 0%.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

 

-14-



--------------------------------------------------------------------------------

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Election Memorandum” shall have the meaning assigned to such term in Section
2.25(a).

“Eligible Assignee” shall mean any Person other than a natural Person that is
(i) a Lender, an affiliate of any Lender or a Related Fund (any two or more
Related Funds being treated as a single Eligible Assignee for all purposes
hereof), or (ii) a commercial bank, insurance company, investment or mutual fund
or other entity that is an “accredited investor” (as defined in Regulation D
under the Securities Act) and which extends credit or buys loans in the ordinary
course of business; provided, no Disqualified Institution, Defaulting Lender,
Loan Party or Affiliate of a Loan Party shall be an Eligible Assignee (except
pursuant to any assignment to the Borrower pursuant to Section 9.04(n)).

“Environmental Laws” shall mean all applicable Federal, state, local and foreign
laws (including common law), treaties, regulations, rules, ordinances, codes,
decrees, judgments, directives and orders (including consent orders), having the
force and effect of law, in each case, relating to protection of the environment
or natural resources, or to human health and safety as it relates to protection
from environmental hazards.

“Equity Interests” shall mean Capital Stock and all warrants, options or other
rights to acquire Capital Stock, but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock.

“Equity Offering” shall mean any public or private sale of common stock or
Preferred Stock of the Borrower or of a direct or indirect parent of the
Borrower (excluding Disqualified Stock), other than:

(a) public offerings with respect to any such Person’s common stock registered
on Form S-4 or S-8;

(b) issuances to the Borrower or any subsidiary of the Borrower; and

(c) any such public or private sale that constitutes an Excluded Contribution.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that is under common control with any Loan Party under Section 414 of the Code
or Section 4001 of ERISA.

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, but excluding any event for which
the 30-day notice period is waived, with respect to a Pension Plan, (b) any
“accumulated funding deficiency” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived, or the failure to satisfy any
statutory funding requirement that results in a Lien, with respect to a Pension
Plan, (c) the incurrence by any Loan Party or an ERISA Affiliate of any
liability under Title IV of ERISA with respect to the termination of any

 

-15-



--------------------------------------------------------------------------------

Pension Plan or the withdrawal or partial withdrawal of any Loan Party or an
ERISA Affiliate from any Pension Plan or Multiemployer Plan, (d) the filing or a
notice of intent to terminate, the treatment of a Pension Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the receipt by any Loan
Party or any ERISA Affiliate from the PBGC or a plan administrator of any notice
of intent to terminate any Pension Plan or Multiemployer Plan or to appoint a
trustee to administer any Pension Plan, (e) the adoption of any amendment to a
Pension Plan that would require the provision of security pursuant to the Code,
ERISA or other applicable law, (f) the receipt by any Loan Party or any ERISA
Affiliate of any notice concerning statutory liability arising from the
withdrawal or partial withdrawal of any Loan Party or any ERISA Affiliate from a
Multiemployer Plan or a determination that a Multiemployer Plan is, or is
expected to be, in reorganization, within the meaning of Title IV of ERISA,
(g) the occurrence of a “prohibited transaction” (within the meaning of Section
4975 of the Code) with respect to which the Borrower or any Restricted
Subsidiary is a “disqualified person” (within the meaning of Section 4975 of the
Code) or with respect to which the Borrower or any Restricted Subsidiary could
reasonably be expected to have any liability, (h) any event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of any
Pension Plan or Multiemployer Plan or the appointment of a trustee to administer
any Pension Plan or (i) any other extraordinary event or condition with respect
to a Pension Plan or Multiemployer Plan which could reasonably be expected to
result in a Lien or any acceleration of any statutory requirement to fund all or
a substantial portion of the unfunded accrued benefit liabilities of such plan.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Term Loan or Borrowing, refers to
whether such Term Loan, or the Term Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” shall have the meaning assigned to such term in Article VII.

“Excess Cash Flow” shall mean, for any fiscal year of the Borrower, an amount
equal to:

(a) the sum, without duplication, of

(i) EBITDA; plus

(ii) reductions to working capital of the Borrower and its Restricted
Subsidiaries (i.e., the decrease, if any, in Current Assets minus Current
Liabilities from the beginning to the end of such fiscal year), but excluding
any such reductions in working capital arising from the acquisition of any
Person by the Borrower and/or the Restricted Subsidiaries; plus

(iii) foreign currency translation gains received in cash related to currency
remeasurements of indebtedness (including any net cash gain resulting from hedge
agreements for currency exchange risk), to the extent not otherwise included in
calculating EBITDA; plus

(iv) net cash gains resulting in such period from Hedging Obligations and the
application of Statement of Financial Accounting Standards No. 133 and
International Accounting Standards No. 39 and their respective pronouncements
and interpretations; plus

 

-16-



--------------------------------------------------------------------------------

(v) extraordinary, unusual or nonrecurring cash gains (other than gains on
Dispositions), to the extent not otherwise included in calculating EBITDA; plus

(vi) to the extent not otherwise included in calculating EBITDA, cash gains from
any sale or disposition outside the ordinary course of business;

minus

(b) the sum, without duplication, of

(i) the amount of any Taxes, including Taxes based on income, profits or
capital, (or alternative tax in lieu thereof), foreign, state, franchise and
similar Taxes, foreign withholding Taxes and foreign unreimbursed value added
Taxes (to the extent added in calculating EBITDA), and including penalties and
interest on any of the foregoing, in each case, paid in cash by the Borrower and
its Restricted Subsidiaries (to the extent not otherwise deducted in calculating
EBITDA), including payments made pursuant to any tax sharing agreements or
arrangements among the Borrower, its Restricted Subsidiaries and any direct or
indirect parent company of the Borrower (so long as such tax sharing payments
are attributable to the operations of the Borrower and its Restricted
Subsidiaries); plus

(ii) Consolidated Interest Expense, to the extent payable in cash and not
otherwise deducted in calculating EBITDA; plus

(iii) foreign currency translation losses payable in cash related to currency
remeasurements of indebtedness (including any net cash loss resulting from hedge
agreements for currency risk), to the extent not otherwise deducted in
calculating EBITDA; plus

(iv) without duplication of amounts deducted pursuant to clause (xviii) below in
a prior fiscal year, Capital Expenditures of the Borrower and its Restricted
Subsidiaries made in cash, to the extent financed with Internally Generated
Cash; plus

(v) repayments of long-term Indebtedness (including (A) the principal component
of Capitalized Lease Obligations and (B) the amount of repayment of Term Loans
pursuant to Section 2.11 and, to the extent made with the Net Cash Proceeds of a
Prepayment Asset Sale that resulted in an increase to Consolidated Net Income
and not in excess of the amount of such increase, Section 2.13(a), but excluding
all other prepayments of the Term Loans), made by the Borrower and its
Restricted Subsidiaries, but only to the extent that such repayments (x) by
their terms cannot be reborrowed or redrawn and (y) are not financed with the
proceeds of long-term Indebtedness (other than revolving Indebtedness) or with
the proceeds of Equity Interests of (1) the Borrower or (2) the Borrower’s
direct or indirect parent companies to the extent contributed to the capital of
the Borrower; plus

(vi) additions to working capital (i.e., the increase, if any, in Current Assets
minus Current Liabilities from the beginning to the end of such fiscal year),
but excluding any such additions to working capital arising from the acquisition
of any Person by the Borrower and/or the Restricted Subsidiaries; plus

 

-17-



--------------------------------------------------------------------------------

(vii) without duplication of amounts deducted pursuant to clause (xviii) below
in a prior fiscal year, the amount of Investments made by the Borrower and its
Restricted Subsidiaries pursuant to Section 6.03 (other than Permitted
Investments in (x) Cash Equivalents and Government Securities and (y) the
Borrower or any of its Restricted Subsidiaries), in cash, to the extent such
Investments were financed with Internally Generated Cash; plus

(viii) letter of credit fees paid in cash, to the extent not otherwise deducted
in calculating EBITDA; plus

(ix) extraordinary, unusual or nonrecurring cash charges, to the extent not
otherwise deducted in calculating EBITDA; plus

(x) cash fees and expenses incurred in connection with the Transactions, any
Investment permitted under Section 6.03, any disposition not prohibited under
Section 6.05, any recapitalization, any Equity Offering, the issuance of any
Indebtedness or any exchange, refinancing or other early extinguishment of
Indebtedness permitted by this Agreement (in each case, whether or not
consummated); plus

(xi) cash charges, expenses or losses added to EBITDA pursuant to clauses
(a)(v), (viii), (ix) and (x) of the definition thereof; plus

(xii) [reserved]; plus

(xiii) the amount of Restricted Payments made by the Borrower to the extent
permitted by clauses (iv), (xv) (but, with respect to Section 6.03(b)(xv)(H),
only to the extent such amounts would have been permitted to be deducted under
clause (b) of this definition if the Borrower or Restricted Subsidiary had
instead made such Investment) and (xx) of Section 6.03(b) to the extent that
such Restricted Payments were financed with Internally Generated Cash; plus

(xiv) cash expenditures in respect of Hedging Obligations (including net cash
losses resulting in such period from Hedging Obligations and the application of
Statement of Financial Accounting Standards No. 133 and International Accounting
Standards No. 39 and their respective pronouncements and interpretations), to
the extent not otherwise deducted in calculating EBITDA; plus

(xv) to the extent added to Consolidated Net Income, cash losses from any sale
or disposition outside the ordinary course of business; plus

(xvi) cash payments by the Borrower and its Restricted Subsidiaries in respect
of long-term liabilities (other than Indebtedness) of the Borrower and its
Restricted Subsidiaries; plus

(xvii) the aggregate amount of expenditures actually made by the Borrower and
its Restricted Subsidiaries in cash (including expenditures for the payment of
financing fees) to the extent that such expenditures are not expensed; plus

(xviii) without duplication of amounts deducted from Excess Cash Flow in a prior
fiscal year, the aggregate consideration required to be paid in cash by the
Borrower and its Restricted Subsidiaries pursuant to binding contracts (the
“Contract

 

-18-



--------------------------------------------------------------------------------

Consideration”) entered into prior to or during such fiscal year relating to
Investments permitted under Section 6.03 (other than Investments in (x) Cash
Equivalents and Government Securities and (y) the Borrower or any of its
Restricted Subsidiaries) or Capital Expenditures to be consummated or made
during the period of four consecutive fiscal quarters of the Borrower following
the end of such fiscal year, provided that to the extent the aggregate amount of
Internally Generated Cash actually utilized to finance such Capital Expenditures
or Investments during such period of four consecutive fiscal quarters is less
than the Contract Consideration, the amount of such shortfall shall be added to
the calculation of Excess Cash Flow at the end of such period of four
consecutive fiscal quarters; provided, however, that notwithstanding the
foregoing, solely for the purpose of determining the amount available under
clause (b) of the definition of “Restricted Payment Applicable Amount”, any
amounts that would otherwise be deducted pursuant to clauses (b)(v), (vii) or
(xviii) of this definition shall not be deducted to the extent that they
constitute Restricted Payments made by the Borrower pursuant to Section 6.03(a).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Contributions” shall mean Net Cash Proceeds, marketable securities or
Qualified Proceeds received by or contributed to the Borrower from,

(a) contributions to its common equity capital, and

(b) the sale (other than to the Borrower or a subsidiary of the Borrower or to
any management equity plan or stock option plan or any other management or
employee benefit plan or agreement of the Borrower or a subsidiary of the
Borrower) of Capital Stock (other than Disqualified Stock and Designated
Preferred Stock) of the Borrower,

in each case, designated as Excluded Contributions pursuant to an Officer’s
Certificate on the date such capital contributions are made or the date such
Equity Interests are sold, as the case may be, which are excluded from the
calculation of the Restricted Payment Applicable Amount.

“Excluded Parties” shall have the meaning assigned to such term in Section 9.16.

“Excluded Subsidiary” shall mean (a) any subsidiary that is not a Wholly-Owned
Subsidiary, (b) any Immaterial Subsidiary, (c) any subsidiary that is prohibited
by applicable law or contractual obligations from guaranteeing the Obligations,
(d) any Unrestricted Subsidiary, (e) any direct or indirect Domestic Subsidiary
of a direct or indirect Foreign Subsidiary, (f) any captive insurance
subsidiary, (g) any not-for-profit subsidiary, (h) any other subsidiary with
respect to which in the reasonable judgment of the Administrative Agent and the
Borrower, the cost or other consequences of providing a guarantee of the
Obligations shall be excessive in view of the benefits to be obtained by the
Lenders therefrom (it being agreed that the cost and other consequences of a
Foreign Subsidiary providing a guarantee are excessive in view of the benefits),
(i) any Receivables Subsidiary and (j) any subsidiary that is a special purpose
entity.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income Taxes imposed on (or measured
by) its income and franchise (and similar) Taxes imposed on it in lieu of income
Taxes pursuant to the laws of the United States of America, or by the
jurisdiction in which such recipient is organized or in which the principal
office or applicable lending office of such recipient is located (or any
political subdivision thereof), (b) any branch profits Taxes imposed by the

 

-19-



--------------------------------------------------------------------------------

United States of America or any similar Tax imposed by any other jurisdiction
described in clause (a) above, (c) in the case of a recipient (other than an
assignee pursuant to a request by the Borrower under Section 2.21(a)), any
withholding Tax that (i) is imposed on amounts payable to such recipient at the
time such recipient becomes a party to this Agreement (or designates a new
lending office) or (ii) is attributable to such recipient’s failure to comply
with Section 2.20(e), (f) or (g), as applicable, except in the case of
clause (i) to the extent that such recipient (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.20(a) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

“Existing Intercompany Debt” shall mean the intercompany Indebtedness among the
Borrower and its Foreign Subsidiaries outstanding on the Closing Date and
identified as such on Schedule 6.01.

“Existing Lender” shall have the meaning assigned to such term in the recitals
hereto.

“Existing RP Available Amount” shall mean the “Restricted Payment Applicable
Amount” under (and as defined in) the Existing Term Loan Agreement immediately
prior to the Closing Date, which amount is set forth on Schedule 1.01(e).

“Existing Term Debt” shall mean certain existing Indebtedness of the Borrower
(and guarantees thereof by certain of its subsidiaries and by Holdings)
outstanding immediately prior to the Original Closing Date.

“Existing Term Loan Agreement” shall mean that certain Term Loan Agreement,
dated as of April 29, 2013 and amended as of May 30, 2013, as of July 31, 2013
and as of September 12, 2013, among the Borrower, Barclays, as administrative
agent and collateral agent and the lenders party thereto, as amended,
supplemented or otherwise modified from time to time and as in effect
immediately prior to the Closing Date.

“Extension” shall have the meaning assigned to such term in Section 2.23(a).

“Extension Amendment” shall mean an amendment to this Agreement (which may, at
the option of the Administrative Agent, be in the form of an amendment and
restatement of this Agreement) providing for any Extended Term Loans pursuant to
Section 2.23, which shall be consistent with the applicable provisions of this
Agreement and otherwise satisfactory to the parties thereto and reasonably
satisfactory to the Administrative Agent.

“Extension Offer” shall have the meaning assigned to such term in Section
2.23(a).

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System,
as published on the next succeeding Business Day by the Federal Reserve Bank of
New York, or, if such rate is not so published for any day that is a Business
Day, the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

 

-20-



--------------------------------------------------------------------------------

“Financial Officer” of any Person shall mean the chief executive officer, the
president, chief financial officer, principal accounting officer, treasurer,
assistant treasurer or controller of such Person.

“Fixed Charges” shall mean, for any period, the sum, without duplication, of:

(a) Consolidated Interest Expense of the Borrower and its Restricted
Subsidiaries for such period; plus

(b) all cash dividends or other distributions paid to any Person other than the
Borrower or any Restricted Subsidiary (excluding items eliminated in
consolidation) on any series of Preferred Stock of the Borrower or a Restricted
Subsidiary during such period; plus

(c) all cash dividends or other distributions paid to any Person other than the
Borrower or any Restricted Subsidiary (excluding items eliminated in
consolidation) on any series of Disqualified Stock of the Borrower or a
Restricted Subsidiary during such period.

“Flood Act” shall have the meaning assigned thereto in Section 3.17(c).

“Floorplan Loans” shall mean the “Floorplan Loans” under (and as defined in) the
Revolving Credit Agreement.

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia, unless such Lender is a disregarded entity for U.S.
federal income tax purposes owned by a non-disregarded U.S. entity.

“Foreign Plan” shall mean any pension plan, fund or other similar program (other
than a government-sponsored plan) that (a) primarily covers employees of any
Loan Party and/or any of its Restricted Subsidiaries who are employed outside of
the United States and (b) is subject to any statutory funding requirement as to
which the failure to satisfy results in a Lien or other statutory requirement
permitting any governmental authority to accelerate the obligation of the
Borrower or any Restricted Subsidiary to fund all or a substantial portion of
the unfunded, accrued benefit liabilities of such plan.

“Foreign Subsidiary” shall mean, with respect to any Person, (a) any subsidiary
of such Person that is organized and existing under the laws of any jurisdiction
other than the United States of America, any State thereof or the District of
Columbia or (b) any subsidiary of such Person that has no material assets other
than (x) the Capital Stock of one or more subsidiaries described in clause (a)
of this definition and (y) other assets relating to its ownership of such
Capital Stock.

“GAAP” shall mean United States generally accepted accounting principles.

“Governing Board” shall mean, with respect to any Person, the duly elected and
incumbent board of directors, board of managers or other equivalent governing
body of such Person.

“Government Securities” shall mean securities that are:

(a) direct obligations of the United States of America for the timely payment of
which its full faith and credit is pledged; or

(b) obligations of a Person controlled or supervised by and acting as an agency
or instrumentality of the United States of America the timely payment of which
is unconditionally guaranteed as a full faith and credit obligation by the
United States of America, which, in either

 

-21-



--------------------------------------------------------------------------------

case, are not callable or redeemable at the option of the issuer thereof, and
shall also include a depository receipt issued by a bank (as defined in
Section 3(a)(2) of the Securities Act), as custodian with respect to any such
Government Securities or a specific payment of principal of or interest on any
such Government Securities held by such custodian for the account of the holder
of such depository receipt; provided that (except as required by law) such
custodian is not authorized to make any deduction from the amount payable to the
holder of such depository receipt from any amount received by the custodian in
respect of the Government Securities or the specific payment of principal of or
interest on the Government Securities evidenced by such depository receipt.

“Governmental Authority” shall mean the government of the United States of
America or any other nation, any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).

“GS” shall have the meaning assigned to such term in the preamble.

“Guarantee and Collateral Agreement” shall mean the Amended and Restated
Guarantee and Collateral Agreement, dated as of the Original Closing Date, among
the Loan Parties party thereto and the Collateral Agent for the benefit of the
Secured Parties.

“Guarantors” shall mean Holdings and the Subsidiary Guarantors.

“Hazardous Materials” shall mean any material, substance or waste classified,
characterized or regulated as “hazardous,” “toxic,” “pollutant” or “contaminant”
under any Environmental Laws.

“Hedging Agreement” shall mean any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, commodity swap agreement,
commodity cap agreement, commodity collar agreement, foreign exchange contract,
currency swap agreement or similar agreement providing for the transfer or
mitigation of interest rate or currency risks either generally or under specific
contingencies.

“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under any Hedging Agreement.

“Holdings” shall mean CDW Corporation, a Delaware corporation.

“HSBC” shall have the meaning assigned to such term in the preamble.

“Immaterial Subsidiary” shall mean each of the Restricted Subsidiaries of the
Borrower for which (a) (i) the assets of such Restricted Subsidiary constitute
less than 2.5% of Total Assets and (ii) the EBITDA of such Restricted Subsidiary
accounts for less than 2.5% of the EBITDA of the Borrower and its Restricted
Subsidiaries on a consolidated basis and (b) (i) the assets of all relevant
Restricted Subsidiaries constitute 5.0% or less of Total Assets, and (ii) the
EBITDA of all relevant Restricted Subsidiaries accounts for less than 5.0% of
the EBITDA of the Borrower and its Restricted Subsidiaries on a consolidated
basis, in each case that has been designated as such by the Borrower in a
written notice delivered to the Administrative Agent (or, on the Closing Date,
listed on Schedule 1.01(c)) other than any such Restricted Subsidiary as to
which the Borrower has revoked such designation by written notice to the
Administrative Agent.

 

-22-



--------------------------------------------------------------------------------

“Incremental Amendment” shall have the meaning assigned to such term in
Section 2.22(b).

“Incremental Equivalent Debt” shall mean Indebtedness, in an amount not to
exceed the then-available Available Incremental Amount, incurred by the Borrower
consisting of senior secured first lien notes or junior lien term loans or
notes, subordinated term loans or notes or senior unsecured term loans or notes,
or any bridge facility, in each case on terms and subject to conditions to be
mutually agreed between the Borrower and the lenders providing such Incremental
Equivalent Debt.

“Incremental Facility Closing Date” shall have the meaning assigned to such term
in Section 2.22(b).

“Incremental Term Loans” shall have the meaning assigned to such term in
Section 2.22(a).

“Indebtedness” shall mean, with respect to any Person, without duplication:

(a) any indebtedness (including principal and premium) of such Person, whether
or not contingent

(i) in respect of borrowed money;

(ii) evidenced by bonds, notes, debentures or similar instruments;

(iii) evidenced by letters of credit or bankers’ acceptances (or, without
duplication, reimbursement agreements in respect thereof);

(iv) Capitalized Lease Obligations;

(v) representing the balance deferred and unpaid of the purchase price of any
property (other than Capitalized Lease Obligations), except (A) any such balance
that constitutes a trade payable or similar obligation to a trade creditor, in
each case accrued in the ordinary course of business, (B) liabilities accrued in
the ordinary course of business and (C) earn-outs and other contingent payments
in respect of acquisitions except to the extent that the liability on account of
any such earn-outs or contingent payment becomes fixed; or

(vi) representing any Hedging Obligations;

if and to the extent that any of the foregoing Indebtedness (other than letters
of credit, bankers’ acceptances and Hedging Obligations) would appear as a
liability upon a balance sheet (excluding the footnotes thereto) of such Person
prepared in accordance with GAAP;

(b) to the extent not otherwise included, any obligation by such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on the obligations of
the type referred to in clause (a) of a third Person (whether or not such items
would appear upon the balance sheet of such obligor or guarantor), other than by
endorsement of negotiable instruments for collection in the ordinary course of
business; and

(c) to the extent not otherwise included, the obligations of the type referred
to in clause (a) of a third Person secured by a Lien on any asset owned by such
first Person, whether or not such Indebtedness is assumed by such first Person;

 

-23-



--------------------------------------------------------------------------------

provided, however, that notwithstanding the foregoing, Indebtedness shall be
deemed not to include any (x) Contingent Obligations incurred in the ordinary
course of business, (y) obligations under or in respect of Receivables
Facilities and (z) obligations under or in respect of Floorplan Loans and other
inventory financing agreements entered into in the ordinary course of
business. The amount of Indebtedness of any Person under clause (c) above shall
be deemed to equal the lesser of (x) the aggregate unpaid amount of such
Indebtedness secured by such Lien and (y) the fair market value of the property
encumbered thereby as reasonably determined by such Person in good faith.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes and Other Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Independent Financial Advisor” shall mean an accounting, appraisal, investment
banking firm or consultant to Persons engaged in Similar Businesses of
nationally recognized standing that is, in the good faith judgment of the
Borrower, qualified to perform the task for which it has been engaged.

“Insolvency Proceedings” shall mean, with respect to any Person, any case or
proceeding with respect to such Person under any Debtor Relief Law, or the
appointment, whether at common law, in equity or otherwise, of any trustee,
custodian, receiver, liquidator or the like for all or any material portion of
the property of such Person.

“Intellectual Property Security Agreement” shall mean one or more trademark
security agreements, patent security agreements or copyright security
agreements, in each case executed and/or delivered by any Loan Party and in form
and substance reasonably satisfactory to the Collateral Agent.

“Intercreditor Agreements” shall mean the Term/Revolving Intercreditor Agreement
and the Term/Notes Intercreditor Agreement.

“Interest Payment Date” shall mean (a) with respect to any ABR Term Loan, the
last day of each March, June, September and December and (b) with respect to any
Eurodollar Term Loan, the last day of the Interest Period applicable to such
Term Loan and, in the case of a Eurodollar Borrowing with an Interest Period of
more than three months’ duration, each day that would have been an Interest
Payment Date had successive Interest Periods of three months’ duration been
applicable to such Borrowing.

“Interest Period” shall mean with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is one, two, three or six (or twelve, if
available to all of the Lenders) months (or such other periods acceptable to the
Lenders) thereafter, as the Borrower may elect; provided, however, that if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day.

“Internally Generated Cash” shall mean any amount expended by the Borrower and
its Restricted Subsidiaries and not representing (a) a reinvestment by the
Borrower or any Restricted Subsidiaries of the Net Cash Proceeds of any
Prepayment Asset Sale outside the ordinary course of business or Property Loss
Event, (b) the proceeds of any issuance of any Disqualified Stock, Preferred
Stock or long-term Indebtedness of the Borrower or any Restricted Subsidiary
(other than Indebtedness under any revolving credit facility) or (c) any credit
received by the Borrower or any Restricted Subsidiary with respect to any trade
in of property for substantially similar property or any “like kind exchange” of
assets.

 

-24-



--------------------------------------------------------------------------------

“Interpolated Rate” shall mean, in relation to LIBO Rate, the rate which results
from interpolating on a linear basis between: (a) the applicable LIBO Rate for
the longest period (for which LIBO Rate is available) which is less than the
Interest Period of that Loan; and (b) the applicable LIBO Rate for the shortest
period (for which LIBO Rate is available) which exceeds the Interest Period of
that Loan, each as of approximately 11:00 a.m. (London, England time) two
Business Days prior to the commencement of such Interest Period of that Loan.

“Investment Grade Rating” shall mean a rating equal to or higher than Baa3 (or
the equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other rating agency of national standing and reasonably
satisfactory to the Administrative Agent.

“Investment Grade Securities” shall mean:

(a) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality thereof (other than Cash
Equivalents);

(b) debt securities or debt instruments with an Investment Grade Rating, but
excluding any debt securities or instruments constituting loans or advances
among Holdings, the Borrower and its subsidiaries;

(c) investments in any fund that invests exclusively in investments of the type
described in clauses (a) and (b) which fund may also hold immaterial amounts of
cash pending investment or distribution; and

(d) corresponding instruments in countries other than the United States
customarily utilized for high quality investments.

“Investments” shall mean, with respect to any Person, all investments by such
Person in other Persons (including Affiliates) in the form of loans, guarantees,
advances, issuances of letters of credit or similar financial accommodations or
capital contributions (excluding accounts receivable, trade credit, management
fees, advances to customers, commission, travel, entertainment, relocation,
payroll and similar advances to directors, officers and employees, in each case
made in the ordinary course of business), purchases or other acquisitions for
consideration of Indebtedness, Equity Interests or other securities issued by
any other Person and investments that are required by GAAP to be classified on
the balance sheet (excluding the footnotes) of such Person in the same manner as
the other investments included in this definition to the extent such
transactions involve the transfer of cash or other property. The amount of any
Investment shall be deemed to be the amount actually invested, without
adjustment for subsequent increases or decreases in value but giving effect to
any returns or distributions received by such Person with respect thereto. For
purposes of the definition of “Unrestricted Subsidiary” and Section 6.03:

(a) “Investments” shall include the portion (proportionate to the Borrower’s
direct or indirect equity interest in such subsidiary) of the fair market value
of the net assets of a subsidiary of the Borrower at the time that such
subsidiary is designated an Unrestricted Subsidiary; provided, however, that
upon a redesignation of such subsidiary as a Restricted Subsidiary, the Borrower
or applicable Restricted Subsidiary shall be deemed to continue to have a
permanent “Investment” in an Unrestricted Subsidiary in an amount (if positive)
equal to:

(i) the Borrower’s direct or indirect “Investment” in such subsidiary at the
time of such redesignation; minus

(ii) the portion (proportionate to the Borrower’s direct or indirect equity
interest in such subsidiary) of the fair market value of the net assets of such
Subsidiary at the time of such redesignation; and

(b) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its fair market value at the time of such transfer, in each case as
reasonably determined in good faith by the Borrower.

 

-25-



--------------------------------------------------------------------------------

“IRS” shall mean U.S. Internal Revenue Service and any successor Governmental
Authority.

“JPMCB” shall have the meaning assigned to such term in the preamble.

“Judgment Currency” shall have the meaning assigned to such term in
Section 9.15(d).

“Junior Financing” shall mean any Subordinated Indebtedness which is Material
Indebtedness.

“Junior Financing Documentation” shall mean any indenture and/or other agreement
pertaining to Junior Financing and all documentation delivered pursuant thereto.

“Krasny Plan” shall mean the MPK Coworker Incentive Plan II established on
October 15, 2007, as in effect on the Closing Date.

“Lenders” shall mean (a) the Persons listed on Schedule 2.01 (other than any
such Person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance or pursuant to Section 2.21(a)) and (b) any Person that shall have
become a party hereto pursuant to an Assignment and Acceptance.

“LIBO Rate” shall mean (i) the rate per annum determined by the Administrative
Agent to be the offered rate which appears on the page of the Reuters Screen
which displays the London interbank offered rate administered by ICE Benchmark
Administration Limited (such page currently being the LIBOR01 page) for deposits
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period in Dollars, determined as of approximately 11:00 a.m.
(London, England time), two Business Days prior to the commencement of such
Interest Period, or (ii) in the event the rate referenced in the preceding
clause (i) does not appear on such page or service or if such page or service
shall cease to be available, the rate determined by the Administrative Agent to
be the offered rate on such other page or other service which displays LIBO Rate
for deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in Dollars, determined as of approximately
11:00 a.m. (London, England time) two Business Days prior to the commencement of
such Interest Period; provided that if LIBO Rate is quoted under either of the
preceding clauses (i) or (ii), but there is no such quotation for the Interest
Period elected, LIBO Rate shall be equal to the Interpolated Rate.

“Lien” shall mean, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest, preference,
priority or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement, any lease in the nature
thereof and any other agreement to give a security interest in such asset;
provided that in no event shall an operating lease or occupancy agreement be
deemed to constitute a Lien.

“Limited Non-Guarantor Debt Exceptions” shall have the meaning assigned to such
term in Section 6.01(g).

 

-26-



--------------------------------------------------------------------------------

“Loan Documents” shall mean this Agreement, the Security Documents, the Notes
(if any), each Compliance Certificate, each Officer’s Certificate, and each
other certificate, agreement or other document expressly designated as a “Loan
Document” by the Borrower or any other Loan Party.

“Loan Parties” shall mean the Borrower and the Guarantors.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean a material adverse effect (a) on the
business, operations, assets, financial condition or results of operations of
the Borrower and its Restricted Subsidiaries, taken as a whole or (b) on any
material rights and remedies of the Administrative Agent and the Lenders under
any Loan Document, taken as a whole.

“Material Indebtedness” shall mean Indebtedness (other than the Term Loans), or
Hedging Obligations, of any one or more of the Borrower and its Restricted
Subsidiaries in an aggregate principal amount greater than or equal to
$100,000,000. For purposes of determining “Material Indebtedness”, the
“principal amount” of the obligations of the Borrower or any Restricted
Subsidiary in respect of any Hedging Obligation at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Restricted Subsidiary would be required to pay if the relevant hedging
agreement were terminated at such time.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Minimum Threshold” shall mean (a) in the case of ABR Term Loans, $2,000,000 or
an integral multiple of $1,000,000 in excess thereof and (b) in the case of
Eurodollar Term Loans denominated in dollars, $5,000,000 or an integral multiple
of $1,000,000 in excess thereof.

“MLPFS” shall have the meaning assigned to such term in the preamble.

“MNPI” shall mean material non-public information with respect to Holdings, the
Borrower or any of their respective Subsidiaries or the respective securities of
any of the foregoing.

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

“Mortgaged Properties” shall mean each parcel of fee owned real property located
in the United States with a book value in excess of $5,000,000 and improvements
thereto with respect to which a Mortgage is granted pursuant to Section 5.09 or
Section 5.10 to secure the Secured Obligations.

“Mortgages” shall mean the mortgages, deeds of trust and other security
documents granting a Lien on any fee owned real property of a Loan Party,
together with its interest in such fee owned real property, to secure the
Secured Obligations, each in a form reasonably satisfactory to the Collateral
Agent, including, without limitation, any Mortgage existing as of the Closing
Date recorded in connection with the Existing Term Loan Agreement.

“MSSF” shall have the meaning assigned to such term in the preamble.

“MUFG” shall have the meaning assigned to such term in the preamble.

“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA under which the Borrower, any Restricted Subsidiary or any
of their respective ERISA Affiliates has any obligation or liability (contingent
or otherwise).

 

-27-



--------------------------------------------------------------------------------

“Net Cash Proceeds” shall mean (a) with respect to any Disposition or Property
Loss Event, the proceeds thereof in the form of cash and Cash Equivalents
(including any such proceeds subsequently received (as and when received) in
respect of deferred payments or noncash consideration initially received, net of
any costs relating to the disposition thereof), net of (i) out-of-pocket
expenses incurred (including reasonable and customary broker’s fees or
commissions, investment banking, consultant, legal, accounting or similar fees,
survey costs, title insurance premiums, and related search and recording
charges, transfer, deed, recording and similar taxes incurred by the Borrower
and its Restricted Subsidiaries in connection therewith), and the Borrower’s
good faith estimate of Taxes paid or payable (including payments under any tax
sharing agreement or arrangement of the type described in clause (b)(i) of the
definition of Excess Cash Flow), in connection with such Disposition or such
Property Loss Event (including, in the case of any such Disposition or Property
Loss Event in respect of property of any Foreign Subsidiary, Taxes payable upon
the repatriation of any such proceeds), (ii) amounts provided as a reserve, in
accordance with GAAP, against any (x) liabilities under any indemnification
obligations or purchase price adjustment associated with such Disposition and
(y) other liabilities associated with the asset disposed of and retained by the
Borrower or any of its Restricted Subsidiaries after such disposition, including
pension and other post-employment benefit liabilities and liabilities related to
environmental matters (provided that to the extent and at the time any such
amounts are released from such reserve, such amounts shall constitute Net Cash
Proceeds), (iii) the principal amount, premium or penalty, if any, interest and
other amounts on any Indebtedness or other obligation which is secured by a Lien
on the asset sold that (A) has priority over the Lien securing the Obligations
and which is repaid (other than Indebtedness hereunder) or (B) is required to be
repaid and is repaid pursuant to intercreditor arrangements entered into by the
Administrative Agent or the Collateral Agent and (iv) in the case of any such
Disposition or Property Loss Event by a non-Wholly-Owned Restricted Subsidiary,
the pro rata portion of the Net Cash Proceeds thereof (calculated without regard
to this clause (iv)) attributable to minority interests and not available for
distribution to or for the account of the Borrower or a wholly owned Restricted
Subsidiary as a result thereof, and (b) with respect to any incurrence of
Indebtedness or issuance of Equity Interests, the cash proceeds thereof, net of
all Taxes (including, in the case of such Indebtedness incurred by a Foreign
Subsidiary, Taxes payable upon the repatriation of any such proceeds) and
customary fees, commissions, costs and other expenses incurred by the Borrower
and its Restricted Subsidiaries in connection therewith.

“New Lender” shall have the meaning assigned to such term in the recitals
hereto.

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.21(a).

“Note” has the meaning specified in Section 2.04(e).

“Non-Guarantor Indebtedness” shall mean any Indebtedness of a Restricted
Subsidiary that is not a Guarantor.

“Non-Guarantor Preferred Stock” shall mean any Disqualified Stock issued by a
Restricted Subsidiary that is not a Guarantor.

“Obligations” shall mean the unpaid principal of and interest on the Term Loans
and all other obligations and liabilities of the Borrower or any other Loan
Party to the Administrative Agent or any Lender, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, this Agreement,
any other Loan Document and whether on account of principal, interest, fees,
indemnities, costs, expenses (including all fees, charges and disbursements of
counsel to the Administrative Agent or any Lender that are required to be paid
pursuant hereto or any other Loan Document and including interest accruing after
the maturity of the Term Loans and interest accruing after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to a Loan Party, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) or
otherwise.

 

-28-



--------------------------------------------------------------------------------

“Officer’s Certificate” shall mean a certificate signed on behalf of the
Borrower by a Responsible Officer of the Borrower.

“Opinion of Counsel” shall mean a written opinion from legal counsel who is
reasonably acceptable to the Administrative Agent. The counsel may be an
employee of or counsel to the Borrower or the relevant Loan Party.

“Original Closing Date” shall mean April 29, 2013.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

“Parent” shall mean a Person formed for the purpose of owning all of the Equity
Interests, directly or indirectly, of Holdings.

“Participating Lender” shall have the meaning assigned to such term in
Section 2.22(a).

“Participation Portion” shall have the meaning assigned to such term in
Section 2.22(a).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Pension Event” shall mean (a) the whole or partial withdrawal of a Loan Party
or any Restricted Subsidiary from a Foreign Plan during a Foreign Plan year,
(b) the filing or a notice of interest to terminate in whole or in part a
Foreign Plan or the treatment of a Foreign Plan amendment as a termination or
partial termination, (c) the institution of proceedings by any Governmental
Authority to terminate in whole or in part or have a trustee appointed to
administer a Foreign Plan, (d) any other event or condition which might
constitute grounds for the termination of, winding up or partial termination or
winding up or the appointment of a trustee to administer, any Foreign Plan,
(e) the failure to satisfy any statutory funding requirement, (f) the adoption
of any amendment to a Foreign Plan that would require the provision of security
pursuant to applicable law or (g) any other extraordinary event or condition
with respect to a Foreign Plan which, with respect to each of the foregoing
clauses, could reasonably be expected to result in a Lien or any acceleration of
any statutory requirement to fund all or a substantial portion of the unfunded
accrued benefit liabilities of such plan.

“Pension Plan” shall mean any employee pension benefit plan as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan or Foreign Plan) that is
subject to Title IV of ERISA and/or Section 412 of the Code or Section 302 of
ERISA and is sponsored or maintained by any Loan Party or any ERISA Affiliate or
to which any Loan Party or any ERISA Affiliate contributes or has any obligation
or liability (contingent or otherwise).

“Perfection Certificate” shall mean a perfection certificate executed by the
Loan Parties in a form reasonably approved by the Collateral Agent, as the same
shall be supplemented in writing from time to time in accordance with the
Guarantee and Collateral Agreement.

“Permitted Asset Swap” shall mean, to the extent allowable under Section 1031 of
the Code, the concurrent purchase and sale or exchange of Related Business
Assets or a combination of Related Business Assets (excluding any boot thereon)
between the Borrower or any of its Restricted Subsidiaries and another Person.

 

-29-



--------------------------------------------------------------------------------

“Permitted Investments” shall mean:

(a) any Investment in the Borrower or any of its Restricted Subsidiaries;
provided that the fair market value of all Investments made by Loan Parties in
Restricted Subsidiaries that are not Loan Parties made pursuant to this clause
(a) shall not exceed (x) the sum of (i) $250,000,000 and (ii) the Net Cash
Proceeds from any Disposition or Property Loss Event which are not required to
be used prior to such time to prepay Term Loans or reinvested (other than in
reliance on this clause (a)) pursuant to Section 2.13(a) and which are not used
for purposes of clause (l) below (with the fair market value of each Investment
being measured at the time made and without giving effect to subsequent changes
in value) plus (y) an additional amount so long as, at the time of such
Investment, both immediately before and after giving effect to such Investment,
on a pro forma basis, the Total Net Leverage Ratio shall be less than or equal
to 4.50 to 1.00;

(b) any Investment in cash and Cash Equivalents or Investment Grade Securities;

(c) any Investment by the Borrower or any of its Restricted Subsidiaries in a
Person that is engaged in a Similar Business if as a result of such Investment:

(i) such Person becomes a Loan Party; or

(ii) such Person, in one transaction or a series of related transactions, is
merged or consolidated with or into, or transfers or conveys substantially all
of its assets to, or is liquidated into, a Loan Party,

and, in each case, any Investment held by such Person; provided that such
Investment was not made or acquired by such Person in contemplation of such
acquisition, merger, consolidation or transfer;

(d) any Investment in securities or other assets not constituting cash, Cash
Equivalents or Investment Grade Securities and received in connection with a
Disposition made pursuant to Section 6.05;

(e) any Investment existing on the Closing Date or made pursuant to binding
commitments in effect on the Closing Date, or an Investment consisting of any
extension, modification or renewal of any Investment existing on the Closing
Date, in each case, if greater than $5,000,000 as listed on Schedule 1.01(d);
provided that the amount of any such Investment may be increased (i) as required
by the terms of such Investment as in existence on the Closing Date or (ii) as
otherwise permitted under this Agreement;

(f) any Investment acquired by the Borrower or any of its Restricted
Subsidiaries:

(i) in exchange for any other Investment or accounts receivable held by the
Borrower or any such Restricted Subsidiary in connection with or as a result of
a bankruptcy workout, reorganization or recapitalization of the issuer of such
other Investment or accounts receivable; or

(ii) as a result of a foreclosure by the Borrower or any of its Restricted
Subsidiaries with respect to any secured Investment or other transfer of title
with respect to any secured Investment in default;

 

-30-



--------------------------------------------------------------------------------

(g) Hedging Obligations permitted under Section 6.01(b)(ix);

(h) Investments the payment for which consists of Equity Interests (exclusive of
Disqualified Stock) of the Borrower or any of its direct or indirect parent
companies; provided, however, that such Equity Interests will not increase the
Restricted Payment Applicable Amount;

(i) Indebtedness permitted under Section 6.01;

(j) any transaction to the extent it constitutes an Investment that is permitted
and made in accordance with Section 6.06 (except transactions described in
clauses (c)(ix), (x) and (xiii) thereof);

(k) Investments consisting of purchases and acquisitions of inventory, supplies,
material or equipment;

(l) additional Investments having an aggregate fair market value, taken together
with all other Investments made pursuant to this clause (l) that are at the time
outstanding (without giving effect to the sale of an Unrestricted Subsidiary to
the extent the proceeds of such sale do not consist of cash or marketable
securities), not to exceed the sum of (A) the greater of $130,000,000 and 2.0%
of Total Assets at the time of such Investment, plus (B) the Net Cash Proceeds
from any Disposition or Property Loss Event which are not required to be used
prior to such time to prepay Term Loans or reinvested (other than in reliance on
this clause (l)) pursuant to Section 2.13(b) and which are not used for purposes
of clause (a) above (such sum, the “Maximum Investment Amount”); provided,
however, the fair market value of Investments in Unrestricted Subsidiaries made
pursuant to this clause (l) shall not exceed the greater of $65,000,000 and 1.0%
of Total Assets (with the fair market value of each Investment being measured at
the time made and without giving effect to subsequent changes in value);
provided, further, if immediately after giving effect to any Investment that
would otherwise be subject to this clause (l), the Borrower could incur $1.00 of
additional Indebtedness pursuant to the Total Net Leverage Ratio test described
in Section 6.01(a) on a pro forma basis taking into account such Investment and
any Indebtedness, Disqualified Stock or Preferred Stock assumed or incurred in
connection therewith, such additional Investments shall not be subject to the
Maximum Investment Amount limit set forth above;

(m) Investments relating to a Receivables Subsidiary that, in the reasonable,
good faith determination of the Borrower, are necessary or advisable to effect
any Receivables Facility;

(n) advances to, or guarantees of Indebtedness of, directors, employees,
officers and consultants not in excess of $15,000,000 outstanding at any one
time, in the aggregate;

(o) loans and advances to officers, directors and employees for moving or
relocation expenses and other similar expenses, in each case incurred in the
ordinary course of business or to fund such Person’s purchase of Equity
Interests of the Borrower or any direct or indirect parent company thereof;

(p) Investments in the ordinary course of business consisting of endorsements
for collection or deposit;

 

-31-



--------------------------------------------------------------------------------

(q) additional Investments in joint ventures in an aggregate amount not in
excess of $100,000,000 at any time outstanding;

(r) loans and advances relating to indemnification or reimbursement of any
officers, directors or employees in respect of liabilities relating to their
serving in any such capacity or as otherwise specified in Section 6.06;

(s) Investments in the nature of pledges or deposits with respect to leases or
utilities provided to third parties in the ordinary course of business;

(t) Investments in industrial development or revenue bonds or similar
obligations secured by assets leased to and operated by the Borrower or any of
its subsidiaries that were issued in connection with the financing of such
assets, so long as the Borrower or any such subsidiary may obtain title to such
assets at any time by optionally canceling such bonds or obligations, paying a
nominal fee and terminating such financing transaction;

(u) deposits made by the Borrower and Foreign Subsidiaries in Cash Pooling
Arrangements;

(v) extensions of trade credit in the ordinary course of business;

(w) investments in vendors, suppliers and customers not in excess of $10,000,000
for any vendor, supplier and customer and not in excess of $100,000,000 for all
such investments; and

(x) investments for consideration other than Cash Equivalents and tangible
property.

“Permitted Investors” shall mean (a) any Person who is an officer or otherwise a
member of management of the Parent or any of its subsidiaries on or after the
Closing Date, (b) any Related Entity of any of the foregoing Persons and (c) any
“group” (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act or any successor provision) of which any of the foregoing are
members; provided that in the case of such “group” and without giving effect to
the existence of such “group” or any other “group,” such Persons specified in
clauses (a) or (b) (subject, in the case of officers, to the foregoing
limitation) above, collectively, have beneficial ownership, directly or
indirectly, of more than 50% of the total voting power of the Voting Equity
Interests of the Parent or any of its direct or indirect parent entities held by
such “group”.

“Permitted Liens” shall mean, with respect to any Person:

(a) pledges or deposits by such Person under workmen’s compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or U.S.
government bonds to secure surety or appeal bonds to which such Person is a
party, or deposits as security for contested taxes or import duties or for the
payment of rent, in each case incurred in the ordinary course of business;

(b) Liens imposed by law, such as landlords’, carriers’, warehousemen’s and
mechanics’ Liens, in each case for sums not yet overdue for a period of more
than 60 days or being contested in good faith by appropriate proceedings or
other Liens arising out of judgments or awards against such Person with respect
to which such Person shall then be proceeding with an appeal or other
proceedings for review if adequate reserves with respect thereto are maintained
on the books of such Person in accordance with GAAP;

 

-32-



--------------------------------------------------------------------------------

(c) Liens for taxes, assessments or other governmental charges not yet overdue
for a period of more than 45 days or subject to penalties for nonpayment or
which are being contested in good faith by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of such Person in accordance with GAAP;

(d) Liens in favor of the issuer of stay, customs, appeal, performance and
surety bonds or bid bonds or with respect to other regulatory requirements or
letters of credit issued pursuant to the request of and for the account of such
Person in the ordinary course of its business;

(e) minor survey exceptions, minor encumbrances, easements or reservations of,
or rights of others for, licenses, rights-of-way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning or other
restrictions as to the use of real properties or Liens incidental to the conduct
of the business of such Person or to the ownership of its properties which were
not incurred in connection with Indebtedness and which do not in the aggregate
materially adversely affect the value of said properties or materially impair
their use in the operation of the business of such Person;

(f) Liens securing Indebtedness permitted to be incurred pursuant to
Section 6.01(b)(iv), (xiii), (xv), (xxii) and (xxvi); provided, that (i) Liens
securing Indebtedness permitted to be incurred pursuant to paragraphs (iv) and
(xiii) of such Section 6.01(b) are solely on the assets financed, purchased,
constructed, improved, acquired or assets of the acquired entity, as the case
may be, and such Liens attach concurrently with or, in the case of paragraph
(iv) of such Section 6.01(b), within 270 days after the purchase, construction,
improvement or acquisition of such assets and (ii) Liens securing Indebtedness
permitted to be incurred pursuant to paragraph (xv) of such Section 6.01(b)
shall be subject to the Term/Revolving Intercreditor Agreement;

(g) Liens existing on the Closing Date and described in all material respects on
Schedule 6.02;

(h) Liens on property or shares of stock of a Person at the time such Person
becomes a subsidiary; provided, however, such Liens are not created or incurred
in connection with, or in contemplation of, such other Person becoming such a
subsidiary; provided, further, that such Liens may not extend to any other
property owned by the Borrower or any of its Restricted Subsidiaries;

(i) Liens on property at the time the Borrower or a Restricted Subsidiary
acquired the property, including any acquisition by means of a merger or
consolidation with or into the Borrower or any of its Restricted Subsidiaries;
provided, however, that such Liens are not created or incurred in connection
with, or in contemplation of, such acquisition; provided, further, that the
Liens may not extend to any other property owned by the Borrower or any of its
Restricted Subsidiaries;

(j) Liens securing Indebtedness or other obligations of the Borrower or a
Restricted Subsidiary owing to the Borrower or another Restricted Subsidiary
permitted to be incurred in accordance with Section 6.01(b)(vii);

 

-33-



--------------------------------------------------------------------------------

(k) Liens securing Hedging Obligations so long as, in the case of Hedging
Obligations related to interest, the related Indebtedness is secured by a Lien
on the same property securing such Hedging Obligations;

(l) Liens securing Indebtedness permitted to be incurred pursuant to
Section 6.01(b)(xxi); provided that such Liens shall be subject to the terms of
the Intercreditor Agreements;

(m) leases, subleases, licenses or sublicenses or operating agreements
(including licenses and sublicenses of intellectual property) granted to others
by the Borrower or any of its Restricted Subsidiaries in the ordinary course of
business which do not materially interfere with the ordinary conduct of the
business of the Borrower or any of its Restricted Subsidiaries or which do not
by their own terms secure any Indebtedness;

(n) Liens arising from UCC financing statement filings regarding operating
leases entered into by the Borrower and its Restricted Subsidiaries in the
ordinary course of business;

(o) Liens in favor of the Borrower or any Restricted Guarantor;

(p) Liens on inventory or equipment of the Borrower or any of its Restricted
Subsidiaries granted in the ordinary course of business to the Borrower’s or
such Restricted Subsidiary’s clients or customers at which such inventory or
equipment is located;

(q) Liens on accounts receivable and related assets incurred in connection with
a Receivables Facility;

(r) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancing, refunding, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness permitted by
Section 6.01 and secured by any Lien referred to in the foregoing clauses (f),
(g), (h), (i) and (l); provided, however, that (i) such new Lien shall be
limited to all or part of the same property that secured the original Lien (plus
improvements on such property), (ii) the Indebtedness secured by such Lien at
such time is not increased to any amount greater than the sum of (A) the
outstanding principal amount or, if greater, committed amount of the
Indebtedness described under clauses (f), (g), (h), (i) and (l) at the time the
original Lien became a Permitted Lien hereunder, and (B) an amount necessary to
pay any fees and expenses, including premiums, related to such refinancing,
refunding, extension, renewal or replacement and (iii) such new Lien shall be
subject to the Intercreditor Agreements to the same extent as the original Lien
was subject thereto;

(s) pledges or deposits made in the ordinary course of business to secure
liability to insurance carriers and Liens on insurance policies and the proceeds
thereof (whether accrued or not), rights or claims against an insurer or other
similar asset securing insurance premium financings permitted under
Section 6.01(b)(xxiv);

(t) Liens securing judgments for the payment of money not constituting an Event
of Default so long as such Liens are adequately bonded and any appropriate legal
proceedings that may have been duly initiated for the review of such judgment
have not been finally terminated or the period within which such proceedings may
be initiated has not expired;

 

-34-



--------------------------------------------------------------------------------

(u) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(v) Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection, (ii) attaching to commodity trading accounts
or other commodity brokerage accounts incurred in the ordinary course of
business, and (iii) in favor of banking institutions arising as a matter of law
encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking industry;

(w) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 6.01; provided that such Liens do not extend
to any assets other than those that are the subject of such repurchase
agreement;

(x) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(y) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower and its Restricted Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business;

(z) Liens securing (i) the Obligations and the Secured Obligations and
(ii) Incremental Equivalent Debt permitted to be incurred under Section 2.22(d);

(aa) Liens on cash deposits of the Borrower and Foreign Subsidiaries subject to
a Cash Pooling Arrangement or otherwise over bank accounts of the Borrower and
Foreign Subsidiaries maintained as part of the Cash Pooling Arrangement, in each
case securing liabilities for overdrafts of the Borrower and Foreign
Subsidiaries participating in such Cash Pooling Arrangements;

(bb) any encumbrance or retention (including put and call agreements and rights
of first refusal) with respect to the Equity Interests of any joint venture or
similar arrangement pursuant to the joint venture or similar agreement with
respect to such joint venture or similar arrangement, provided that no such
encumbrance or restriction affects in any way the ability of the Borrower or any
Restricted Subsidiary to comply with Section 5.09;

(cc) Liens on property subject to Sale and Lease-Back Transactions permitted
hereunder and general intangibles related thereto;

(dd) Liens consisting of contractual restrictions of the type described in the
definition of Restricted Cash;

(ee) Liens securing obligations under inventory financing agreements entered
into in the ordinary course of business; and

(ff) other Liens securing obligations incurred in the ordinary course of
business which obligations do not exceed $100,000,000 at any one time
outstanding.

 

-35-



--------------------------------------------------------------------------------

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

“Platform” shall have the meaning assigned to such term in Section 5.04.

“Preferred Stock” shall mean any Equity Interest with preferential rights of
payment of dividends or upon liquidation, dissolution, or winding up.

“Prepayment Asset Sale” shall mean any Disposition, to the extent that (a) the
aggregate Net Cash Proceeds of all such Dispositions, together with all Property
Loss Events, without giving effect to the dollar thresholds in the definition
thereof, during any fiscal year exceed $25,000,000 and (b) the aggregate Net
Cash Proceeds of all such Dispositions, together with all Property Loss Events,
without giving effect to the dollar thresholds in the definition thereof, during
any five fiscal year period exceed $50,000,000; provided, however, that the term
“Prepayment Asset Sale” shall not include any transaction permitted (or not
expressly prohibited) by Section 6.05 (other than transactions consummated in
reliance on Section 6.05(o), (p) and (q)).

“Prepayment Notice” shall mean a written notice of prepayment of Term Loans in
accordance with Section 2.12, which notice shall be substantially in the form of
Exhibit E.

“Prime Rate” shall mean the rate of interest last quoted by The Wall Street
Journal as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to
quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent).

“Principal Payment Date” shall mean the last Business Day of each March, June,
September and December, commencing September 30, 2016.

“Property Loss Event” shall mean any event that gives rise to the receipt by the
Borrower or any of its Restricted Subsidiaries of any insurance proceeds or
condemnation awards in respect of any equipment, fixed assets or real property
(including any improvements thereon) to replace or repair such equipment, fixed
assets or real property; provided, however, for purposes of determining whether
a prepayment under Section 2.13(a) would be required, a Property Loss Event
shall be deemed to have occurred only to the extent that the aggregate Net Cash
Proceeds (a) of all such events, together with all Dispositions that constitute
Prepayment Asset Sales without giving effect to the dollar thresholds in the
definition thereof, during any fiscal year exceed $25,000,000 and (b) of all
such events, together with all Dispositions that constitute Prepayment Asset
Sales without giving effect to the dollar thresholds in the definition thereof,
during any five-fiscal year period exceed $50,000,000.

“Public Lender” shall have the meaning assigned to such term in Section 5.04.

“Qualified Capital Stock” of any Person shall mean any Equity Interest of such
Person that is not Disqualified Stock.

 

-36-



--------------------------------------------------------------------------------

“Qualified Proceeds” shall mean assets that are used or useful in, or Capital
Stock of any Person engaged in, a Similar Business; provided that the fair
market value of any such assets or Capital Stock shall be determined by the
Borrower reasonably and in good faith.

“Rating Agencies” shall mean Moody’s and S&P.

“RBC” shall have the meaning assigned to such term in the preamble.

“Receivables Facility” shall mean any of one or more receivables financing
facilities as amended, supplemented, modified, extended, renewed, restated or
refunded from time to time, the obligations of which are non-recourse (except
for customary representations, warranties, covenants and indemnities made in
connection with such facilities) to the Borrower or any of its Restricted
Subsidiaries (other than a Receivables Subsidiary) pursuant to which the
Borrower or any of its Restricted Subsidiaries sells its accounts receivable to
either (A) a Person that is not a Restricted Subsidiary or (B) a Receivables
Subsidiary that in turn sells its accounts receivable to a Person that is not a
Restricted Subsidiary.

“Receivables Fees” shall mean distributions or payments made directly or by
means of discounts with respect to any accounts receivable or participation
interest therein issued or sold in connection with, and other fees paid to a
Person that is not a Restricted Subsidiary in connection with, any Receivables
Facility.

“Receivables Subsidiary” shall mean any subsidiary formed for the purpose of,
and that solely engages only in one or more Receivables Facilities and other
activities reasonably related thereto.

“Refinanced Term Loans” shall have the meaning assigned to such term in
Section 2.24(a).

“Refinancing Indebtedness” shall have the meaning assigned to such term in
Section 6.01(b)(xii).

“Refunding Capital Stock” shall have the meaning assigned to such term in
Section 6.03(b)(ii).

“Register” shall have the meaning assigned to such term in Section 9.04(e).

“Regulation T” shall mean Regulation T of the Board and all official rulings and
interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board and all official rulings and
interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board and all official rulings and
interpretations thereunder or thereof.

“Related Business Assets” shall mean assets (other than cash or Cash
Equivalents) used or useful in a Similar Business, provided that any assets
received by the Borrower or a Restricted Subsidiary in exchange for assets
transferred by the Borrower or a Restricted Subsidiary shall not be deemed to be
Related Business Assets if they consist of securities of a Person, unless upon
receipt of the securities of such Person, such Person would become a Restricted
Subsidiary.

“Related Entity” shall mean: (a) with respect to Madison Dearborn Partners, LLC
and Providence Equity Partners, (i) any investment fund controlled by or under
common control with Madison Dearborn Partners, LLC or Providence Equity
Partners, any officer, director or person performing an equivalent function of
the foregoing persons, or any entity controlled by any of the foregoing Persons
and (ii) any

 

-37-



--------------------------------------------------------------------------------

spouse or lineal descendant (including by adoption and stepchildren) of the
officers and directors referred to clause (a)(i) above; and (b) with respect to
any officer of the Borrower or its subsidiaries, (i) any spouse or lineal
descendant (including by adoption and stepchildren) of the officer and (ii) any
trust, corporation or partnership or other entity, in each case to the extent
not an operating company, of which an 80% or more controlling interest is held
by the beneficiaries, equityholders, partners or owners who are the officer, any
of the persons described in clause (b)(i) above or any combination of these
identified relationships.

“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans or similar extensions
of credit, any other fund that invests in bank loans or similar extensions of
credit and is managed or advised by the same investment advisor as such Lender
or by an Affiliate of such investment advisor.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, trustees,
agents and advisors of such Person and such Person’s Affiliates.

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment.

“Remaining Incremental Term Loans” shall have the meaning assigned to such term
Section 2.22(a).

“Replacement Term Loan” shall mean one or more new Borrowings of Term Loans that
result from a Refinancing Amendment in accordance with Section 2.24.

“Repricing Transaction” shall mean (a) any prepayment, repayment or repricing of
Term Loans with the proceeds of, or any conversion of loans under the Term Loan
Facility into, any new or replacement tranche of term loans or indebtedness
incurred to prepay, repay, refinance or replace the Term Loans the primary
purpose of which is to reduce the “yield” applicable to the loans under the Term
Loans and (b) any amendment to the loans under the Term Loan Facility the
primary purpose of which is to reduce the “yield” applicable to such loans (in
each case, the all in yield shall exclude any structuring, commitment and
arranger fees or similar fees which are not distributed generally to the
relevant lenders); provided that a Repricing Transaction shall not include any
amendment, prepayment, repayment or repricing made in connection with a Change
of Control.

“Required Lenders” shall mean, at any time, Lenders having Term Loans and Term
Loan Commitments representing more than 50% of the sum of all Term Loans and
Term Loan Commitments at such time; provided that any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

“Resignation Effective Date” shall have the meaning assigned to such term in
Article VIII.

“Responsible Officer” of any Person shall mean any Financial Officer or any
executive vice president, senior vice president, vice president, secretary or
assistant secretary of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement and, as to any document delivered on the Closing Date,
any secretary or assistant secretary of such Person.

“Restricted Cash” shall mean cash and Cash Equivalents held by the Borrower and
its Restricted Subsidiaries that are contractually restricted from being
distributed to the Borrower or that are classified as “restricted cash” on the
consolidated balance sheet of the Borrower prepared in accordance with GAAP.

 

-38-



--------------------------------------------------------------------------------

“Restricted Guarantor” shall mean a Guarantor that is a Restricted Subsidiary.

“Restricted Investment” shall mean an Investment other than a Permitted
Investment.

“Restricted Payment” shall mean:

(a) the declaration or payment of any dividend or the making of any payment or
distribution on account of the Borrower’s or any Restricted Subsidiary’s Equity
Interests, including any dividend or distribution payable in connection with any
merger or consolidation other than:

(i) dividends or distributions payable solely in Equity Interests (other than
Disqualified Stock) of the Borrower; or

(ii) dividends or distributions by a Restricted Subsidiary so long as, in the
case of any dividend or distribution payable on or in respect of any class or
series of securities issued by a Restricted Subsidiary other than a Wholly-Owned
Subsidiary, the Borrower or a Restricted Subsidiary receives at least its pro
rata share of such dividend or distribution in accordance with its Equity
Interests in such class or series of securities;

(b) the purchase, redemption, defeasance or other acquisition or retirement for
value of any Equity Interests of the Borrower or any direct or indirect parent
of the Borrower, including in connection with any merger or consolidation;

(c) the making of any principal payment on, or redemption, repurchase,
defeasance or other acquisition or retirement for value in each case, prior to
any scheduled repayment, sinking fund payment or maturity, of any Senior Notes
or any Subordinated Indebtedness other than:

(i) Indebtedness permitted under Section 6.01(b)(vii); or

(ii) the purchase, repurchase or other acquisition of any Senior Notes or
Subordinated Indebtedness purchased in anticipation of satisfying a sinking fund
obligation, principal installment or final maturity, in each case due within one
year of the date of purchase, repurchase or acquisition; or

(d) the making of any Restricted Investment.

“Restricted Payment Applicable Amount” shall mean, at any time (the “Reference
Time”), an amount equal to the sum (without duplication) of:

(a) the Existing RP Available Amount; plus

(b) an amount determined on a cumulative basis equal to 50% of Consolidated Net
Income for each fiscal year of the Borrower ended on or after December 31, 2016
and prior to the Reference Time; plus

(c) 100% of the aggregate net cash proceeds received by the Borrower or a
Restricted Subsidiary (without the issuance of additional Equity Interests in
such Restricted

 

-39-



--------------------------------------------------------------------------------

Subsidiary) since immediately after the Closing Date (other than (i) to the
extent used to fund the Transactions or other Permitted Investments or
Restricted Payments pursuant to Section 6.03(b), and (ii) net cash proceeds to
the extent such net cash proceeds have been used pursuant to
Section 6.01(b)(xi)(A)) from the issue or sale of:

(i) (A) Equity Interests of the Borrower, including Treasury Capital Stock, but
excluding cash proceeds received from the sale of:

(x) Equity Interests to members of management, directors or consultants of the
Borrower, Restricted Subsidiaries and any direct or indirect parent company of
the Borrower, after the Closing Date to the extent such amounts have been
applied to Restricted Payments made in accordance with Section 6.03(b)(iv); and

(y) Designated Preferred Stock;

(B) to the extent such net cash proceeds are actually contributed to the capital
of the Borrower or any Restricted Subsidiary (without the issuance of additional
Equity Interests of such Restricted Subsidiary), Equity Interests of the
Borrower’s direct or indirect parent companies (excluding contributions of the
proceeds from the sale of Designated Preferred Stock of such companies or
contributions to the extent such amounts have been applied to Restricted
Payments made in accordance with Section 6.03(b)(iv)); or

(ii) debt of the Borrower or any Restricted Subsidiary that has been converted
into or exchanged for such Equity Interests of the Borrower or a direct or
indirect parent company of the Borrower; or

(iii) Disqualified Stock of the Borrower or any Restricted Subsidiary that has
been converted into or exchanged for Qualified Capital Stock of the Borrower;

provided, however, that this paragraph (c) shall not include the proceeds from
(w) Refunding Capital Stock, (x) Equity Interests or convertible debt securities
sold to the Borrower or a Restricted Subsidiary, as the case may be,
(y) Disqualified Stock or debt securities that have been converted into
Disqualified Stock or (z) Excluded Contributions; plus

(d) 100% of the aggregate amount of cash contributed to the capital of the
Borrower following the Closing Date (other than (i) net cash proceeds to the
extent utilized pursuant to Section 6.01(b)(xi)(A), (ii) to the extent applied
to fund the Transactions or other Permitted Investments or Restricted Payments
pursuant to Section 6.03(b), (iii) by a Restricted Subsidiary and (iv) any
Excluded Contributions); plus

(e) 100% of the aggregate amount received in cash by the Borrower or a
Restricted Subsidiary by means of:

(i) the sale or other disposition (other than to the Borrower, a Restricted
Subsidiary or any direct or indirect parent company of the Borrower) of, or
interest, returns, profits, distribution, income or similar amounts in respect
of, Restricted Investments made by the Borrower or its Restricted Subsidiaries
and repurchases and redemptions of such Restricted Investments from the Borrower
or its Restricted Subsidiaries and repayments of loans or advances, and releases
of guarantees, which constitute Restricted Investments by the Borrower or its
Restricted Subsidiaries, in each case after the Closing Date; or

 

-40-



--------------------------------------------------------------------------------

(ii) the sale or other disposition (other than to the Borrower, a Restricted
Subsidiary or any direct or indirect parent company of the Borrower) of the
stock of an Unrestricted Subsidiary (other than to the extent such Investment
constituted a Permitted Investment) or a dividend or distribution from an
Unrestricted Subsidiary after the Closing Date; plus

(f) in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary after the Closing Date, the fair market value of the
Investment in such Unrestricted Subsidiary, as reasonably determined by the
Borrower in good faith or if such fair market value may exceed $35,000,000, in
writing by an Independent Financial Advisor, at the time of the redesignation of
such Unrestricted Subsidiary as a Restricted Subsidiary, other than to the
extent such Investment constituted a Permitted Investment.

“Restricted Subsidiary” shall mean, at any time, each direct and indirect
subsidiary of the Borrower (including any Foreign Subsidiary) that is not then
an Unrestricted Subsidiary; provided, however, that upon the occurrence of an
Unrestricted Subsidiary ceasing to be an Unrestricted Subsidiary, such
Subsidiary shall be included in the definition of “Restricted Subsidiary”.

“Retained ECF Percentage” shall mean, at any time, a percentage equal to 100%
minus the ECF Percentage applicable at such time.

“Revolving Credit Agreement” shall mean the Amended and Restated Revolving Loan
Credit Agreement, dated as of June 6, 2014, among the Borrower, JPMCB, as
administrative agent, J.P. Morgan Securities LLC, Deutsche Bank Securities Inc.,
GE Capital Markets Inc., Bank of America, N.A., MSSF, Barclays and Wells Fargo
Capital Finance, LLC, as joint lead arrangers and joint bookrunners, Deutsche
Bank AG New York Branch and General Electric Capital Corporation, as
co-collateral agents, Deutsche Bank Securities Inc., GE Capital Markets Inc.,
Bank of America, N.A., MSSF, Barclays and Wells Fargo Capital Finance, LLC, as
co-syndication agents, U.S. Bank and Royal Bank of Canada, as co-documentation
agents, and GE Commercial Distribution Finance Corporation, as floorplan funding
agent, as in effect on the Closing Date immediately prior to the effectiveness
hereof and as further amended, restated, supplemented, or otherwise modified in
accordance herewith and as permitted by the Term/Revolving Intercreditor
Agreement.

“Revolving Credit Documents” shall mean the “Loan Documents” under (and as
defined in) the Revolving Credit Agreement.

“Revolving Credit Facility” shall mean the asset-based revolving credit facility
made available to the Borrower pursuant to the Revolving Credit Agreement.

“Revolving Credit Facility Collateral” shall mean the “Collateral” as defined in
the Revolving Credit Agreement as in effect on the date hereof.

“S&P” shall mean Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc., and any successor thereto.

“Sale and Lease-Back Transaction” shall mean any arrangement providing for the
leasing by the Borrower or any of its Restricted Subsidiaries of any real or
tangible personal property, which property has been or is to be sold or
transferred by the Borrower or such Restricted Subsidiary to a third Person in
contemplation of such leasing.

 

-41-



--------------------------------------------------------------------------------

“SEC” shall mean the U.S. Securities and Exchange Commission.

“Section 5.04 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Sections 5.04(a) and (b).

“Secured Indebtedness” shall mean any Indebtedness of the Borrower or any of its
Restricted Subsidiaries secured by a Lien.

“Secured Obligations” shall mean all obligations defined as “Obligations” in the
Guarantee and Collateral Agreement and the other Security Documents.

“Secured Parties” shall mean the “Secured Parties” as defined in the Guarantee
and Collateral Agreement.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Security Documents” shall mean the Mortgages, Guarantee and Collateral
Agreement, the Intellectual Property Security Agreements, the Perfection
Certificate and the Intercreditor Agreements and any other intercreditor
agreement entered into by the Administrative Agent or the Collateral Agent with
the approval or at the direction of the Required Lenders and each of the other
instruments and documents executed and delivered with respect to the Collateral
pursuant to Section 5.09 or 5.10 or otherwise.

“Senior Notes” shall mean up to $1,700,000,000 aggregate principal amount of the
Senior Notes of the Borrower and CDW Finance issued on each of August 5, 2014,
March 3, 2015 and December 1, 2014 and maturing on August 15, 2022, September 1,
2023 and December 1, 2024, respectively.

“Senior Notes Documentation” shall mean the indentures governing the Senior
Notes and all documentation delivered pursuant thereto, all as amended,
supplemented or otherwise modified from time to time to prior to the Closing
Date and as in effect on the Closing Date immediately prior to the effectiveness
hereof, and as further amended, restated, supplemented, or otherwise modified in
accordance herewith.

“Senior Secured Net Leverage Ratio” shall mean, as of any date, the ratio of (i)
(A) Consolidated Indebtedness on such date that is not contractually
subordinated in right of payment to other Indebtedness and that is secured by a
Lien on property of the Borrower or any of its Restricted Subsidiaries,
including all Capital Lease Obligations, at such date minus (B) the amount of
cash and Cash Equivalents in excess of any Restricted Cash that would be stated
on the balance sheet of the Borrower and its Restricted Subsidiaries and held by
the Borrower and its Restricted Subsidiaries as of such date of determination,
as determined in accordance with GAAP to (ii) EBITDA for the most recently ended
four fiscal quarters ending immediately prior to such date for which
Section 5.04 Financials have been delivered to the Administrative Agent.

“Senior Secured Notes” shall have the meaning assigned to such term in
Section 6.01(b)(xxi).

“Similar Business” shall mean any business and any services, activities or
businesses incidental, or directly related or similar to, or complementary to
any line of business engaged in by the Company and its subsidiaries on the
Closing Date or any business activity that is a reasonable extension,
development or expansion thereof or ancillary thereto.

 

-42-



--------------------------------------------------------------------------------

“Solvent” shall mean, with respect to any Person, (a) on a going concern basis
the consolidated fair value of the assets of such Person and its subsidiaries,
at a fair valuation, will exceed their consolidated debts and liabilities,
subordinated, contingent or otherwise; (b) the consolidated present fair
saleable value of the property of such Person and its subsidiaries will be
greater than the amount that will be required to pay the probable liability of
their consolidated debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured; (c)
such Person and its subsidiaries will be able to pay their consolidated debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) such Person and its
subsidiaries, taken as a whole, will not have unreasonably small capital with
which to conduct the business in which they are engaged. The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

“SPC” shall have the meaning assigned to such term in Section 9.04(j).

“Specified Default” shall have the meaning assigned to such term in Section
2.13(a).

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) applicable on the
interest rate determination date (expressed as a decimal) established by the
Board and applicable to any member of bank of the Federal Reserve System (and
whether or not applicable to any Lender) in respect of Eurocurrency Liabilities
(as defined in Regulation D of the Board).

“Subordinated Indebtedness” shall mean any Indebtedness of the Borrower and the
Guarantors which is by its terms subordinated in right of payment to the
Obligations of the Borrower or such Guarantor, as applicable.

“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other business entity of which securities or other ownership interests
representing more than 50% of the ordinary voting power or more than 50% of the
general partnership interests are, at the time any determination is being made,
owned or held by the parent, one or more subsidiaries of the parent or a
combination thereof. Unless otherwise specified, “subsidiary” shall mean any
subsidiary of the Borrower.

“Subsidiary Guarantor” shall mean each subsidiary listed on Schedule 1.01(a),
and each other subsidiary that is or becomes a party to the Guarantee and
Collateral Agreement pursuant to Section 5.09 or otherwise, excluding (a) any
Excluded Subsidiary and (b) any Foreign Subsidiary that is a “controlled foreign
corporation” within the meaning of Section 957(a) of the Code.

“Successor Company” shall have the meaning assigned to such term in
Section 6.04(a)(i).

“Successor Person” shall have the meaning assigned to such term in
Section 6.04(c)(i).

“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon) which is (a) (i) prepared by a surveyor or engineer licensed to perform
surveys in the jurisdiction where such Mortgaged Property is located, (ii) dated
(or redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any

 

-43-



--------------------------------------------------------------------------------

material exterior construction on the site of such Mortgaged Property or any
material easement, right of way or other interest in the Mortgaged Property has
been granted or become effective through operation of law or otherwise with
respect to such Mortgaged Property which, in either case, can be depicted on a
survey, in which events, as applicable, such survey shall be dated (or redated)
within a reasonable period after the completion of such construction or if such
construction shall not have been completed as of such date of delivery, not
earlier than 20 days prior to such date of delivery, or after the grant or
effectiveness of any such easement, right of way or other interest in the
Mortgaged Property, (iii) certified by the surveyor (in a manner reasonably
acceptable to the Administrative Agent) to the Administrative Agent, the
Collateral Agent and the Title Company, (iv) complying in all respects with the
minimum detail requirements of the American Land Title Association as such
requirements are in effect on the date of preparation of such survey and
(v) sufficient for the Title Company to remove all standard survey exceptions
from the title insurance policy (or commitment) relating to such Mortgaged
Property and issue the endorsements of the type required by Section 5.10 or (b)
otherwise reasonably acceptable to the Collateral Agent.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, liabilities or withholdings imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term Loans” shall mean the term loans made by the Lenders to the Borrower
pursuant to the Existing Term Loan Agreement and continued outstanding under
Section 2.01 and, if applicable, any Incremental Term Loans. The aggregate
amount of the Term Loans on the Closing Date is $1,490,425,000.

“Term Loan Facility” shall mean the term loan facility contemplated by
Section 2.01.

“Term Loan Maturity Date” shall mean the seventh anniversary of the Closing
Date.

“Term/Revolving Intercreditor Agreement” shall mean the Amended and Restated
Intercreditor Agreement, dated as of the Original Closing Date, among the
administrative agent under the Revolving Credit Agreement, as the ABL Agent (as
defined therein), and the Collateral Agent, as the Term Loan Agent (as defined
therein).

“Term/Notes Intercreditor Agreement” shall mean the Amended and Restated
Intercreditor Agreement, dated as of the Original Closing Date, among the
Collateral Agent (as successor to Morgan Stanley & Co. Incorporated), as
collateral agent and as authorized representative for the Loan Agreement Secured
Parties (as defined therein), U.S. Bank National Association, as authorized
representative for the Initial Additional First Lien Secured Parties (as defined
therein), and each additional authorized representative for the Additional First
Lien Secured Parties (as defined therein).

“Termination Date” shall mean the date upon which all Term Loans, together with
all interest, the Administration Fees and other non-contingent Obligations, have
been paid in full in cash.

“Title Company” shall mean any title insurance company as shall be retained by
the Borrower and reasonably acceptable to the Administrative Agent.

“Title Policy” shall have the meaning assigned to such term in
Section 5.10(iii).

“Total Assets” shall mean, as of any date of determination, the total amount of
all assets of the Borrower and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP as of such date, as expressly stated
on the most recent balance sheet of the Borrower and its Restricted Subsidiaries
delivered to the Administrative Agent and the Lenders.

 

-44-



--------------------------------------------------------------------------------

“Total Interest Coverage Ratio” shall mean, as of any date, the ratio of
(i) EBITDA for the most recently ended four fiscal quarters ending immediately
prior to such date for which Section 5.04 Financials have been delivered to the
Administrative Agent to (ii) Consolidated Interest Expense (calculated without
giving effect to clauses (v) and (vi) of paragraph (a) of the definition of
“Consolidated Interest Expense”) for such period.

“Total Net Leverage Ratio” shall mean, as of any date, the ratio of
(i) (A) Consolidated Indebtedness on such date minus (B) the amount of cash and
Cash Equivalents in excess of any Restricted Cash that would be stated on the
balance sheet of the Borrower and its Restricted Subsidiaries and held by the
Borrower and its Restricted Subsidiaries as of such date of determination, as
determined in accordance with GAAP to (ii) EBITDA for the most recently ended
four fiscal quarters ending immediately prior to such date for which Section
5.04 Financials have been delivered to the Administrative Agent.

“Transaction Expenses” shall mean any fees, costs or expenses incurred or paid
prior to, on or promptly following the Original Closing Date by the Borrower (or
any direct or indirect parent of the Borrower) or any of its Subsidiaries in
connection with the Transactions, this Agreement and the other Loan Documents.

“Transactions” shall mean, collectively, (a) the borrowing of the Term Loans and
the repayment in full of the Existing Term Debt with the proceeds thereof by the
Borrower on the Original Closing Date, (b) the consummation of the other
transactions contemplated by the Loan Documents, and (c) the payment of the
Transaction Expenses.

“Treasury Capital Stock” shall have the meaning set forth in
Section 6.03(b)(ii).

“Type”, when used in respect of any Term Loan or Borrowing, shall refer to the
Rate by reference to which interest on such Term Loan or on the Term Loans
comprising such Borrowing is determined. For purposes hereof, the term “Rate”
shall mean the Adjusted LIBO Rate and the Alternate Base Rate.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect in any applicable jurisdiction from time to time.

“Unrestricted Subsidiary” shall mean:

(a) any subsidiary of the Borrower which at the time of determination is an
Unrestricted Subsidiary (as designated by the Borrower, as provided in
Section 5.11); and

(b) any subsidiary of an Unrestricted Subsidiary.

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Voting Equity Interests” of any Person as of any date, shall mean the Equity
Interests of such Person that are at such time entitled to vote for the election
of the Governing Board (or members thereof) of such Person.

 

-45-



--------------------------------------------------------------------------------

“Weighted Average Life to Maturity” shall mean, when applied to any
Indebtedness, Disqualified Stock or Preferred Stock, as the case may be, at any
date, the quotient obtained by dividing:

(a) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Disqualified
Stock or Preferred Stock multiplied by the amount of such payment; by

(b) the sum of all such payments.

“WF” shall have the meaning assigned to such term in the preamble.

“Wholly-Owned Subsidiary” of any Person shall mean a subsidiary of such Person,
100% of the Equity Interests of which (other than directors’ qualifying shares)
shall be owned by such Person or by one or more Wholly-Owned Subsidiaries of
such Person.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

SECTION 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. The words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision of this Agreement unless the context shall otherwise require. All
references herein to Articles, Sections, paragraphs, clauses, subclauses,
Exhibits and Schedules shall be deemed references to Articles, Sections,
paragraphs, clauses and subclauses of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, the Total Net Leverage Ratio, Senior Secured Net
Leverage Ratio and Total Interest Coverage Ratio (and the financial definitions
used therein) shall be construed in accordance with GAAP, as in effect on the
Closing Date; provided, however, that if the Borrower notifies the
Administrative Agent that the Borrower wishes to amend the Total Net Leverage
Ratio, Senior Secured Net Leverage Ratio or Total Interest Coverage Ratio or any
financial definition used therein to address the effect of any change in GAAP or
the application thereof occurring after the Closing Date on the operation
thereof (or if the Administrative Agent notifies the Borrower that the Required
Lenders wish to amend the Total Net Leverage Ratio, Senior Secured Net Leverage
Ratio or Total Interest Coverage Ratio or any financial definition used therein
for such purpose), then the Borrower and the Administrative Agent shall
negotiate in good faith to amend the Total Net Leverage Ratio, Senior Secured
Net Leverage Ratio or Total Interest Coverage Ratio or the definitions used
therein (subject to the approval of the Required Lenders) to preserve the
original intent thereof in light of such changes in GAAP; provided that all
determinations made pursuant to the Total Net Leverage Ratio, Senior Secured Net
Leverage Ratio or Total Interest Coverage Ratio or any financial definition used
therein shall be determined on the basis of GAAP as applied and in effect
immediately before the relevant change in GAAP or the application thereof became
effective, until the Total Net Leverage Ratio, Senior Secured Net Leverage Ratio
or Total Interest Coverage Ratio or such financial definition is amended;
provided, further, that, if at any time after the Closing Date, any obligations
of the Borrower or any of the Restricted

 

-46-



--------------------------------------------------------------------------------

Subsidiaries that would not have constituted Indebtedness as of the Closing Date
are recharacterized as Indebtedness in accordance with any relevant changes in
GAAP, such recharacterized obligations shall not be considered Indebtedness for
all purposes hereunder. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, as in effect from time to time. The words “date hereof”
and “date of this Agreement” and words of similar import mean August 17, 2016.

SECTION 1.03. Classification of Term Loans and Borrowings. For purposes of this
Agreement, Term Loans may be classified and referred to by Type (e.g., a
“Eurodollar Term Loan”). Borrowings also may be classified and referred to by
Type (e.g., a “Eurodollar Borrowing”).

SECTION 1.04. Rounding. The calculation of any financial ratios under this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-down if there is no nearest number).

SECTION 1.05. References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) all references to documents, instruments and other
agreements (including the Loan Documents and organizational documents) shall be
deemed to include all subsequent amendments, restatements, amendments and
restatements, supplements and other modifications thereto, but only to the
extent that such amendments, restatements, amendments and restatements,
supplements and other modifications are not prohibited by any Loan Document and
(b) references to any law, statute, rule or regulation shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such law.

SECTION 1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable) in New York City.

SECTION 1.07. Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment or performance shall extend to the immediately succeeding Business
Day and such extension of time shall be reflected in computing interest or fees,
as the case may be; provided that with respect to any payment of interest on or
principal of Eurodollar Term Loans, if such extension would cause any such
payment to be made in the next succeeding calendar month, such payment shall be
made on the immediately preceding Business Day.

SECTION 1.08. Pro Forma Calculations. For purposes of determining whether any
action is otherwise permitted to be taken hereunder, the Total Net Leverage
Ratio, Senior Secured Net Leverage Ratio and Total Interest Coverage Ratio shall
be calculated as follows:

(a) In the event that the Borrower or any Restricted Subsidiary (i) incurs,
redeems, retires or extinguishes any Indebtedness or (ii) issues or redeems
Disqualified Stock or Preferred Stock subsequent to the commencement of the
period for which such ratio is being calculated but prior to or simultaneously
with the event for which the calculation of such ratio is made (a “Ratio
Calculation Date”), then such ratio shall be calculated giving pro forma effect
to such incurrence, redemption, retirement or extinguishment of Indebtedness, or
such issuance or redemption of Disqualified Stock or Preferred Stock, as if the
same had occurred at the beginning of the applicable four-quarter period.

 

-47-



--------------------------------------------------------------------------------

(b) For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, amalgamations, consolidations and
discontinued operations (as determined in accordance with GAAP), in each case
with respect to an operating unit of a business made (or committed to be made
pursuant to a definitive agreement) during the four-quarter reference period or
subsequent to such reference period and on or prior to or simultaneously with
the relevant Ratio Calculation Date, and other operational changes that the
Borrower or any of its Restricted Subsidiaries has made during the four-quarter
reference period or subsequent to such reference period and on or prior to or
simultaneously with such Ratio Calculation Date shall be calculated on a pro
forma basis in accordance with GAAP assuming that all such Investments,
acquisitions, dispositions, mergers, amalgamations, consolidations, discontinued
operations and other operational changes had occurred on the first day of the
four-quarter reference period. If since the beginning of such period any Person
that subsequently became a Restricted Subsidiary or was merged with or into the
Borrower or any of its Restricted Subsidiaries since the beginning of such
period shall have made any Investment, acquisition, disposition, merger,
amalgamation, consolidation, discontinued operation or operational change, in
each case with respect to an operating unit of a business, that would have
required adjustment pursuant to this definition, then such ratio shall be
calculated giving pro forma effect thereto for such period as if such
Investment, acquisition, disposition, merger, consolidation, discontinued
operation or operational change had occurred at the beginning of the applicable
four-quarter period.

(c) For purposes of this Section 1.08, whenever pro forma effect is to be given
to any Investment, acquisition, disposition, merger, amalgamation,
consolidation, discontinued operation or operational change, the pro forma
calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower. Any such pro forma calculation may include
adjustments appropriate, in the reasonable determination of the Borrower as set
forth in an Officer’s Certificate, to reflect operating expense reductions and
other operating improvements or synergies reasonably expected to result from any
acquisition, amalgamation, merger or operational change (including, to the
extent applicable, from the Transactions); provided that such operating expense
reductions and other operating improvements or synergies are reasonably
identifiable and factually supportable and otherwise comply with the limitations
set forth in the definition of “EBITDA”.

(d) Interest on a Capitalized Lease Obligation shall be deemed to accrue at the
interest rate reasonably determined by a responsible financial or accounting
officer of the Borrower to be the rate of interest implicit in such Capitalized
Lease Obligation in accordance with GAAP. For purposes of making the computation
referred to above, interest on any Indebtedness under a revolving credit
facility computed on a pro forma basis shall be computed based upon the average
daily balance of such Indebtedness during the applicable period. Interest on
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rate, shall be deemed to have been based upon the rate actually chosen,
or, if none, then based upon such optional rate chosen as the Borrower may
designate.

ARTICLE II

The Term Loans

SECTION 2.01. Continuation of Term Loans. On the Closing Date, the Term Loans
(as defined in the Existing Term Loan Agreement) of each Lender outstanding on
the Closing Date (immediately prior to giving effect thereto) are hereby
continued, and constitute and remain outstanding as Term Loans hereunder.
Amounts prepaid or repaid in respect of Term Loans may not be reborrowed.

 

-48-



--------------------------------------------------------------------------------

SECTION 2.02. Borrowings of Incremental Term Loans.

(a) Each Incremental Term Loan shall be made as part of a Borrowing consisting
of Incremental Term Loans made by the Lenders ratably in accordance with their
applicable Incremental Term Loan commitments; provided, however, that the
failure of any Lender to make any Incremental Term Loan shall not relieve any
other Lender of its obligation to lend hereunder (it being understood, however,
that no Lender shall be responsible for the failure of any other Lender to make
any Incremental Term Loan required to be made by such other Lender). The
Incremental Term Loans comprising any Borrowing shall be in an aggregate
principal amount that is not less than the Minimum Threshold.

(b) Subject to Sections 2.02(e), 2.08 and 2.15, all Incremental Term Loans shall
be made as ABR Term Loans or Eurodollar Term Loans. Borrowings of more than one
Type may be outstanding at the same time; provided, however, that the Borrower
shall not be entitled to request any Borrowing that, if made, would result in
more than fifteen Eurodollar Borrowings outstanding hereunder at any time.

(c) Each Lender shall make each Incremental Term Loan to be made by it hereunder
on the proposed date thereof by wire transfer of immediately available funds to
such account in New York City as the Administrative Agent may designate not
later than 11:00 a.m. and the Administrative Agent shall promptly wire transfer
the amounts so received to an account designated by the Borrower in the
applicable Borrowing Request or, if a Borrowing shall not occur on such date
because any condition precedent herein specified shall not have been met, return
the amounts so received to the respective Lenders.

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If the Administrative Agent shall have so made funds available then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower to but excluding the date such amount is repaid to the
Administrative Agent at (i) in the case of the Borrower, a rate per annum equal
to the interest rate applicable to the Incremental Term Loans comprising such
Borrowing at the time and (ii) in the case of such Lender, for the first such
day, the Federal Funds Effective Rate, and for each day thereafter, the
Alternate Base Rate plus the Applicable Percentage for ABR Term Loans. If such
Lender shall repay to the Administrative Agent such corresponding amount, such
amount shall constitute such Lender’s Incremental Term Loan as part of such
Borrowing for purposes of this Agreement and (x) the Borrower’s obligation to
repay the Administrative Agent such corresponding amount pursuant to this
Section 2.02(d) shall cease and (y) if the Borrower pays such amount to the
Administrative Agent, the amount so paid shall constitute a repayment of such
Borrowing by such amount.

(e) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request any Eurodollar Borrowing if the Interest Period
requested with respect thereto would end after the Term Loan Maturity Date.

 

-49-



--------------------------------------------------------------------------------

SECTION 2.03. Borrowing Procedure. In order to request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by irrevocable written
notice (in accordance with the immediately succeeding sentence) (a) in the case
of a Eurodollar Borrowing, not later than 12:30 p.m. three Business Days before
a proposed Borrowing (or, in the case of any Eurodollar Borrowing to be made on
the Original Closing Date, not later than 12:30 p.m. on the Business Day
immediately preceding the Original Closing Date) and (b) in the case of an ABR
Borrowing, not later than 12:30 p.m. one Business Day before a proposed
Borrowing. Each such notice shall be in the form of a Borrowing Request and
shall be delivered to the Administrative Agent by hand delivery or fax, and
shall specify the following information: (i) whether such Borrowing is to be a
Eurodollar Borrowing or an ABR Borrowing; (ii) the date of such Borrowing (which
shall be a Business Day); (iii) the number and location of the account to which
funds are to be disbursed; (iv) the amount of such Borrowing; and (v) if such
Borrowing is to be a Eurodollar Borrowing, the initial Interest Period or
Interest Periods with respect thereto; provided, however, that notwithstanding
any contrary specification in any Borrowing Request, each requested Borrowing
shall comply with the requirements set forth in Section 2.02. If no election as
to the Type of Borrowing is specified in any such notice, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period with respect to any
Eurodollar Borrowing is specified in any such notice, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall promptly advise the applicable Lenders of any notice
given pursuant to this Section 2.03 (and the contents thereof), and of each
Lender’s portion of the requested Borrowing.

SECTION 2.04. Evidence of Debt; Repayment of Term Loans.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender, the principal amount of each Term Loan of
such Lender as provided in Section 2.11.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from the Term Loan made by such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.

(c) The Administrative Agent shall maintain accounts in which it will record (i)
the amount of each Term Loan made hereunder, the Type thereof and, if
applicable, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower or any Guarantor and each
Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that in the case of conflicting
records, the entries made by the Administrative Agent in the Register shall be
conclusive, absent manifest error; provided, further, that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligations of the Borrower to repay
the Term Loans in accordance with the terms of this Agreement.

(e) Any Lender may request that the Term Loan made by it hereunder be evidenced
by a promissory note in substantially the form of Exhibit B with appropriate
insertions and deletions (each, a “Note”). In such event, to the extent
reflected in the Register, the Borrower shall execute and deliver to such Lender
a Note payable to such Lender and its permitted registered assigns.
Notwithstanding any other provision of this Agreement, to the extent reflected
in the Register, in the event any Lender shall request and receive such a Note,
the interests represented by such Note shall at all times (including after any
assignment of all or part of such interests pursuant to Section 9.04) be
represented by one or more Notes payable to the payee named therein or its
registered assigns.

 

-50-



--------------------------------------------------------------------------------

SECTION 2.05. Administration Fees. The Borrower agrees to pay to the Agents, for
their own account, the administrative fees in the amounts and at the times as
separately agreed by the Borrower and the Agents (collectively, the
“Administration Fees”).

SECTION 2.06. Interest on Term Loans; Retroactive Adjustments of Applicable
Percentage.

(a) Subject to the provisions of Section 2.07, the Term Loans comprising each
ABR Borrowing shall bear interest at a rate per annum equal to the Alternate
Base Rate plus the Applicable Percentage in effect from time to time.

(b) Subject to the provisions of Section 2.07, Term Loans comprising a
Eurodollar Borrowing shall bear interest at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Percentage in effect from time to time.

(c) Interest, including interest payable pursuant to Section 2.07, shall be
computed on the basis of the actual number of days elapsed over a year of
360 days (other than computations of interest for ABR Term Loans, which shall be
made by the Administrative Agent on the basis of the actual number of days
elapsed over a year of 365 or 366 day, as applicable) and shall be calculated
from and including the date of the relevant Borrowing to, but excluding, the
date of repayment thereof. Interest on each Term Loan shall be payable on the
Interest Payment Dates applicable to such Term Loan, except as otherwise
provided in this Agreement. The applicable Alternate Base Rate or Adjusted LIBO
Rate for each Interest Period or day within an Interest Period, as the case may
be, shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

SECTION 2.07. Default Interest. If an Event of Default under Section 7.01(b) or
(c) shall have occurred and shall be continuing, by acceleration or otherwise,
then, upon the request of the Required Lenders until the related defaulted
amount shall have been paid in full, to the extent permitted by law, such
overdue amount shall bear interest (after as well as before judgment), payable
on demand, (a) in the case of principal of a Term Loan, at the rate otherwise
applicable to such Term Loan pursuant to Section 2.06 plus 2.00% per annum and
(b) in all other cases, at a rate per annum equal to the rate that would be
applicable to an ABR Term Loan plus 2.00% per annum.

SECTION 2.08. Alternate Rate of Interest. In the event, and on each occasion,
that (i) the Administrative Agent shall have reasonably determined that deposits
in the principal amounts and denominations of the Term Loans comprising any
Borrowing are not generally available in the London interbank market, or that
the rates at which such deposits are being offered in the London interbank
market will not adequately and fairly reflect the cost to any Lender of making
or maintaining its Eurodollar Term Loan during the applicable Interest Period,
or that reasonable means do not exist for ascertaining the Adjusted LIBO Rate
for such Interest Period or (ii) the Required Lenders notify the Administrative
Agent that the Adjusted LIBO Rate for any Interest Period will not adequately
reflect the cost to the Lenders of making or maintaining such Term Loans for
such Interest Period, the Administrative Agent shall, as soon as practicable
thereafter, give written or fax notice of such determination to the Borrower and
the Lenders. In the event of any such determination, until the Administrative
Agent shall have advised the Borrower and the Lenders that the circumstances
giving rise to such notice no longer exist (which the Administrative Agent
agrees to give promptly after such circumstances no longer exist), each affected
Eurodollar Term Loan shall automatically, on the last day of the current
Interest Period for such Term Loan, convert into an ABR Term Loan and the
obligations of

 

-51-



--------------------------------------------------------------------------------

the Lenders to make Eurodollar Term Loans denominated in dollars or to convert
ABR Term Loans into Eurodollar Term Loans shall be suspended until the
Administrative Agent shall notify the Borrower that the Required Lenders have
determined that the circumstances causing such suspension no longer exist. Each
determination by the Administrative Agent under this Section 2.08 shall be
conclusive absent manifest error.

SECTION 2.09. [Intentionally Omitted].

SECTION 2.10. Conversion and Continuation of Borrowings. The Borrower shall have
the right at any time upon prior written or fax notice (in the form of a
Conversion/Continuation Request) to the Administrative Agent (i) not later than
12:30 p.m., three Business Days prior to conversion, to convert any Eurodollar
Borrowing into an ABR Borrowing and (ii) not later than 12:30 p.m., three
Business Days prior to conversion or continuation, to convert any ABR Borrowing
into a Eurodollar Borrowing or to continue any Eurodollar Borrowing as a
Eurodollar Borrowing for an additional Interest Period, subject in each case to
the following:

(a) each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Term Loans comprising
the converted or continued Borrowing;

(b) if less than all of the outstanding principal amount of any Borrowing shall
be converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

(c) each conversion shall be effected by each Lender and the Administrative
Agent recording, for the account of such Lender, the Type of such Term Loan
resulting from such conversion and reducing the Term Loan (or portion thereof)
of such Lender being converted by an equivalent principal amount; accrued
interest on any Eurodollar Term Loan (or portion thereof) being converted shall
be paid by the Borrower at the time of conversion;

(d) if any Eurodollar Borrowing is converted at a time other than the end of the
Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.16; and

(e) the Borrower shall not be entitled to request any Eurodollar Borrowing that,
if made, would result in more than fifteen Eurodollar Borrowings outstanding
hereunder at any time.

Each Conversion/Continuation Request made pursuant to this Section 2.10 shall be
irrevocable (subject to Sections 2.08 and 2.15) and shall refer to this
Agreement and specify (i) the identity and amount of the Borrowing that the
Borrower requests be converted or continued, (ii) whether such Borrowing is to
be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto.
If no Interest Period is specified in any such Conversion/Continuation Request
with respect to any conversion to or continuation as a Eurodollar Borrowing, the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. The Administrative Agent shall advise the Lenders of any notice given
pursuant to this Section 2.10 and of each Lender’s portion of any converted or
continued Borrowing. If the Borrower shall not have given notice in accordance
with this Section 2.10 to continue any Borrowing into a subsequent Interest
Period (and shall not otherwise have given notice in

 

-52-



--------------------------------------------------------------------------------

accordance with this Section 2.10 to convert such Borrowing), such Borrowing
shall, at the end of the Interest Period applicable thereto (unless repaid
pursuant to the terms hereof), automatically be converted into an ABR Borrowing.

SECTION 2.11. Repayment of Borrowings.

(a) The Borrower shall pay to the Administrative Agent for the ratable account
of the Lenders, on each Principal Payment Date occurring prior to the Term Loan
Maturity Date, a principal amount of the Term Loans (as adjusted from time to
time pursuant to Sections 2.12(b) and 2.13(e)) equal to 0.25% of the original
principal amount of the Term Loans.

(b) To the extent not previously paid, the Borrower shall pay to the
Administrative Agent for the ratable account of the Lenders the outstanding
principal amount of the Term Loans on the Term Loan Maturity Date, together with
accrued and unpaid interest on the principal amount to be paid to but excluding
the date of payment.

SECTION 2.12. Optional Prepayment.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing, in whole or in part, upon at least three Business Days’
prior written or fax Prepayment Notice by the Borrower in the case of Eurodollar
Term Loans, or written or fax Prepayment Notice by the Borrower at least one
Business Day prior to the date of prepayment in the case of ABR Term Loans, to
the Administrative Agent before 12:30 p.m.; provided, however, that each partial
prepayment shall be in an aggregate amount of not less than the Minimum
Threshold.

(b) Optional prepayments of the Term Loans shall be applied against the
remaining scheduled installments of principal due in respect of such Term Loans
under Section 2.11 in the manner specified by the Borrower or, if not so
specified on or prior to the date of such optional prepayment, in direct order
of maturity. Optional prepayments of Term Loans and any Incremental Term Loans
shall be applied ratably among the outstanding Term Loans and Incremental Term
Loans.

(c) Each Prepayment Notice shall specify the prepayment date and the principal
amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing by the amount
stated therein on the date stated therein.

(d) In the event that all or any portion of the Term Loans are repaid, prepaid
(which shall be deemed for these purposes to include any assignments pursuant to
Section 2.21(a)), replaced, repriced or effectively refinanced, in each case, in
connection with a Repricing Transaction on or prior to the date that is six
months after the Closing Date, such repayment, prepayment, replacement,
repricing or refinancing shall be made at 101% of the principal amount so
repaid, prepaid, refinanced, replaced or repriced. Such applicable amount shall
be due and payable on the date of such repayment, prepayment, replacement,
repricing or effective refinancing (whether or not an Event of Default is
occurring) and shall be a condition precedent to the effectiveness of any
applicable amendment contemplated by, or transaction pursuant to, Sections
2.21(a), 2.23 or 2.24, in each case, to the extent in connection with a
Repricing Transaction on or prior to the date that is six months after the
Closing Date.

(e) All repayments pursuant to this Section 2.12 shall be subject to
Section 2.12(d) and Section 2.16, but shall otherwise be without premium or
penalty.

 

-53-



--------------------------------------------------------------------------------

SECTION 2.13. Mandatory Prepayments.

(a) Not later than the tenth Business Day following the receipt by the Borrower
or any of its Restricted Subsidiaries of Net Cash Proceeds in respect of any
Prepayment Asset Sale or Property Loss Event, the Borrower shall apply an amount
equal to 100% of the Net Cash Proceeds received by the Borrower or any of its
Restricted Subsidiaries with respect thereto, to prepay outstanding Term Loans
in accordance with Section 2.13(e); provided, however, that, the foregoing
percentage shall be reduced to (i) 50% if the Total Net Leverage Ratio is less
than or equal to 6.00 to 1.00 but greater than 5.00 to 1.00 and (ii) 0% if the
Total Net Leverage Ratio is less than or equal to 5.00 to 1.00, in each case,
determined by reference to the most recently delivered Compliance Certificate at
the time of receipt of such Net Cash Proceeds; and provided, further, that if
(A) prior to the date any such prepayment is required to be made, the Borrower
notifies the Administrative Agent of its intent to reinvest such Net Cash
Proceeds in assets of a kind then used or usable in the business of the Borrower
and its Restricted Subsidiaries (including any Related Business Assets) and
(B) no Event of Default shall have occurred and be continuing at the time of
such proposed reinvestment, and no Event of Default under clause (b), (c),
(g) or (h) of Section 7.01 (each, a “Specified Default”) shall have occurred and
shall be continuing at the time of proposed reinvestment (unless, in the case of
such Specified Default, such reinvestment is made pursuant to a binding
commitment entered into at a time when no Specified Default was continuing),
then the Borrower shall not be required to prepay Term Loans hereunder in
respect of such Net Cash Proceeds to the extent that such Net Cash Proceeds are
so reinvested within 365 days after the date of receipt of such Net Cash
Proceeds (or, if within such 365 day period, the Borrower or any of its
Restricted Subsidiaries enters into a binding commitment to so reinvest in such
Net Cash Proceeds, and such Net Cash Proceeds are so reinvested within 180 days
after such binding commitment is so entered into); provided, however, that
(I) if any Net Cash Proceeds are not reinvested or applied as a repayment on or
prior to the last day of the applicable reinvestment or repayment period, such
Net Cash Proceeds shall be applied within five Business Days to the prepayment
of the Term Loans as set forth above (without regard to the immediately
preceding proviso) and (II) if, as a result of any Prepayment Asset Sale or
Property Loss Event, the Borrower would be required to prepay or make an “offer
to purchase” the Senior Notes (pursuant to the terms of the Senior Notes
Documentation) or any other Material Indebtedness, in any such case prior to the
expiry of the foregoing reinvestment or repayment periods, the Borrower shall
apply the relevant percentage of such Net Cash Proceeds as required above by
this paragraph (a) to prepay Term Loans in accordance with Section 2.13(e) on
the day immediately preceding the date of such required “offer to purchase”
(without regard to the immediately preceding proviso).

(b) No later than the tenth Business Day following the delivery of the
Section 5.04 Financials under Section 5.04(a) (commencing with the fiscal year
ending December 31, 2016), the Borrower shall prepay outstanding Term Loans in
accordance with Section 2.13(e) in an aggregate principal amount equal to the
excess, if any, of (i) the applicable ECF Percentage of Excess Cash Flow for the
fiscal year then ended over (ii) the aggregate principal amount of Term Loans
prepaid pursuant to Section 2.12 and “Revolving Loans” (to the extent
accompanied by a permanent reduction of the “Revolving Credit Commitments” (each
as defined under the Revolving Credit Agreement)) during such fiscal year or on
or prior to the date such payment is required to be made (without duplication),
in each case to the extent such prepayments are not funded with the proceeds of
long-term Indebtedness (other than revolving Indebtedness).

(c) Subject to Section 2.12(d), in the event that the Borrower or any of its
Restricted Subsidiaries shall receive Net Cash Proceeds from the issuance or
incurrence of Indebtedness (other than any cash proceeds from the issuance or
incurrence of Indebtedness permitted pursuant to Section 6.01), the Borrower
shall no later than the third Business Day following the receipt of such Net
Cash Proceeds, apply an amount equal to 100% of such Net Cash Proceeds to prepay
outstanding Term Loans in accordance with Section 2.13(e).

(d) [Reserved.]

 

-54-



--------------------------------------------------------------------------------

(e) Prior to the repayment in full of all Term Loans and all Obligations (other
than contingent obligations for which a claims has not been made) relating
thereto, (i) all prepayments required by this Section 2.13 shall be applied to
the repayment of the Term Loans until paid in full (applied against the
remaining scheduled installments of principal due in respect of such Term Loans
in the direct order of maturity); provided that, to the extent an Event of
Default then exists, such prepayment shall instead be applied in accordance with
Section 2.17(b).

(f) Notwithstanding anything to the contrary contained in this Section 2.13 or
elsewhere in this Agreement including in Section 9.08, the Borrower shall have
the option in its sole discretion to give the Lenders the option to waive their
pro rata share of a mandatory prepayment of Term Loans which is otherwise
required to be made pursuant to Section 2.13(a), (b) or (c) (each such mandatory
prepayment, a “Waivable Mandatory Prepayment”) upon the terms and provisions set
forth in this Section 2.13(f). If the Borrower elects to exercise the option
referred to in the immediately preceding sentence, the Borrower shall give to
the Administrative Agent written notice of its intention to give the Lenders the
right to waive a Waivable Mandatory Prepayment including in such Prepayment
Notice the aggregate amount of such proposed prepayment not later than 12:30
p.m. five Business Days prior to the date of the proposed prepayment which
notice the Administrative Agent shall promptly forward to all Lenders indicating
in such notice the amount of such prepayment to be applied to each such Lender’s
outstanding Term Loans. The Borrower’s offer to permit the Lenders to waive any
such Waivable Mandatory Prepayment may apply to all or part of such prepayment,
provided that any offer to waive part of such prepayment must be made ratably to
the Lenders (based on the principal amount of the Term Loans on the date of
prepayment). In the event that any such Lender desires to waive its pro rata
share of such Lender’s right to receive any such Waivable Mandatory Prepayment
in whole or in part such Lender shall so advise the Administrative Agent no
later than 4:00 p.m. on the date which is two Business Days after the date of
such notice from the Administrative Agent and the Administrative Agent shall
promptly thereafter notify the Borrower thereof which notice shall also include
the amount such Lender desires to receive in respect of such prepayment. If any
Lender does not reply to the Administrative Agent within such two Business Day
period such Lender will be deemed not to have waived any part of such
prepayment. If any Lender does not specify an amount it wishes to receive such
Lender will be deemed to have accepted 100% of its share of such prepayment. In
the event that any such Lender waives all or part of its share of any such
Waivable Mandatory Prepayment the Borrower shall retain 100% of the amount so
waived by such Lender. Notwithstanding anything to the contrary contained above,
if one or more Lenders waives its right to receive all or any part of any
Waivable Mandatory Prepayment but less than all the Lenders waive in full their
right to receive 100% of the total Waivable Mandatory Prepayment otherwise
required with respect to the Term Loans, then the amount actually applied to the
repayment of Term Loans of Lenders which have waived all or any part of their
right to receive 100% of such prepayment shall be applied to each then
outstanding Borrowing of Term Loans on a pro rata basis so that each Lender with
outstanding Term Loans shall, after giving effect to the application of the
respective repayment, maintain the same percentage as determined for such Lender
but not the same percentage that the other Lenders hold and not the same
percentage held by such Lender prior to prepayment of each Borrowing of Term
Loans which remains outstanding after giving effect to such application.
Notwithstanding anything to the contrary, Lenders shall not have the right to
waive mandatory prepayments under this Section 2.13 except as set forth in this
Section 2.13(f).

SECTION 2.14. Reserve Requirements; Change in Circumstances.

(a) Notwithstanding any other provision of this Agreement, if any Change in Law
shall impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of or credit
extended by any Lender (except any such reserve requirement which is reflected
in the Adjusted LIBO Rate) or shall impose on such Lender or the London
interbank market any other condition affecting this Agreement or Eurodollar Term
Loans made by such Lender, and

 

-55-



--------------------------------------------------------------------------------

the result of any of the foregoing shall be to increase the cost to such Lender
of making or maintaining any Eurodollar Term Loan or to reduce the amount of any
sum received or receivable by such Lender (whether of principal, interest or
otherwise) by an amount deemed by such Lender to be material, then the Borrower
will pay to such Lender upon demand such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

(b) If any Lender shall have determined that any Change in Law regarding capital
adequacy or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement or the Term Loans
made or participations in Term Loans purchased by such Lender pursuant hereto to
a level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy or liquidity) by an amount deemed by such Lender to be
material, then the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.

(c) If any Change in Law shall subject any Lender to any Taxes (other than
(A) Indemnified Taxes for which an indemnity is provided in Section 2.20,
(B) Taxes described in clauses (c) and (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, commitments or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto, and the result of any of the foregoing shall be to
increase the cost to such Lender of making, converting to, continuing or
maintaining any Term Loan or of maintaining its obligation to make any such Term
Loan, or to reduce the amount of any sum received or receivable by such Lender
(whether of principal, interest or any other amount) then, upon request of such
Lender the Borrower will pay to such Lender such additional amount or amounts as
will compensate such Lender for such additional costs incurred or reduction
suffered.

(d) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as applicable, as specified in
paragraph (a) or (b) above shall be delivered to the Borrower, shall describe
the applicable Change in Law, the resulting costs incurred or reduction suffered
(including a calculation thereof), certifying that such Lender is generally
charging such amounts to similarly situated borrowers and shall be conclusive
absent manifest error. The Borrower shall pay such Lender, as applicable, the
amount shown as due on any such certificate delivered by it within 30 days after
its receipt of the same.

(e) Failure or delay on the part of any Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be under any obligation
to compensate any Lender under paragraph (a) or (b) above with respect to
increased costs or reductions with respect to any period prior to the date that
is 180 days prior to such request; provided further, that the foregoing
limitation shall not apply to any increased costs or reductions arising out of
the retroactive application of any Change in Law within such 180-day period. The
protection of this Section 2.14 shall be available to each Lender regardless of
any possible contention of the invalidity or inapplicability of the Change in
Law that shall have occurred or been imposed; provided that if, after the
payment of any amounts by the Borrower under this Section 2.14, any Change in
Law in respect of which a payment was made is thereafter determined to be
invalid or inapplicable to the relevant Lender, then such Lender shall, within
30 days after such determination, repay any amounts paid to it by the Borrower
hereunder in respect of such Change in Law.

 

-56-



--------------------------------------------------------------------------------

SECTION 2.15. Change in Legality.

(a) Notwithstanding any other provision of this Agreement, if any Change in Law
shall make it unlawful for any Lender to make or maintain any Eurodollar Term
Loan or to give effect to its obligations as contemplated hereby with respect to
any Eurodollar Term Loan, then, by written notice to the Borrower and to the
Administrative Agent:

(i) such Lender may declare that Eurodollar Term Loans will not thereafter (for
the duration of such unlawfulness) be made by such Lender hereunder (or be
continued for additional Interest Periods) and ABR Term Loans will not
thereafter (for such duration) be converted into Eurodollar Term Loans,
whereupon any request for a Eurodollar Borrowing (or to convert an ABR Borrowing
to a Eurodollar Borrowing or to continue a Eurodollar Borrowing for an
additional Interest Period) shall, as to such Lender only, be deemed a request
for an ABR Term Loan (or a request to continue an ABR Term Loan as such for an
additional Interest Period or to convert a Eurodollar Term Loan into an ABR Term
Loan, as the case may be), unless such declaration shall be subsequently
withdrawn; and

(ii) such Lender may require that all outstanding Eurodollar Term Loans made by
such Lender shall be converted to ABR Term Loans, in which event all such
Eurodollar Term Loans shall be automatically converted to ABR Term Loans as of
the effective date of such notice as provided in paragraph (b) below.

In the event any Lender shall exercise its rights under clause (i) or
(ii) above, all payments and prepayments of principal that would otherwise have
been applied to repay the Eurodollar Term Loans that would have been made by
such Lender or the converted Eurodollar Term Loans of such Lender shall instead
be applied to repay the ABR Term Loans made by such Lender in lieu of, or
resulting from the conversion of, such Eurodollar Term Loans.

(b) For purposes of this Section 2.15, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Term Loan made by such Lender, if
lawful, on the last day of the Interest Period then applicable to such
Eurodollar Term Loan; in all other cases such notice shall be effective on the
date of receipt by the Borrower. Such Lender shall withdraw such notice promptly
following any date on which it becomes lawful for such Lender to make and
maintain Eurodollar Term Loans or give effect to its obligations as contemplated
hereby with respect to any Eurodollar Term Loan.

SECTION 2.16. Breakage. The Borrower shall indemnify each Lender against any
loss or expense that such Lender may sustain or incur as a consequence of
(a) any event, other than a default by such Lender in the performance of its
obligations hereunder, which results in (i) such Lender receiving or being
deemed to receive any amount on account of the principal of any Eurodollar Term
Loan prior to the end of the Interest Period in effect therefor, (ii) the
conversion of any Eurodollar Term Loan to an ABR Term Loan or the conversion of
the Interest Period with respect to any Eurodollar Term Loan, in each case other
than on the last day of the Interest Period in effect therefor, or (iii) any
Eurodollar Term Loan to be made by such Lender (including any Eurodollar Term
Loan to be made pursuant to a conversion or continuation under Section 2.10) not
being made after notice of such Term Loan shall have been given by the Borrower
hereunder other than by operation of Section 2.08 (any of the events referred to
in this clause (a) being called a “Breakage Event”) or (b) any default in the
making of any payment or prepayment required to be made hereunder. In the case
of any Breakage Event, such loss shall include an amount equal to the excess, as
reasonably determined by such Lender, of (i) its cost of obtaining funds for the
Eurodollar Term Loan that is the subject of such Breakage Event for the period
from the date of such Breakage Event to the last day of the Interest Period in
effect (or that would have been in effect) for such Term Loan over (ii) the
amount of interest likely to be realized by such Lender in redeploying the funds
released or not utilized by reason of such Breakage Event for such period
(exclusive of any loss of anticipated profits). For purposes of calculating
amounts payable by the Borrower to the Lenders under

 

-57-



--------------------------------------------------------------------------------

this Section 2.16, each Lender shall be deemed to have funded each Eurodollar
Term Loan made by it at the Adjusted LIBO Rate (excluding the impact of the last
sentence of the “Adjusted LIBO Rate” definition) for such Term Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Adjusted LIBO Rate Term Loan was in fact so funded. A certificate of any Lender
setting forth any amount or amounts which such Lender is entitled to receive
pursuant to this Section 2.16 shall be delivered to the Borrower and shall be
conclusive absent manifest error.

SECTION 2.17. Pro Rata Treatment; Intercreditor Agreements.

(a) Except as provided below in this Section 2.17 and as required under
Section 2.13, 2.14, 2.15, 2.16, 2.20 or 2.21, each payment or prepayment of
principal of any Borrowing, each payment of interest on the Term Loans and each
conversion of any Borrowing to or continuation of any Borrowing as a Borrowing
of any Type shall be allocated pro rata among the Lenders in accordance with the
respective principal amounts of their respective applicable outstanding Term
Loans.

(b) Notwithstanding anything to the contrary contained in this Agreement, any
payment or other distribution (whether from proceeds of collateral or any other
source, whether in the form of cash, securities or otherwise, and whether made
by any Loan Party or in connection with any exercise of remedies by the
Collateral Agent, the Administrative Agent or any Lender) made or applied in
respect of any of the Obligations during the existence of an Event of Default or
during or in connection with Insolvency Proceedings involving any Loan Party (or
any plan of liquidation, distribution or reorganization in connection
therewith), shall be made or applied, as the case may be, in the following order
of priority (with higher priority Obligations to be paid in full prior to any
payment or other distribution in respect of lower priority
Obligations): (i) first, to payment of that portion of the Obligations
constituting fees, indemnities, expenses and other amounts, including attorney
fees, payable to the Collateral Agent and the Administrative Agent in their
capacities as such; (ii) second, to payment of that portion of the Obligations
constituting fees, indemnities and other amounts (other than principal and
interest) payable to the Lenders, including attorney fees (ratably among such
Lenders in proportion to the respective amounts described in this clause second
payable to them); (iii) third, to payment of that portion of the Obligations
constituting accrued and unpaid interest (including any default interest) on the
Term Loans (ratably among such Lenders in proportion to the respective amounts
described in this clause third payable to them), including interest accruing
after the filing or commencement of any Insolvency Proceedings in respect of any
Loan Party, whether or not any claim for post-filing or post-petition interest
is or would be allowed, allowable or otherwise enforceable in any such
Insolvency Proceedings; (iv) fourth, to payment of that portion of the
Obligations constituting unpaid principal of the Term Loans (ratably among such
Lenders in proportion to the respective amounts described in this clause fourth
held by them); and (v) last, in the case of proceeds of collateral, the balance,
if any, thereof, after all of the Obligations have been paid in full, to the
Borrower or as otherwise required by Applicable Law. Each Lender agrees that the
provisions of this Section 2.17 (including the priority of the Obligations as
set forth herein) constitute an intercreditor agreement among them for value
received that is independent of any value received from the Loan Parties, and
that such agreement shall be enforceable as against each Lender, including in
any Insolvency Proceedings in respect of any Loan Party, to the same extent that
such agreement is enforceable under applicable non-bankruptcy law (including
pursuant to Section 510(a) of the Bankruptcy Code or any comparable provision of
applicable insolvency law), and that, if any Lender receives any payment or
distribution in respect of any Obligation (including in connection with any
Insolvency Proceedings or any plan of liquidation, distribution or
reorganization therein) to which such Lender is not entitled in accordance with
the priorities set forth in this Section 2.17, such amount shall be held in
trust by such Lender for the benefit of the Person or Persons entitled to such
payment or distribution hereunder, and promptly shall be turned over by such
Lender to the Administrative Agent for distribution to the Person or Persons
entitled to such payment or distribution in accordance with this Section 2.17.

 

-58-



--------------------------------------------------------------------------------

SECTION 2.18. Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower or any other Loan Party, or pursuant to a secured claim under the
Bankruptcy Code or other security or interest arising from, or in lieu of, such
secured claim received by such Lender under any applicable Debtor Relief Law or
otherwise, or by any other means, obtain payment (voluntary or involuntary) in
respect of any Term Loan as a result of which the unpaid principal portion of
its Term Loans shall be proportionately less than the unpaid principal portion
of the Term Loans of any other Lender, it shall be deemed simultaneously to have
purchased from such other Lender at face value, and shall promptly pay to such
other Lender the purchase price for, a participation in the Term Loans of such
other Lender, so that the aggregate unpaid principal amount of the Term Loans
and participations in Term Loans held by each Lender shall be in the same
proportion to the aggregate unpaid principal amount of all Term Loans then
outstanding as the principal amount of its Term Loans prior to such exercise of
banker’s lien, setoff or counterclaim or other event was to the principal amount
of all Term Loans outstanding prior to such exercise of banker’s lien, setoff or
counterclaim or other event; provided, however, that (i) if any such purchase or
purchases or adjustments shall be made pursuant to this Section 2.18 and the
payment giving rise thereto shall thereafter be recovered, such purchase or
purchases or adjustments shall be rescinded to the extent of such recovery and
the purchase price or prices or adjustment restored without interest and
(ii) the provisions of this Section 2.18 shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Term Loans to any assignee or participant. The Borrower expressly consent to the
foregoing arrangements and agrees that any Lender holding a participation in a
Term Loan deemed to have been so purchased may exercise any and all rights of
banker’s lien, setoff or counterclaim with respect to any and all moneys owing
by the Borrower to such Lender by reason thereof as fully as if such Lender had
made a Term Loan directly to the Borrower in the amount of such participation.

SECTION 2.19. Payments. The Borrower shall make each payment (including
principal of or interest on any Borrowing or any Administration Fees or other
amounts) hereunder and under any other Loan Document not later than 2:00 p.m. on
the date when due in dollars in immediately available funds. Each such payment
shall be made to the Administrative Agent at its offices at Barclays Capital,
700 Pride Crossing, Newark, DE 19713, Attention: Anand Vignesh Ravichandran
Fax: (917) 522-0569, Email: anandvigesh.ravichandran@barclays.com and
19725355727@tls.ldsprod.com, Tel: +44 203-555-5768. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof.

SECTION 2.20. Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower or
any other Loan Party hereunder or under any other Loan Document shall be made
free and clear of and without deduction for any Taxes; provided, that if any
Taxes are required to be withheld or deducted from such payments, then (i) if
such Taxes are Indemnified Taxes or Other Taxes, the sum payable shall be
increased as necessary so that after making all required deductions or
withholdings (including deductions or withholdings applicable to additional sums
payable under this Section 2.20) the Administrative Agent or Lender (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) the Borrower or such Loan Party shall
make such deductions or withholdings and (iii) the Borrower or such Loan Party
shall pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law.

 

-59-



--------------------------------------------------------------------------------

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent and each Lender,
within 30 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower or any other Loan Party hereunder or under any
other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, in each case, whether or not such Indemnified Taxes (but not Other
Taxes) were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided that if, after the payment of any amounts by
the Borrower under this Section, any such Indemnified Taxes in respect of which
a payment was made are thereafter determined to have been incorrectly or
illegally imposed, then the relevant recipient of such payment shall, within
30 days after such determination, repay any amounts paid to it by the Borrower
hereunder in respect of such Indemnified Taxes; provided, further, that the
Borrower shall not be required to indemnify the Administrative Agent or any
Lender pursuant to this Section 2.20(c) for any amounts incurred more than six
months prior to the date the Administrative Agent or such Lender, as applicable,
notifies the Borrower of its intention to claim compensation therefor. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender, or by the Administrative Agent on behalf of itself or a
Lender, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower or any other Loan Party to a Governmental Authority, the
Borrower shall deliver to the Administrative Agent the original or a copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e) Each Foreign Lender shall (a) furnish to the Borrower (with a copy to the
Administrative Agent) on or before the date it becomes a party to the Agreement
either (i) two accurate and complete originally executed copies of IRS
Form W-8BEN or W-8BEN-E (or successor form), (ii) two accurate and complete
originally executed copies of IRS Form W-8ECI (or successor form) or (iii) two
accurate and complete originally executed copies of IRS Form W-8IMY (or
successor form) together with any required attachments, certifying, in any case,
to such Foreign Lender’s legal entitlement to an exemption or reduction from
U.S. federal withholding tax with respect to all payments hereunder and
(b) provide to the Borrower (with a copy to the Administrative Agent) a new
Form W-8BEN or W-8BEN-E (or successor form), Form W-8ECI (or successor form) or
Form W-8IMY (or successor form) together with any required attachments upon
(i) the expiration or obsolescence of any previously delivered form to reconfirm
any complete exemption from, or any entitlement to a reduction in, U.S. federal
withholding tax with respect to any payment hereunder, (ii) the occurrence of
any event requiring a change in the most recent form previously delivered by it
and (iii) from time to time if requested by the Borrower or the Administrative
Agent; provided that any Foreign Lender that is relying on the so-called
“portfolio interest exemption” shall also furnish a “Non-Bank Certificate” in
the form of Exhibit F together with a Form W-8BEN or W-8BEN-E. Notwithstanding
any other provision of this paragraph, a Foreign Lender shall not be required to
deliver any form pursuant to this paragraph that such Foreign Lender is not
legally able to deliver. Barclays, as the Administrative Agent, and any
successor or supplemental Administrative Agent that is not a United States
person under Section 7701(a)(30) of the Code, shall deliver to the Borrower two
duly completed copies of Internal Revenue Service Form W-8IMY certifying that it
is a “U.S. branch” and that the payments it receives for the account of others
are not effectively connected with the conduct of its trade or business in the
United States and that it is using such form as evidence of its agreement with
the Borrower to be treated as a United States person with respect to such
payments (and the Borrower and the Administrative Agent agree to so treat the
Administrative Agent as a United States

 

-60-



--------------------------------------------------------------------------------

person with respect to such payments as contemplated by Treasury Regulation
Section 1.1441-1T(b)(2)(iv)(A)). Each Lender shall deliver to the Borrower and
the Administrative Agent at the time or times prescribed by law and at such time
or times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA or to determine the amount to deduct and withhold, if
any, from such payment. Solely for purposes of this clause (e), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

(f) Any Lender that is a United States Person, or the Administrative Agent if it
is a United States Person, in either case as defined in Section 7701(a)(30) of
the Code, shall (unless such Lender or Administrative Agent may be treated as an
exempt recipient based on the indicators described in Treasury
Regulation Section 1.6049-4(c)(1)(ii)(A)(1)) deliver to the Borrower (with a
copy to the Administrative Agent), at the times specified in Section 2.20(e),
two accurate and complete original signed copies of IRS Form W-9, or any
successor form that such Person is entitled to provide at such time, in order to
qualify for an exemption from United States back-up withholding requirements.

(g) In the event that the Borrower is resident in or conducts business in Puerto
Rico, each Lender, to the extent it is legally entitled to do so, that is not a
resident of Puerto Rico for Puerto Rican Tax purposes shall file any certificate
or document reasonably requested by the Borrower and, when prescribed by
applicable law and reasonably requested by the Borrower, update or renew any
such certificate or document, pursuant to any applicable law or regulation, if
such filing (i) would eliminate or reduce the amount of withholding Taxes
imposed by Puerto Rico with respect to any payment hereunder and (ii) would not,
in the sole discretion of such Lender, result in a legal, economic or regulatory
disadvantage to such Lender.

(h) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Indemnified Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.20, it shall pay
to the Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 2.20(h) with respect to the Indemnified Taxes or Other Taxes giving rise
to such refund), net of all reasonable out-of-pocket expenses of the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that (i) the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority and (ii) nothing herein contained shall interfere with
the right of a Lender or Administrative Agent to arrange its tax affairs in
whatever manner it thinks fit nor oblige any Lender or Agent to claim any tax
refund or to make available its tax returns or disclose any information relating
to its tax affairs or any computations in respect thereof or require any Lender
or Administrative Agent to do anything that would prejudice its ability to
benefit from any other refunds, credits, reliefs, remissions or repayments to
which it may be entitled.

(i) Each party’s obligations under this Section 2.20 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Term Loan
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Documents.

 

-61-



--------------------------------------------------------------------------------

SECTION 2.21. Replacement of Lenders; Defaulting Lenders; Duty to Mitigate.

(a) In the event (i) any Lender requests compensation pursuant to Section 2.14,
(ii) any Lender delivers a notice described in Section 2.15, (iii) the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority on account of any Lender pursuant to Section 2.20, (iv) any Lender
shall become a Defaulting Lender or (v) any Lender does not consent to any
amendment, waiver or other modification of any Loan Document requested by the
Borrower that requires the consent of all affected Lenders in accordance with
the terms of Section 9.08 or all the Lenders and such amendment, waiver or other
modification is consented to by the Required Lenders (any such Lender, a
“Non-Consenting Lender”), the Borrower may, at its sole cost and expense, upon
notice to such Lender and upon the consent of the Administrative Agent, which
shall not be unreasonably withheld, either:

(x) replace such Lender by causing such Lender to (and such Lender shall be
obligated to) assign, at par, 100% of the principal amount of its outstanding
Term Loans, plus any accrued and unpaid interest on such Term Loans pursuant to
Section 9.04 (with the assignment fee to be waived in such instance) and all of
its rights and obligations as a Lender under this Agreement in respect of the
Term Loans to one or more Persons (which Persons shall otherwise be subject to
the approval rights set forth in Section 9.04(b)); provided that (I)(A) the
replacement Lender shall agree (and shall by its acceptance of such assignment
be deemed to have agreed) to the consent, waiver or amendment to which the
Non-Consenting Lender did not agree, (B) neither the Administrative Agent nor
any Lender shall have any obligation to the Borrower to find a replacement
Lender or other such Person and (C) in the case of any such assignment resulting
from a claim for compensation under Section 2.14 or payments required to be made
pursuant to Section 2.20, such assignment will result in a reduction in such
compensation or payments and (II) the Borrower shall pay to such Lender all
Obligations (other than (i) contingent obligations for which a claim has not
been made, (ii) principal paid by the assignee and (iii) accrued interest, which
shall be paid by Borrower when due and allocated by the Administrative Agent to
the assignor and assignee in accordance with their respective periods of
ownership of the applicable Term Loans assigned) in respect of the Term Loans
owing to such Lender as of the date of such assignment (which shall include, if
then applicable, the call premium referred to in Section 2.12(d) (with such
assignment being deemed to be a voluntary prepayment for purposes of determining
the applicability of Sections 2.12(a), (c) and (d))); or

(y) repay all Obligations (other than contingent obligations for which a claim
has not been made) in respect of the Term Loans owing to such Lender as of such
termination date.

Each Lender hereby grants to the Administrative Agent an irrevocable power of
attorney (which power is coupled with an interest) to execute and deliver, on
behalf of such Lender as assignor, any Assignment and Acceptance necessary to
effectuate any assignment of such Lender’s interests hereunder in respect of the
circumstances contemplated by this Section 2.21.

(b) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of a Defaulting Lender (whether voluntary
or mandatory, at maturity, pursuant to Article VII or otherwise) or received by
the Administrative Agent from a Defaulting Lender pursuant to Section 9.06 shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Term Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Term Loans

 

-62-



--------------------------------------------------------------------------------

under this Agreement; fourth, to the payment of any amounts owing to the Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and sixth to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (i) such payment is a payment of the principal amount of any Term Loans
in respect of which such Defaulting Lender has not fully funded its appropriate
share, and (ii) such Loans were made at a time when the conditions set forth in
Article IV were satisfied or waived, such payment shall be applied solely to pay
the Term Loans of all non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Term Loans of such Defaulting Lender until such
time as all Term Loans are held by the Lenders pro rata in accordance with the
Term Loan Commitments. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender pursuant to this Section 2.21(b) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(c) If the Borrower and the Administrative Agent agree in writing that a Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; provided further that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from such Lender’s having been a Defaulting Lender.

(d) If (i) any Lender requests compensation under Section 2.14, (ii) any Lender
delivers a notice described in Section 2.15 or (iii) the Borrower is required to
pay any additional amount to any Lender or any Governmental Authority on account
of any Lender, pursuant to Section 2.20, then such Lender shall use reasonable
efforts (which shall not require such Lender to take any action inconsistent
with its internal policies or legal or regulatory restrictions or suffer any
disadvantage or burden deemed by it to be material) (x) to file any certificate
or document reasonably requested by the Borrower or (y) to assign its rights and
delegate and transfer its obligations hereunder to another of its offices,
branches or affiliates, if such filing or assignment would reduce its claims for
compensation under Section 2.14 or enable it to withdraw its notice pursuant to
Section 2.15 or would reduce amounts payable pursuant to Section 2.20, as the
case may be, in the future.

SECTION 2.22. Incremental Term Loans.

(a) The Borrower may at any time or from time to time after the Closing Date, by
notice to the Administrative Agent (whereupon the Administrative Agent shall
promptly deliver a copy to each of the Lenders), request the establishment of
one or more new term loan commitments (the “Incremental Term Loans”); provided
that both at the time of any such request and upon the effectiveness of any
Incremental Amendment referred to below, no Default shall exist. Each
Incremental Term Loan shall be in a minimum aggregate principal amount of
$50,000,000 (or such lower amount that either (A) represents all remaining
availability under the limit set forth in the next sentence or (B) is acceptable
to the Administrative Agent) and integral multiples of $5,000,000 in excess
thereof. Notwithstanding anything to the contrary herein, the aggregate amount
of all Incremental Term Loans shall not exceed an amount equal to (x)
$1,000,000,000 plus (y) the maximum amount at the time of such proposed
Incremental Term Loans that could be incurred such that both immediately before
and after giving pro forma effect to such Incremental Term Loans and the
application of the proceeds thereof (and assuming

 

-63-



--------------------------------------------------------------------------------

such Incremental Term Loans are fully drawn), the Senior Secured Net Leverage
Ratio (calculated treating the cash proceeds of such Incremental Term Loans as
Restricted Cash) does not exceed 3.25 to 1.00 as of the last date for which
Section 5.04 Financials have been delivered to the Administrative Agent (the
aggregate amount in clauses (x) and (y) above, the “Available Incremental
Amount”). The Incremental Term Loans (i) shall rank pari passu in right of
payment and of security with the then existing Term Loans and none of the
obligors or guarantors with respect thereto shall be a Person that is not a Loan
Party, (ii) shall not mature earlier than the Term Loan Maturity Date,
(iii) shall not have a shorter Weighted Average Life to Maturity than the then
existing Term Loans, (iv) the amortization schedule and Applicable Percentages
for the Incremental Term Loans shall be determined by the Borrower and the
Lenders of the Incremental Term Loans; provided, that (x) if the All-in Yield on
any Incremental Term Loans exceeds the initial All-in Yield for the Term Loans
by more than 50 basis points (the amount of such excess above 50 basis points
being referred to herein as the “Yield Differential”), then the Applicable
Percentage for Term Loans shall automatically be increased by the Yield
Differential, effective upon the making of such Incremental Term Loans, and
(v) may have terms and conditions different from those of the then existing Term
Loans (except as provided in clause (i) through (iv) above); provided that any
such differences pursuant to this clause (v) shall be reasonably satisfactory to
the Administrative Agent. Each notice from the Borrower pursuant to this
Section 2.22 shall set forth the requested amount and proposed terms of the
relevant Incremental Term Loan. Incremental Term Loans may be made by any
existing Lender or by any Additional Lender (and each existing Lender will have
the right, but not the obligation, to make a portion of any Incremental Term
Loan up to an amount equal to its pro rata share of the then existing Term Loans
(a “Participation Portion”), on terms permitted in this Section 2.22; provided
that to the extent that any existing Lender does not offer to lend its full
Participation Portion (any such remaining Incremental Term Loans, “Remaining
Incremental Term Loans”), any existing Lender that does offer to lend its full
Participation Portion (a “Participating Lender”) will have the right, but not
the obligation, to make all or any portion of the entire Remaining Incremental
Term Loans, and if the Participating Lenders, in the aggregate have elected,
pursuant to this proviso, to make Incremental Term Loans in excess of the
Remaining Incremental Term Loans, then the Remaining Incremental Term Loans
shall be allocated among such Lenders pro rata based on the amount of Remaining
Incremental Term Loans such Lender was willing to make; provided, further, that
any existing Lender may assign its right to make Incremental Term Loans to an
Affiliate of such existing Lender); provided that the relevant Persons under
Section 9.04(b) shall have consented (in each case, not to be unreasonably
withheld or delayed) to such Lender’s or Additional Lender’s making such
Incremental Term Loans, if such consent would be required under Section 9.04(b)
for an assignment of Term Loans to such Lender or Additional Lender.

(b) Commitments in respect of Incremental Term Loans shall become Term Loan
Commitments under this Agreement pursuant to an amendment (an “Incremental
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrower, each Lender agreeing to provide such Term Loan
Commitment, if any, each Additional Lender, if any, and the Administrative
Agent. The Incremental Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 2.22. The
effectiveness of any Incremental Amendment shall be subject to the satisfaction
on the date thereof (each, an “Incremental Facility Closing Date”) of each of
the conditions set forth in Section 4.01 (it being understood that all
references to “the date of such Borrowing” or similar language in such
Section 4.01 shall be deemed to refer to the effective date of such Incremental
Amendment). No Lender shall be obligated to provide any Incremental Term Loan
unless it so agrees in its sole discretion.

(c) The Term Loans and Term Loan Commitments established pursuant to this
Section 2.22 shall constitute Term Loans and Term Loan Commitments under, and
shall be entitled to all the benefits

 

-64-



--------------------------------------------------------------------------------

afforded by, this Agreement and the other Loan Documents, and shall, without
limiting the foregoing, benefit equally and ratably from the Guarantees and
security interests created by the Security Documents. The Loan Parties shall
take any actions reasonably required by the Administrative Agent to ensure
and/or demonstrate that the Lien and security interests granted by the Security
Documents continue to be perfected under the UCC or otherwise after giving
effect to the establishment of any such new Term Loans or any such new Term Loan
Commitments.

(d) Notwithstanding the foregoing paragraph (c), the Borrower may, in lieu of
adding one or more Incremental Term Loans, utilize any part of the Available
Incremental Amount at any time by issuing or incurring Incremental Equivalent
Debt, subject to customary intercreditor documentation, if applicable,
reasonably acceptable to the Administrative Agent; provided, that if such
Incremental Equivalent Debt is junior or unsecured, both immediately before and
after giving pro forma effect to such Incremental Term Loans and the application
of the proceeds thereof (and assuming such Incremental Equivalent Debt is fully
drawn), the Total Net Leverage Ratio (calculated treating the cash proceeds of
such Incremental Equivalent Debt as Restricted Cash) shall not exceed 6.50 to
1.00 as of the last date for which Section 5.04 Financials have been delivered
to the Administrative Agent. The Incremental Equivalent debt (i) shall not be
secured by any assets other than the Collateral and none of the obligors or
guarantors with respect thereto shall be a Person that is not a Loan Party,
(ii) shall not mature earlier than the Term Loan Maturity Date and (iii) shall
not have a shorter Weighted Average Life to Maturity than the then existing Term
Loans.

(e) This Section 2.22 shall supersede any provisions in Sections 2.18 or 9.08 to
the contrary.

SECTION 2.23. Amend and Extend.

(a) The Borrower may, by written notice to the Administrative Agent from time to
time, request an extension (each, an “Extension”) of the Term Loan Maturity Date
of any Borrowing to the extended maturity date specified in such notice. Such
notice shall set forth (1) the amount of the applicable Borrowing of Term Loans
to be extended (which shall not be less than the Minimum Threshold) and (2) the
date on which such Extension are requested to become effective (which shall be
not less than ten Business Days nor more than sixty days after the date of such
Extension Request (or such longer or shorter periods as the Administrative Agent
shall agree)) and (iii) identifying the relevant Borrowing or Borrowings of Term
Loans to which the Extension Request relates. Each Lender of the applicable
Borrowing shall be offered (an “Extension Offer”) an opportunity to participate
in such Extension on a pro rata basis and on the same terms and conditions as
each other Lender of such Borrowing pursuant to procedures established by, or
reasonably acceptable to, the Administrative Agent. If the aggregate principal
amount of Term Loans (calculated on the face amount thereof) in respect of which
Lenders shall have accepted the relevant Extension Offer shall exceed the
maximum aggregate principal amount of Term Loans offered to be extended by the
Borrower pursuant to such Extension Offer, then the Term Loans of Lenders of the
applicable Borrowing shall be extended ratably up to such maximum amount based
on the respective principal amounts (but not to exceed actual holdings of
record) with respect to which such Lenders have accepted such Extension Offer.

(b) It shall be a condition precedent to the effectiveness of any Extension that
(1) no Default or Event of Default shall have occurred and be continuing
immediately prior to and immediately after giving effect to such Extension,
(2) the representations and warranties set forth in Article III and in each
other Loan Document shall be true and correct in all material respects on and as
of the date of such Extension, and (3) the terms of such Extended Term Loans
shall comply with Section 2.23(c).

(c) The terms of each Extension shall be determined by the Borrower and the
applicable extending Lender and set forth in an Extension Amendment; provided
that (1) the final maturity date of

 

-65-



--------------------------------------------------------------------------------

any Extended Term Loan shall be no earlier than the Term Loan Maturity Date,
(2) the Weighted Average Life to Maturity of the Extended Term Loans shall be no
shorter than the remaining Weighted Average Life to Maturity of the Term Loans,
(3) the Extended Term Loans will rank pari passu in right of payment and with
respect to security with the Term Loans and none of the obligors or guarantors
with respect thereto shall be a Person that is not a Loan Party, (4) the
interest rate margin, rate floors, fees, original issue discounts and premiums
applicable to any Extended Term Loans shall be determined by the Borrower and
the Lenders providing such Extended Term Loans and (5) to the extent the terms
of the Extended Term Loans are inconsistent with the terms set forth herein
(except as set forth in clause (i) through (iv) above), such terms shall be
reasonably satisfactory to the Administrative Agent.

(d) In connection with any Extension, the Borrower, the Administrative Agent and
each applicable extending Lender shall execute and deliver to the Administrative
Agent an Extension Amendment and such other documentation as the Administrative
Agent shall reasonably specify to evidence the Extension. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Extension. Any Extension Amendment may, without the consent of any other Lender,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to implement the terms of any such Extension Offer, including
any amendments necessary to establish Extended Term Loans as a new Borrowing or
tranche of Term Loans and such other technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such new Borrowing or tranche
(including, if desirable, to preserve the pro rata treatment of the extended and
non-extended Borrowings or tranches), in each case on terms not inconsistent
with this Section 2.23).

(e) This Section 2.23 shall supersede any provisions in Sections 2.18 or 9.08 to
the contrary.

SECTION 2.24. Refinancing Term Loans.

(a) The Borrower may, by written notice to the Administrative Agent from time to
time, request Replacement Term Loans to refinance all or a portion of any
existing Borrowing of Term Loans (the “Refinanced Term Loans”) in an aggregate
principal amount not to exceed the aggregate principal amount of the Refinanced
Term Loans plus any accrued interest, fees, costs and expenses related thereto
(including any original issue discount or upfront fees). Such notice shall set
forth (i) the principal amount of the applicable Replacement Term Loans (which
shall not be less than the Minimum Threshold) and (ii) the date on which the
applicable Replacement Term Loans are to be incurred (which shall not be less
than ten Business Days nor more than sixty days after the date of such notice
(or such longer or shorter periods as the Administrative Agent shall
agree)). The Borrower may seek Replacement Term Loans from existing Lenders
(each of which shall be entitled to agree or decline to participate in its sole
discretion) or any Additional Lender.

(b) It shall be a condition precedent to the incurrence of any Replacement Term
Loans that (i) no Default or Event of Default shall have occurred and be
continuing immediately prior to or immediately after giving effect to the
incurrence of such Replacement Term Loans, (ii) the representations and
warranties set forth in Article III and in each other Loan Document shall be
true and correct in all material respects on and as of the date such Replacement
Term Loans are made, (iii) the terms of the Replacement Term Loans shall comply
with Section 2.24(c) and (iv) substantially concurrently with the incurrence of
any such Replacement Term Loans, 100% of the Net Cash Proceeds thereof shall be
applied to repay the Refinanced Term Loans (including accrued interest, fees and
premiums (if any) payable in connection therewith).

 

-66-



--------------------------------------------------------------------------------

(c) The terms of any Replacement Term Loans shall be determined by the Borrower
and the applicable Lenders or Additional Lenders and set forth in a Refinancing
Amendment; provided that (i) the aggregate principal amount of such Replacement
Term Loans shall not exceed the aggregate principal amount of such Refinanced
Term Loans plus any accrued interest, fees, costs and expenses related thereto
(including any original issue discount or upfront fees), (ii) the final maturity
date of any Replacement Term Loans shall not be earlier than the maturity or
termination date of the applicable Refinanced Term Loans, (iii) the Weighted
Average Life to Maturity of the Replacement Term Loans shall be no shorter than
the remaining Weighted Average Life to Maturity of the Refinanced Term Loans
(without giving effect to annual amortization on any Refinanced Term Loans not
in excess of 1% of the principal amount thereof), (iv) the Replacement Term
Loans will rank pari passu in right of payment and of security with the Term
Loans and none of the obligors or guarantors with respect thereto shall be a
Person that is not a Loan Party, (v) the interest rate margin, rate floors,
fees, original issue discount and premiums applicable to the Replacement Term
Loans shall be determined by the Borrower and the applicable Lenders or
Additional Lenders, provided that the All-in Yield on any Replacement Term Loans
shall not exceed the initial All-in Yield for the Refinanced Term Loans, and
(vi) the terms of the Replacement Term Loans (other than as set forth in
clause (i) through (v) above) shall be substantially identical to, or less
favorable to the Lenders or Additional Lenders providing such Replacement Term
Loans than those applicable to such Refinanced Term Loans, except to the extent
necessary to provide for covenants and other terms applicable to any period
occurring entirely after the latest final maturity of the Term Loans in effect
immediately prior to such refinancing.

(d) In connection with any Replacement Term Loans pursuant to this Section 2.24,
the Borrower, the Administrative Agent and each applicable Lender or Additional
Lender shall execute and deliver to the Administrative Agent a Refinancing
Amendment and such other documentation as the Administrative Agent shall
reasonably specify to evidence such Replacement Term Loans. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Refinancing Amendment. Any Refinancing Amendment may, without the consent of any
other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section 2.24, including any amendments necessary to establish the applicable
Replacement Term Loans as a new Borrowing or tranche of Term Loans and such
other technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Borrower in connection with the
establishment of such Borrowings or tranches (including, if desirable, to
preserve the pro rata treatment of the refinanced and non-refinanced tranches),
in each case on terms consistent with this Section 2.24.

(e) This Section 2.24 shall supersede any provisions in Section 2.18 or 9.08 to
the contrary.

SECTION 2.25. Amendment and Restatement.

(a) Each of the Consenting Existing Lenders has received that certain consent
and election memorandum provided to the Lenders by the Administrative Agent on
August 4, 2016 (the “Election Memorandum”) and hereby consents to the amendment
and restatement of the Existing Term Loan Agreement in its entirety by this
Agreement on the Closing Date.

(b) Each of the Consenting Existing Lenders and the New Lender hereby consent to
their respective allocation of the Term Loans after giving effect to this
Agreement and the transactions contemplated herein on the Closing Date as set
forth in the Register.

(c) Each Consenting Existing Lender that executes and delivers a consent to this
Agreement substantially in the form of the signature page attached to the
Election Memorandum, electing the

 

-67-



--------------------------------------------------------------------------------

“Consent and Cashless Roll Option” (as described in the Election Memorandum)
hereby agrees, effective on the Closing Date, that in connection with the
continuation of its Term Loans hereunder, it may be allocated a lesser amount of
Term Loans hereunder than it owned under the Existing Term Loan Agreement
immediately prior to the occurrence of the Closing Date.

(d) Each Consenting Existing Lender that executes and delivers a consent to this
Agreement substantially in the form of the signature page attached to the
Election Memorandum, electing the “Consent and Post-Closing Settlement Option”
(as described in the Election Memorandum), will be deemed to have consented to
the matters set forth in this Agreement and shall automatically, and without any
notice to any Person or any requirement of consent of any Person or any further
action on the part of such Consenting Existing Lender, be deemed to have
assigned, delegated and sold to the New Lender such Consenting Existing Lender’s
Term Loans for allocation in accordance with Section 2.25(b) hereof on or
following the Closing Date, and the New Lender shall automatically, and without
any notice to any Person or any requirement of consent of any Person or any
action on the part of the New Lender, be deemed to have assumed, accepted and
purchased all such Term Loans as of the Assignment Time, in each case on the
terms set forth in the Existing Credit Agreement and the form of Assignment and
Acceptance attached thereto (including all of the representations and warranties
set forth in such form of Assignment and Acceptance, which shall be deemed to
have been made as of the Assignment Time by such Consenting Existing Lender (as
assignor thereunder) and the New Lender (as assignee thereunder), respectively),
but without any requirement of execution of an Assignment and Acceptance by such
Consenting Existing Lender, the New Lender, the Administrative Agent or the
Borrower or any other conditions thereto and no assignment fee shall be payable
in connection therewith. Each such Consenting Existing Lender shall, on the
Closing Date, be paid by the New Lender, using settlement of the purchase price
of the Term Loans through the Administrative Agent, an amount equal to the
outstanding principal amount of and interest on the Term Loans so assigned by
it. Each such Consenting Existing Lender, the New Lender, the Administrative
Agent and (if applicable) the Borrower shall be deemed to have executed and
delivered one or more Assignment and Acceptances as of the Assignment Time for
purposes of effectuating the foregoing.

(e) Each Consenting Existing Lender, as to itself, hereby waives any indemnity
claim for breakage costs under Section 2.16 of the Existing Term Loan Agreement
in connection with any Breakage Event resulting from the payment in respect of
assignment or replacement of its Term Loans as contemplated by this Section
2.25.

(f) As of the Closing Date, this Agreement shall amend, and restate as amended,
the Existing Term Loan Agreement, but shall not constitute a novation thereof or
in any way impair or otherwise affect the rights or obligations of the parties
thereunder (including with respect to Term Loans and representations and
warranties made thereunder) except as such rights or obligations are amended or
modified hereby. The Existing Term Loan Agreement as amended and restated hereby
shall be deemed to be a continuing agreement among the parties, and all
documents, instruments and agreements delivered pursuant to or in connection
with the Existing Term Loan Agreement not amended and restated in connection
with the entry of the parties into this Agreement shall remain in full force and
effect, each in accordance with its terms, as of the date of delivery or such
other date as contemplated by such document, instrument or agreement to the same
extent as if the modifications to the Existing Term Loan Agreement contained
herein were set forth in an amendment to the Existing Term Loan Agreement in a
customary form, unless such document, instrument or agreement has otherwise been
terminated or has expired in accordance with or pursuant to the terms of this
Agreement, the Existing Term Loan Agreement or such document, instrument or
agreement or as otherwise agreed by the required parties hereto or thereto.

 

-68-



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Administrative Agent, the Collateral
Agent and each of the Lenders that:

SECTION 3.01. Organization; Powers. Each Loan Party and each Restricted
Subsidiary (a) is duly organized or formed, validly existing and in good
standing (where relevant) under the laws of the jurisdiction of its
organization, except where the failure to be duly organized or formed or to
exist (other than in the case of the Borrower) or be in good standing could not
reasonably be expected to result in a Material Adverse Effect, (b) has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted, except where the failure to have such power and
authority could not reasonably be expected to result in a Material Adverse
Effect, (c) is qualified to do business in, and is in good standing (where
relevant) in, every jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except
where the failure to so qualify or be in good standing could not reasonably be
expected to result in a Material Adverse Effect, and (d) has the requisite power
and authority to execute, deliver and perform its obligations under each of the
Loan Documents to which it is a party.

SECTION 3.02. Authorization. The Transactions and the execution, delivery and
performance of the Loan Documents (a) have been duly authorized by all requisite
corporate or other organizational and, if required, equityholder or member
action of each Loan Party and (b) will not (i) violate (A) any provision (x) of
any applicable law, statute, rule or regulation, or (y) of the certificate or
articles of incorporation, bylaws or other constitutive documents of any Loan
Party, (B) any applicable order of any Governmental Authority, (C) any provision
of the Senior Notes Documentation or (D) any provision of any other material
indenture, agreement or other instrument to which any Loan Party or any
Restricted Subsidiary is a party or by which any of them or any of their
property is bound, (ii) be in conflict with, result in a breach of or constitute
(alone or with notice or lapse of time or both) a default under or give rise to
any right to require the prepayment, repurchase or redemption of any obligation
under (x) the Senior Notes Documentation or (y) any other such material
indenture, agreement or other instrument or (iii) result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by any Loan Party or any Restricted Subsidiary (other than
Liens created or permitted hereunder or under the Security Documents); except
with respect to clauses (b)(i) through (b)(iii) (other than
clauses (b)(i)(A)(y), (b)(i)(C) and (b)(ii)(x)), to the extent that such
violation, conflict, breach, default, or creation or imposition of Lien could
not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.03. Enforceability. This Agreement and each other Loan Document (when
delivered) have been duly executed and delivered by each Loan Party which is a
party thereto. This Agreement and each other Loan Document delivered on the
Closing Date constitutes, and each other Loan Document when executed and
delivered by each Loan Party which is a party thereto will constitute, a legal,
valid and binding obligation of such Loan Party enforceable against such Loan
Party in accordance with its terms, except as may be limited by any bankruptcy,
insolvency, fraudulent transfer, reorganization, receivership, moratorium or
similar laws of general applicability relating to or limiting creditors’ rights
generally or by general equity principles.

SECTION 3.04. Governmental Approvals. Except to the extent the failure to obtain
or make the same could not reasonably be expected to result in a Material
Adverse Effect, no action, consent or approval of, registration or filing with
or any other action by any Governmental Authority is necessary or will be
required in connection with the execution, delivery and performance of the Loan
Documents by

 

-69-



--------------------------------------------------------------------------------

the Loan Parties, except for (a) filings and registrations necessary to perfect
the Liens on the Collateral granted by the Loan Parties in favor of the
Collateral Agent and (b) such as have been made or obtained and are in full
force and effect.

SECTION 3.05. Financial Statements. Holdings’ consolidated balance sheets and
related statements of income, stockholder’s equity and cash flows as of and for
the fiscal years ended December 31, 2014 and December 31, 2015, audited by and
accompanied by the report of Ernst & Young LLP present fairly in all material
respects the financial condition and results of operations and cash flows of
Holdings and its consolidated subsidiaries as of such dates and for such
periods. Such financial statements were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
noted therein.

SECTION 3.06. No Material Adverse Change. Since December 31, 2015, no event,
change or condition has occurred that (individually or in the aggregate) has
had, or could reasonably be expected to have, a Material Adverse Effect.

SECTION 3.07. Title to Properties. Each Loan Party and each Restricted
Subsidiary has good and indefeasible title in fee simple to, or valid leasehold
interests in, all its material properties and assets other than (i) minor
defects in title that do not materially interfere with its ability to conduct
its business or to utilize such assets for their intended purposes, (ii) except
where the failure to have such title or other property interests described above
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, and (iii) all such material properties and assets are
free and clear of Liens, other than Permitted Liens.

SECTION 3.08. Subsidiaries. Schedule 3.08 sets forth as of the Closing Date a
list of all subsidiaries of the Borrower, the jurisdiction of their formation or
organization, as the case may be, and the percentage ownership interest of such
subsidiary’s parent company therein, and such Schedule shall denote which
subsidiaries as of the Closing Date are not Subsidiary Guarantors.

SECTION 3.09. Litigation; Compliance with Laws.

(a) Except as set forth on Schedule 3.09, there are no actions, suits or
proceedings at law or in equity or by or before any Governmental Authority now
pending or, to the knowledge of the Borrower, threatened in writing against any
Loan Party or any Restricted Subsidiary or any business, property or rights of
any such Person that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

(b) None of the Loan Parties or any Restricted Subsidiary or any of their
respective material properties is in violation of any applicable law, rule or
regulation, or is in default with respect to any judgment, writ, injunction,
decree or order of any Governmental Authority, where any such violation or
default could reasonably be expected to result in a Material Adverse Effect.

SECTION 3.10. Federal Reserve Regulations.

(a) None of the Loan Parties or any Restricted Subsidiary is engaged
principally, or as one of its important activities, in the business of
purchasing or carrying Margin Stock or extending credit for the purpose of
purchasing or carrying Margin Stock.

(b) No part of the proceeds of any Term Loan will be used (i) to purchase or
carry any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock or (ii) for a purpose in violation of
Regulation T, U or X issued by the Board.

 

-70-



--------------------------------------------------------------------------------

SECTION 3.11. Investment Company Act. None of the Loan Parties or any Restricted
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.12. Taxes.

Each of the Loan Parties and each Restricted Subsidiary has, except where the
failure to so file or pay could not reasonably be expected to have a Material
Adverse Effect, filed or caused to be filed all Federal, state and other Tax
returns required to have been filed by it and has paid, caused to be paid, or
made provisions for the payment of all Taxes due and payable by it and all
material assessments received by it, except such Taxes and assessments that are
not overdue by more than 45 days or the amount or validity of which are being
contested in good faith by appropriate proceedings and for which such Loan Party
or such Restricted Subsidiary, as applicable, shall have set aside on its books
adequate reserves in accordance with GAAP.

SECTION 3.13. No Material Misstatements. As of the Closing Date, to the
knowledge of the Borrower, the written information, reports, financial
statements, exhibits and schedules furnished by (as modified or supplemented by
other written information so furnished prior to the Closing Date) or on behalf
of the Borrower to the Administrative Agent or the Lenders (other than
projections, forecasts, budgets, estimates and other information of a
forward-looking nature and information of a general economic or
industry-specific nature) on or prior to the Closing Date in connection with the
transactions contemplated hereby (taken as a whole) did not and, as of the
Closing Date, does not contain any material misstatement of fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not materially misleading. The
projections furnished by or on behalf of the Borrower to the Administrative
Agent and the Lenders prior to the Closing Date in connection with the
transactions contemplated hereby (as modified or supplemented by other written
information so furnished prior to the Closing Date) were prepared in good faith
on the basis of assumptions believed by the Borrower to be reasonable in light
of the conditions existing at the time of delivery of such projections, and
represented, at the time of delivery thereof, a reasonable good faith estimate
of future financial performance by the Borrower (it being understood that such
projections are not to be viewed as facts and are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Borrower, that actual results may vary from projected results and such variances
may be material and that the Borrower makes no representation as to the
attainability of such projections or as to whether such projections will be
achieved or will materialize).

SECTION 3.14. Employee Benefit Plans. No ERISA Event has occurred or could
reasonably be expected to occur, that could reasonably be expected to result in
a Material Adverse Effect. Each Pension Plan and/or Foreign Plan is in
compliance with the applicable provisions of ERISA, the Code and/or applicable
law, except for such non-compliance that could not reasonably be expected to
have a Material Adverse Effect. No Pension Event has occurred or could
reasonably be expected to occur, which could reasonably be expected to result in
a Material Adverse Effect.

SECTION 3.15. Environmental Matters. Except as otherwise provided in
Schedule 3.15, or except with respect to any matters that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, (i) each Loan Party and each of their respective subsidiaries are in
compliance with all applicable Environmental Laws, and have obtained, and are in
compliance with, all permits required of them under applicable Environmental
Laws, (ii) there are no claims, proceedings, actions, or, to the knowledge of
the Borrower, investigations, by any Governmental Authority or other Person
pending, or to the knowledge of the Borrower, threatened against any Loan Party
or any of their respective subsidiaries under any Environmental Law, (iii) none
of the Loan Parties or any of their respective subsidiaries has agreed to assume
or accept responsibility, by contract, for any liability of any

 

-71-



--------------------------------------------------------------------------------

other Person under Environmental Laws and (iv) there are no facts, circumstances
or conditions relating to the past or present business or operations of any Loan
Party, any of their respective subsidiaries, or any of their respective
predecessors (including the disposal of any Hazardous Materials), or to any past
or present assets of any Loan Party or any of their respective subsidiaries,
that could reasonably be expected to result in any Loan Party or any of their
respective subsidiaries incurring any claim or liability under any Environmental
Law.

SECTION 3.16. Security Documents. All filings and other actions necessary to
perfect the Liens on the Collateral created under, and in the manner
contemplated by, this Agreement and the Security Documents have been duly made
or taken or otherwise provided for in a manner reasonably acceptable to the
Collateral Agent to the extent required by the terms of this Agreement or such
Security Documents and the Security Documents create in favor of the Collateral
Agent, for the benefit of the Secured Parties, a valid, and together with such
filings and other actions required by this Agreement or the Security Documents,
perfected first priority Lien in the Collateral (to the extent that, with
respect to Collateral that is intellectual property, a valid, perfected Lien in
such Collateral is possible through such filings and other actions in the United
States) or, with respect to Revolving Credit Facility Collateral, a valid, and
together with such filings and other actions required by this Agreement or the
Security Documents, perfected second priority Lien in such Collateral, securing
the payment of the Secured Obligations, subject only to Permitted Liens;
provided, however, the representation and warranty set forth in this
Section 3.16 as it relates to the effects of perfection or non-perfection, the
priority or the enforceability of any pledge of or security interest in any
Equity Interests of any Foreign Subsidiary, or as to the rights and remedies of
the Collateral Agent or any Lender with respect thereto shall be made only to
the extent of comparable representations and warranties applicable to such
Equity Interests or Collateral set forth in the Security Documents pursuant to
which Liens on such Equity Interests or Collateral are purported to be granted.

SECTION 3.17. Location of Real Property and Leased Premises.

(a) Schedule 3.17(a) lists completely and correctly (in all material respects)
as of the Closing Date all real property owned in fee by the Loan Parties and
the Restricted Subsidiaries and the addresses thereof, to the extent reasonably
available. Except as otherwise provided in Schedule 3.17(a), the Borrower and
its Restricted Subsidiaries own in fee all the real property set forth on such
schedule, except to the extent the failure to have such title could not
reasonably be expected to result in a Material Adverse Effect.

(b) Schedule 3.17(b) lists completely and correctly (in all material respects)
as of the Closing Date all real property in excess of 100,000 square feet leased
by the Loan Parties and the Restricted Subsidiaries and the addresses
thereof. Except as otherwise provided on Schedule 3.17(b), the Loan Parties and
the Restricted Subsidiaries have valid leasehold interests in all the real
property set forth on such schedule, except to the extent the failure to have
such valid leasehold interest could not reasonably be expected to have a
Material Adverse Effect.

(c) Except as set forth in said Schedule 3.17(c), as of the Closing Date, no
Mortgage encumbers real property which is located in an area that has been
identified as an area having special flood hazards and in which flood insurance
has been made available under the National Flood Insurance Act of 1968, as
amended from time to time (the “Flood Act”).

SECTION 3.18. Labor Matters. Except as set forth in Schedule 3.18 and except in
the aggregate to the extent the same has not had and could not be reasonably
expected to have a Material Adverse Effect, (a) there are no strikes, lockouts,
slowdowns or other labor disputes against any Loan Party or any Restricted
Subsidiary pending or, to the knowledge of the Borrower, threatened in writing,

 

-72-



--------------------------------------------------------------------------------

and (b) the hours worked by and payments made to employees of the Loan Parties
and the Restricted Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Federal, state, local or foreign law
dealing with such matters.

SECTION 3.19. Solvency. On the Closing Date after giving effect to this
Agreement and the transactions contemplated hereby, the Loan Parties, on a
consolidated basis, are Solvent.

SECTION 3.20. Intellectual Property. Except as set forth in Schedule 3.20, the
Borrower and each of its Restricted Subsidiaries own, have a license to or
possess the right to use all intellectual property, free and clear of Liens
other than Permitted Liens, from burdensome restrictions, that is necessary for
the operation of their respective businesses as currently conducted and as
proposed to be conducted, except where the failure to obtain any such rights or
the imposition of such restrictions or Liens could not reasonably be expected to
have a Material Adverse Effect.

SECTION 3.21. Subordination of Junior Financing. The Obligations constitute
“Senior Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or “Senior Secured
Financing” (or any comparable term) under, and as defined in, any Junior
Financing Documentation.

SECTION 3.22. Anti-Terrorism; OFAC; FCPA. To the extent applicable, the Borrower
and each of its Subsidiaries and, to the knowledge of the Borrower, each of the
Borrower’s Related Parties (other than its Subsidiaries), is in compliance, in
all material respects, with (i) the Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the U.S. Treasury Department
(31 C.F.R., Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) all legal requirements
relating to terrorism or money laundering, including the USA PATRIOT Act. No
part of the proceeds of any Term Loan will be used, directly or indirectly, or
made available to any Person, (x) for the purpose of financing the activities of
any Person subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department or (y) for any payment to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the Foreign Corrupt Practices Act of 1977, as
amended, or any other applicable antibribery or anticorruption law.

ARTICLE IV

Conditions Precedent

SECTION 4.01. All Incremental Term Loans. The obligations of the Lenders to make
Incremental Term Loans hereunder are subject to the satisfaction (or waiver by
the Administrative Agent in accordance with Section 9.08) of the conditions that
on the date of the making of each Incremental Term Loan (it being understood
that the conversion into a Eurodollar Term Loan or an ABR Term Loan or
continuation of a Eurodollar Term Loan does not constitute the making of an
Incremental Term Loan):

(a) The Administrative Agent shall have received a notice of such Incremental
Term Loan as required by Section 2.03 (or such notice shall have been deemed
given in accordance with Section 2.02).

(b) The representations and warranties set forth in Article III and in each
other Loan Document shall be true and correct in all material respects on and as
of the date of the making of such Incremental Term Loan with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date.

(c) At the time of and immediately after the making of such Incremental Term
Loan, no Default or Event of Default shall have occurred and be continuing.

 

-73-



--------------------------------------------------------------------------------

The making of each Incremental Term Loan shall be deemed to constitute a
representation and warranty by the Borrower to the Administrative Agent, the
Collateral Agent and each of the Lenders that on the date of the making of such
Incremental Term Loan as to the matters specified in paragraphs (b) and (c) of
this Section 4.01.

SECTION 4.02. Amendment and Restatement. The amendment and restatement of the
Existing Term Loan Agreement is subject to the satisfaction (or waiver by the
Administrative Agent in accordance with Section 9.08 of the Existing Term Loan
Agreement) of the conditions that on the Closing Date:

(a) This Agreement shall have been duly executed and delivered or consented to
by the Borrower, the Administrative Agent, the Collateral Agent and each
Existing Lender.

(b) The Administrative Agent shall have received, on behalf of itself and the
Lenders, an opinion of Paul Hastings LLP, special counsel for the Loan Parties,
dated as of the Closing Date and addressed to the Administrative Agent and the
Lenders, and of such other counsel to the Loan Parties satisfactory to the
Administrative Agent, in each case, in form and substance reasonably
satisfactory to the Administrative Agent.

(c) The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation or organization, including all amendments thereto,
of each Loan Party, certified as of a recent date by the Secretary of State of
the state of its organization, and a certificate as to the good standing (where
relevant) of each Loan Party as of a recent date, from such Secretary of State
or similar Governmental Authority and (ii) an Officer’s Certificate of the
Secretary or Assistant Secretary of each Loan Party dated the Closing Date and
certifying (A) that attached thereto is a true and complete copy of the by-laws
or operating (or limited liability company) agreement of such Loan Party as in
effect on the Closing Date, (B) that attached thereto is a true and complete
copy of resolutions duly adopted by the Governing Board of such Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which such Person is a party and, in the case of the Borrower, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (C) that the certificate or articles
of incorporation or organization of such Loan Party have not been amended since
the date of the last amendment thereto shown on the certificate of good standing
furnished pursuant to clause (i) above, and (D) as to the incumbency and
specimen signature of each officer executing any Loan Document on behalf of such
Loan Party and countersigned by another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to clause (ii) above.

(d) The Administrative Agent shall have received an Officer’s Certificate, dated
the Closing Date and signed by a Financial Officer of the Borrower, certifying
compliance with the conditions precedent set forth in Sections 4.02(j) and (k).

(e) The Administrative Agent and the Arrangers shall have received all fees and
other amounts due and payable on or prior to the Closing Date, including, to the
extent invoiced at least three Business Days prior to the Closing Date,
reimbursement or payment of all reasonable out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder or under any other Loan Document.

 

-74-



--------------------------------------------------------------------------------

(f) The Administrative Agent shall have received a confirmation and
reaffirmation agreement with respect to the Security Documents, duly executed by
each Loan Party. All actions necessary to establish that the Collateral Agent
will have a perfected first priority Lien on the Collateral (subject to
Permitted Liens) shall have been taken.

(g) The Lenders shall have received from the Loan Parties, at least three
Business Days prior to the Closing Date, to the extent requested at least ten
days prior to the Closing Date, all documentation and other information required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act.

(h) The Administrative Agent shall have received a completed Federal Emergency
Management Agency Standard Flood Hazard Determination with respect to each
property covered by a Mortgage and, if any property covered by a Mortgage is
located in a flood hazard area, evidence of flood insurance reasonably
satisfactory to the Administrative Agent.

(i) The Borrower shall have paid (or caused to be paid) to the Administrative
Agent, for the account of the Existing Lenders, all accrued and unpaid interest
on all Term Loans outstanding under the Existing Term Loan Agreement to but
excluding the Closing Date;

(j) The representations and warranties set forth in Article III and in each
other Loan Document shall be true and correct in all material respects on and as
of the date of the making of such Term Loan with the same effect as though made
on and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date.

(k) At the time of and immediately after the effectiveness of this Agreement, no
Default or Event of Default shall have occurred and be continuing.

ARTICLE V

Affirmative Covenants

The Borrower covenants and agrees with each Lender that until the Termination
Date the Borrower will, and will cause each of the Restricted Subsidiaries to:

SECTION 5.01. Existence; Compliance with Laws; Businesses and Properties.

(a) Do or cause to be done all things reasonably necessary to preserve, renew
and keep in full force and effect its legal existence under the laws of its
jurisdiction of organization, except (i) to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect or (ii) as
otherwise expressly permitted under Section 6.04 or Section 6.05.

(b) Other than where the failure to do so could not reasonably be expected to
have a Material Adverse Effect, (i) do or cause to be done all things reasonably
necessary to obtain, preserve, renew, extend and keep in full force and effect
the material rights, licenses, permits, franchises, authorizations, patents,
copyrights, trademarks and trade names necessary to the conduct of its business,
(ii) comply in all material respects with applicable laws, rules, regulations
and decrees and orders of any Governmental Authority (including Environmental
Laws and ERISA), whether now in effect or hereafter enacted and (iii) maintain
and preserve all property necessary to the conduct of such business and keep
such property

 

-75-



--------------------------------------------------------------------------------

in good repair, working order and condition (ordinary wear and tear, casualty
and condemnation excepted) and from time to time make, or cause to be made, all
needed repairs, renewals, additions, improvements and replacements thereto
necessary in the reasonable judgment of management to the conduct of its
business.

SECTION 5.02. Insurance.

(a) Keep its material insurable properties adequately insured in all material
respects at all times by financially sound and reputable insurers to such extent
and against such risks, including fire and other risks insured against by
extended coverage, as is customary with companies in the same or similar
businesses operating in the same or similar locations.

(b) Cause all such policies covering any Collateral to be endorsed or otherwise
amended to include a customary lender’s loss payable endorsement and, to the
extent available on commercially reasonable terms, cause each such policy to
provide that it shall not be canceled, modified or not renewed (i) by reason of
nonpayment of premium unless not less than 10 days’ prior written notice thereof
is given by the insurer to the Administrative Agent and the Collateral Agent
(giving the Administrative Agent and the Collateral Agent the right to cure
defaults in the payment of premiums) or (ii) for any other reason unless not
less than 30 days’ prior written notice thereof is given by the insurer to the
Administrative Agent and the Collateral Agent.

(c) If any portion of any Mortgaged Property is located in an area identified at
any time by the Federal Emergency Management Agency (or any successor agency) as
an area having special flood hazards and in which flood insurance has been made
available under the Flood Act, then the Borrower shall maintain, or cause its
applicable Restricted Subsidiary to maintain, with a financially sound and
reputable insurer, flood insurance in an amount as the Administrative Agent may
from time to time reasonably require, but in no event less that an amount
sufficient to comply with all applicable rules and regulations promulgated
pursuant to such Flood Act, and shall otherwise comply with the National Flood
Insurance Program as set forth in the Flood Disaster Protection Act of 1973, as
amended from time to time.

SECTION 5.03. Taxes. Pay and discharge when due all Taxes imposed upon it or
upon its income or profits or in respect of its property, before the same shall
become overdue by more than 45 days; provided, however, that such payment and
discharge shall not be required with respect to any such Tax (i) so long as the
validity or amount thereof is being contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate reserves in
accordance with GAAP have been established or (ii) with respect to which the
failure to pay or discharge could not reasonably be expected to have a Material
Adverse Effect.

SECTION 5.04. Financial Statements, Reports, etc. Furnish to the Administrative
Agent (who will distribute to each Lender):

(a) as soon as available but in any event not later than the fifth Business Day
after the 90th day following the end of each fiscal year of the Borrower,
(i) its consolidated balance sheet and related statements of income,
stockholders’ equity and cash flows showing the financial condition of the
Borrower and its consolidated subsidiaries as of the close of such fiscal year
and the results of its operations and the operations of such Persons during such
year, together with comparative figures for the immediately preceding fiscal
year, all in reasonable detail and prepared in accordance with GAAP, all audited
by Ernst & Young LLP or other independent public accountants of recognized
national standing and (ii) an opinion of such accountants (which opinion shall
be without a “going concern” or like qualification or exception and without any

 

-76-



--------------------------------------------------------------------------------

qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements fairly present the financial condition
and results of operations of the Borrower and its consolidated subsidiaries on a
consolidated basis in accordance with GAAP (it being agreed that the furnishing
of the Borrower’s annual report on Form 10-K for such year, as filed with the
SEC, will satisfy the Borrower’s obligation under this Section 5.04(a)(i));

(b) as soon as available, but in any event not later than the fifth Business Day
after the 45th day following the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, its consolidated balance sheet and related
statements of income, stockholders’ equity and cash flows showing the financial
condition of the Borrower and its consolidated subsidiaries as of the close of
such fiscal quarter and the results of its operations and the operations of such
Persons during such fiscal quarter and the then elapsed portion of the fiscal
year, and for each fiscal quarter, comparative figures for the same periods in
the immediately preceding fiscal year, all certified by one of its Financial
Officers as fairly presenting in all material respects the financial condition
and results of operations of the Borrower and its consolidated subsidiaries on a
consolidated basis in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes (it being agreed that the furnishing of
the Borrower’s quarterly report on Form 10-Q for such quarter, as filed with the
SEC will satisfy the Borrower’s obligation under this Section 5.04(b) with
respect to such quarter);

(c) concurrently with any delivery of Section 5.04 Financials, a certificate of
a Financial Officer of the Borrower (i) certifying that to such Financial
Officer’s knowledge, no Event of Default or Default has occurred and is
continuing or, if such an Event of Default or Default has occurred and is
continuing, reasonably specifying the nature thereof, (ii) setting forth (x) to
the extent applicable, computations in reasonable detail demonstrating the Total
Net Leverage Ratio and the Senior Secured Net Leverage Ratio as of the date of
such financial statements and (y) in the case of a certificate delivered with
the financial statements required by Section 5.04(a) above (commencing with the
fiscal year ending December 31, 2016), setting forth the Borrower’s calculation
of Excess Cash Flow (each such certificate contemplated by this Section 5.04(c),
a “Compliance Certificate”); provided, that the Borrower will not be required to
provide a calculation of Excess Cash Flow for any year in respect of which no
Excess Cash Flow Payment is required to be made under Section 2.13(b);

(d) [reserved];

(e) simultaneously with the delivery of any Section 5.04 Financials, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries from such consolidated
financial statements (but only to the extent such Unrestricted Subsidiaries
would not be considered “minor” under Rule 3-10 of Regulation S-X under the
Securities Act);

(f) simultaneously with the delivery of any Section 5.04 Financials,
management’s discussion and analysis of the important operational and financial
developments of the Borrower and its Restricted Subsidiaries during the respect
fiscal year or fiscal quarter, as the case may be; it being agreed that the
furnishing of the Borrower’s annual report on Form 10-K or quarterly report on
Form 10-Q, as filed with the SEC, will satisfy the Borrower’s obligations under
this Section 5.04(f);

(g) after the request by any Lender (through the Administrative Agent), all
documentation and other information that such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act; and

(h) promptly, from time to time, such other information regarding the
operations, business, legal or corporate affairs and financial condition of any
Loan Party or any Restricted Subsidiary, or compliance with the terms of any
Loan Document, as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request.

 

-77-



--------------------------------------------------------------------------------

Information required to be delivered pursuant to this Section 5.04 shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall have been posted by the
Administrative Agent on a SyndTrak, IntraLinks or similar site to which the
Lenders have been granted access or shall be available (the “Platform”) on the
public website of the SEC (i.e., http://www.sec.gov) or on the public website of
the Borrower (i.e., http://www.cdw.com). Information required to be delivered
pursuant to this Section may also be delivered by electronic communications
pursuant to procedures approved by the Administrative Agent. Each Lender shall
be solely responsible for timely accessing posted documents and maintaining its
copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on the Platform and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive MNPI, and who may
be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Borrower hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof, (x) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent and the Lenders to
treat such Borrower Materials as not containing any MNPI (although it may be
sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information (as defined in
Section 9.16), they shall be treated as set forth in Section 9.16), (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor” and (z) the Administrative
Agent shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.” Notwithstanding the foregoing, the following
Borrower Materials shall be deemed to be marked “PUBLIC” unless the Borrower
notifies the Administrative Agent promptly prior to the distribution thereof
that any such document contains MNPI: (i) the Loan Documents (other than any
Officer’s Certificate to the extent it contains information delivered pursuant
to Section 5.04(d)), (ii) notification of changes in the terms of the Term Loan
Facility and (iii) all information delivered pursuant to Sections 5.04(a), (b),
(c), (e), (f) and (g).

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain MNPI.

SECTION 5.05. Notices. Promptly upon any Responsible Officer of the Borrower
becoming aware thereof, furnish to the Administrative Agent notice of the
following:

(a) the occurrence of any Event of Default or Default; and

(b) the occurrence of any event that has had, or could reasonably be expected to
have, a Material Adverse Effect.

 

-78-



--------------------------------------------------------------------------------

SECTION 5.06. Information Regarding Collateral. Furnish to the Administrative
Agent notice of any change on or prior to the later to occur of (a) 30 days
following the occurrence of such change and (b) the earlier of the date of the
required delivery of the Compliance Certificate following such change and the
date which is 45 days after the end of the most recently ended fiscal quarter
following such change (i) in any Loan Party’s legal name, (ii) in the
jurisdiction of organization or formation of any Loan Party or (iii) in any Loan
Party’s identity or corporate structure.

SECTION 5.07. Maintaining Records; Access to Properties and Inspections. Keep
proper books of record and account in which full, true and correct entries in
conformity with GAAP are made. Permit any representatives designated by the
Administrative Agent or any Lender to visit and inspect during normal business
hours the corporate, financial and operating records and the properties of the
Borrower or the Restricted Subsidiaries upon reasonable advance notice, and to
make extracts from and copies of such records, and permit any such
representatives to discuss the affairs, finances and condition of such Person
with the officers thereof and independent accountants therefor; provided that
the Administrative Agent shall give the Borrower an opportunity to participate
in any discussions with its accountants; provided, further, that in the absence
of the existence of an Event of Default, (i) only the Administrative Agent on
behalf of the Lenders may exercise the rights of the Administrative Agent and
the Lenders under this Section 5.07 and (ii) the Administrative Agent shall not
exercise its rights under this Section 5.07 more often than two times during any
fiscal year and only one such time shall be at the Borrower’s expense; provided,
further, that when an Event of Default exists, the Administrative Agent or any
Lender and their respective designees may do any of the foregoing at the expense
of the Borrower at any time during normal business hours and upon reasonable
advance notice.

SECTION 5.08. Use of Proceeds. The proceeds of the Term Loans shall be used
solely to repay the Existing Term Debt in full, to pay Transaction Expenses and
for general corporate purposes (including any purposes permitted by this
Agreement).

SECTION 5.09. Further Assurances.

(a) From time to time duly authorize, execute and deliver, or cause to be duly
authorized, executed and delivered, such additional instruments, certificates,
financing statements, agreements or documents, and take all reasonable actions
(including filing UCC and other financing statements but subject to the
limitations set forth in the Security Documents), as the Administrative Agent or
the Collateral Agent may reasonably request, for the purposes of perfecting the
rights of the Administrative Agent, the Collateral Agent and the Secured Parties
with respect to the Collateral (or with respect to any additions thereto or
replacements or proceeds or products thereof or with respect to any other
property or assets hereafter acquired by the Borrower or any other Loan Party
which may be deemed to be part of the Collateral) pursuant hereto or
thereto. Notwithstanding anything to the contrary contained in this Agreement or
any other Loan Document, nothing in this Agreement or any other Loan Document
shall require any Loan Party to make any filings or take any actions to record
or to perfect any security interest in (i) any intellectual property other than
in the United States Copyright Office or United States Patent and Trademark
Office or (ii) any non-United States intellectual property, in each case other
than any UCC financing statements.

(b) With respect to any assets acquired by any Loan Party after the Closing Date
of the type constituting Collateral under the Guarantee and Collateral Agreement
and as to which the Collateral

 

-79-



--------------------------------------------------------------------------------

Agent, for the benefit of the Secured Parties, does not have a perfected first
priority (subject only to Permitted Liens) security interest, on or prior to the
later to occur of (i) 30 days following such acquisition and (ii) the earlier of
the date of the required delivery of the Compliance Certificate following the
date of such acquisition and the date which is 45 days after the end of the most
recently ended fiscal quarter (or such longer period as to which the
Administrative Agent may consent), (x) execute and deliver to the Administrative
Agent and the Collateral Agent such amendments to the Guarantee and Collateral
Agreement or such other Security Documents as the Administrative Agent deems
necessary to grant to the Collateral Agent, for the benefit of the Secured
Parties, a security interest in such assets and (y) take all commercially
reasonable actions necessary to grant to, or continue on behalf of, the
Collateral Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in such assets (subject only to Permitted Liens),
including the filing of UCC financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or as may be reasonably
requested by the Administrative Agent or the Collateral Agent.

(c) With respect to any wholly owned Restricted Subsidiary (other than a Foreign
Subsidiary or an Excluded Subsidiary or a Domestic Subsidiary that is a
disregarded entity for U.S. federal income tax purposes owned by a
non-disregarded non-U.S. entity) created or acquired after the Closing Date, on
or prior to the later to occur of (i) 30 days following the date of such
creation or acquisition and (ii) the earlier of the date of the required
delivery of the Compliance Certificate following such creation or acquisition
and the date which is 45 days after the end of the most recently ended fiscal
quarter (or such longer period as to which the Administrative Agent may
consent), (x) execute and deliver to the Administrative Agent and the Collateral
Agent such amendments to the Guarantee and Collateral Agreement as the
Administrative Agent deems necessary to grant to the Collateral Agent, for the
benefit of the relevant Secured Parties, a valid, perfected first priority
(subject only to Permitted Liens) security interest in the Equity Interests in
such new subsidiary that are owned by any of the Loan Parties to the extent the
same constitute Collateral under the terms of the Guarantee and Collateral
Agreement, (y) deliver to the Collateral Agent the certificates, if any,
representing any of such Equity Interests that constitute certificated
securities, together with undated stock powers, in blank, executed and delivered
by a duly authorized officer of the pledgor and (z) cause such Restricted
Subsidiary (A) to become a party to the Guarantee and Collateral Agreement, and,
to the extent applicable, each Intellectual Property Security Agreement and
(B) to take such actions necessary to grant to the Collateral Agent, for the
benefit of the Secured Parties, a perfected first priority (subject only to
Permitted Liens) security interest in any assets required to be Collateral
pursuant to the Guarantee and Collateral Agreement and each Intellectual
Property Security Agreement with respect to such Restricted Subsidiary,
including, if applicable, the recording of instruments in the United States
Patent and Trademark Office and the United States Copyright Office and the
filing of UCC financing statements in such jurisdictions as may be required by
the Guarantee and Collateral Agreement, any applicable Intellectual Property
Security Agreement or as may be reasonably requested by the Administrative Agent
or the Collateral Agent.

(d) With respect to any Equity Interests in any Foreign Subsidiary that are
acquired after the Closing Date by any Loan Party (including as a result of
formation of a new Foreign Subsidiary), on or prior to the later to occur of (i)
30 days following the date of such acquisition and (ii) the earlier of the date
of the required delivery of the Compliance Certificate following the date of
such acquisition and the date which is 45 days after the end of the most
recently ended fiscal quarter (or such longer period as to which the
Administrative Agent may consent), (x) execute and deliver to the Administrative
Agent and the Collateral Agent such amendments to the Guarantee and Collateral
Agreement as the Administrative Agent reasonably deems necessary in order to
grant to the Collateral Agent, for the benefit of the relevant Secured Parties,
a perfected first priority security interest (subject only to Permitted Liens)
in the Equity Interests in such Foreign Subsidiary that are owned by the Loan
Parties to the extent the same constitutes Collateral under the terms of the
Guarantee and Collateral Agreement (provided that (A) only first-tier Foreign
Subsidiaries owned directly by such Loan Party shall be pledged by such Loan
Party and (B) only

 

-80-



--------------------------------------------------------------------------------

65% of the Equity Interests of such Foreign Subsidiary shall be pledged by such
Loan Party and (y) deliver to the Collateral Agent any certificates representing
any such Equity Interests that constitute certificated securities, together with
undated stock powers, in blank, executed and delivered by a duly authorized
officer of the pledgor, as the case may be, and take such other action as may be
reasonably requested by the Administrative Agent or the Collateral Agent to
perfect the security interest of the Collateral Agent thereon (but subject to
the limitations set forth in the Security Documents).

(e) If, at any time and from time to time after the Closing Date, any
wholly-owned Domestic Subsidiary that is not a disregarded entity for U.S.
federal income tax purposes owned by a non-disregarded non-U.S. entity ceases to
constitute an Immaterial Subsidiary in accordance with the definition of
“Immaterial Subsidiary”, then the Borrower shall cause such subsidiary to become
an additional Loan Party and take all the actions contemplated by
Section 5.09(c) as if such subsidiary were a newly-formed wholly-owned Domestic
Subsidiary of the Borrower.

(f) With respect to any fee interest in any real property located in the United
States with a book value in excess of $5,000,000 (as reasonably estimated by the
Borrower) acquired after the Closing Date by any Loan Party, within 90 days
following the date of such acquisition (or such longer period as to which the
Administrative Agent may consent) (i) execute and deliver Mortgages in favor of
the Collateral Agent, for the benefit of the Secured Parties, covering such real
property and complying with the provisions herein and in the Security Documents
and (ii) comply with the requirements of Section 5.10 with respect to any
Mortgages to be provided after the Closing Date pursuant to such Schedule.

(g) Furthermore, to the extent Indebtedness outstanding under the Term Loans
shall at any time be less than the amount originally set forth in any Mortgage
on any Mortgaged Property located in the State of New York or to the extent
otherwise required by law to grant, preserve, protect or perfect the Liens
created by such Mortgage and the validity or priority thereof, the Borrower
will, and will cause each of its applicable subsidiaries to, promptly take all
such further actions including the payment of any additional mortgage recording
taxes, fees, charges, costs and expenses required so to grant, preserve, protect
or perfect the Liens created by such Mortgage to the maximum amount of
Indebtedness by its terms secured thereby and the validity or priority of any
such Lien.

(h) No Loan Party shall open a deposit account (other than an Excluded Deposit
Account) after the Closing Date unless, prior to the date on which such account
is opened, such Loan Party, the bank with which such account is to be maintained
and the Collateral Agent enter into a deposit account control agreement
reasonably satisfactory to the Collateral Agent, pursuant to which the
Collateral Agent shall have a perfected, first priority (subject, as to
priority, only to Permitted Liens) security interest in such deposit account
(and all funds deposited therein or credited thereto), in each case perfected by
control. No Loan Party has granted or shall grant control of any deposit account
(including any deposit account of the type referenced in the preceding sentence)
to any Person other than the Collateral Agent to secure the Secured Obligations
and the Administrative Agent (as defined in the Revolving Credit Agreement) to
secure the Secured Obligations (as defined in the Revolving Credit
Agreement). The Collateral Agent shall not give any instructions directing the
disposition of funds from time to time deposited in or credited to any deposit
account, or withhold any withdrawal rights from the Loan Party in whose name the
deposit account is maintained, unless an Event of Default has occurred and is
continuing, or after giving effect to any withdrawal, would occur and subject to
the Term/Revolving Intercreditor Agreement.

Notwithstanding anything to the contrary in this Section 5.09 (other than
Section 5.09(h)) or any other Security Document, but subject in all respects to
Section 5.09(h), (1) the Collateral Agent shall not require the taking of a Lien
on, or require the perfection of any Lien granted in, those assets as to which
the cost of obtaining or perfecting such Lien (including any mortgage, stamp,
intangibles or other tax or

 

-81-



--------------------------------------------------------------------------------

expenses relating to such Lien) is excessive in relation to the benefit to the
Lenders of the security afforded thereby as reasonably determined by the
Borrower and the Administrative Agent and (2) Liens required to be granted
pursuant to this Section 5.09 shall be subject to exceptions and limitations
consistent with those set forth in the Security Documents as in effect on the
Closing Date (to the extent appropriate in the applicable jurisdiction).

SECTION 5.10. Mortgaged Properties. The Collateral Agent shall have received not
later than 60 days after the Closing Date (unless extended by the Administrative
Agent in its sole discretion):

(i) a Mortgage (or an amendment to the existing Mortgage) encumbering each
Mortgaged Property in favor of the Collateral Agent, for the benefit of the
Secured Parties, duly executed and acknowledged by each Loan Party that is the
owner of or holder of any interest in such Mortgaged Property, and otherwise in
form for recording in the recording office of each applicable political
subdivision where each such Mortgaged Property is situated, together with such
certificates, affidavits, questionnaires or returns as shall be required in
connection with the recording or filing thereof to create a lien under
applicable requirements of law, and such financing statements and any other
instruments necessary to grant a mortgage lien under the laws of any applicable
jurisdiction, all of which shall be in form and substance reasonably
satisfactory to the Collateral Agent;

(ii) with respect to each Mortgaged Property, such consents, approvals,
amendments, supplements, estoppels, tenant subordination agreements or other
instruments as necessary to consummate the Transactions or as shall reasonably
be deemed necessary by the Collateral Agent in order for the owner or holder of
the fee interest constituting such Mortgaged Property to grant the Lien
contemplated by the Mortgage with respect to such Mortgaged Property;

(iii) with respect to each Mortgage, a loan policy of title insurance (or marked
up title insurance commitment having the effect of a loan policy of title
insurance) insuring the Lien of such Mortgage as a valid first mortgage Lien on
the Mortgaged Property and fixtures described therein in the amount reasonably
acceptable to the Collateral Agent, which policy (or such marked-up commitment)
(each, a “Title Policy”) shall (A) be issued by the Title Company reasonably
requested by the Collateral Agent, (B) to the extent necessary and available,
include such reinsurance arrangements (with provisions for direct access, if
necessary) as shall be reasonably acceptable to the Collateral Agent,
(C) contain a “tie-in” or “cluster” endorsement, if available under applicable
law (i.e., policies which insure against losses regardless of location or
allocated value of the insured property up to a stated maximum coverage amount),
(D) have been supplemented by such endorsements (or where such endorsements are
not available, other documentation reasonably acceptable to the Collateral
Agent) as shall be reasonably requested by the Collateral Agent (including
endorsements on matters relating to usury, first loss, zoning, contiguity,
revolving credit, doing business, non-imputation, public road access, survey,
variable rate, environmental lien, subdivision, mortgage recording tax, separate
tax lot, revolving credit, and so-called comprehensive coverage over covenants
and restrictions); provided that to the extent that any such endorsement(s) or
other documentation cannot be issued or is not available due to the state or
condition of the Mortgaged Property, and such state or condition existed on the
Closing Date (or, in the case of a Mortgaged Property acquired after the Closing
Date, on the date of the acquisition of such Mortgaged Property) and such state
or condition does not materially and adversely affect the use or the value of
such Mortgaged Property for the business of the Borrower and its Affiliates, the
Borrower shall have no obligation to procure such endorsement or other
documentation, and (E) contain no exceptions to title other than Permitted Liens
and other exceptions reasonably acceptable to the Collateral Agent or a datedown
endorsement the existing Title Policy for each existing Mortgage;;

 

-82-



--------------------------------------------------------------------------------

(iv) with respect to each Mortgaged Property, such affidavits, certificates,
information (including financial data) and instruments of indemnification
(including a so-called “gap” indemnification) as shall be required to induce the
Title Company to issue the title policy/ies and endorsements contemplated above;

(v) evidence reasonably acceptable to the Collateral Agent of payment by the
Borrower of all title policy premiums, search and examination charges, escrow
charges and related charges, mortgage recording taxes, fees, charges, costs and
expenses required for the recording of the Mortgages and issuance of the title
policies referred to above;

(vi) with respect to each Mortgaged Property, copies of all leases in which the
Borrower or any Subsidiary holds the lessor’s interest or other agreements
relating to possessory interests if any. To the extent any of the foregoing
leases affect any Mortgaged Property, such leases shall (x) be subordinate to
the Lien of the Mortgage to be recorded against such Mortgaged Property, either
expressly by its terms or pursuant to a subordination, non-disturbance and
attornment agreement in form and substance reasonably acceptable to the
Collateral Agent, with respect to which the applicable Loan Party shall have
used its commercially reasonable efforts to obtain and (y) shall otherwise be
reasonably acceptable to the Collateral Agent, provided that, if the Collateral
Agent fails to notify the Borrower of rejection of the lease within 10 Business
Days from receipt of the lease, the lease shall be deemed to have been
reasonably accepted by the Collateral Agent;

(vii) Surveys with respect to each Mortgaged Property; provided that, if the
Borrower is able to obtain a “no change” affidavit acceptable to the
Title Company to enable it to issue a Title Policy removing all exceptions which
would otherwise have been raised by the Title Company as a result of the absence
of a new Survey for such Mortgaged Property, and issuing all survey related
endorsements and coverages, then a new Survey shall not be requested;

(viii) a completed Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each Mortgaged Property; and

(ix) an Opinion of Counsel relating to each Mortgaged Property described above,
which Opinion of Counsel shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent.

SECTION 5.11. Designation of Subsidiaries.

(a) The Borrower may designate any subsidiary (including any existing subsidiary
and any newly acquired or newly formed subsidiary) to be an Unrestricted
Subsidiary unless such subsidiary or any of its subsidiaries owns any Equity
Interests or Indebtedness of, or owns or holds any Lien on, any property of, the
Borrower or any Restricted Subsidiary (other than solely any Unrestricted
Subsidiary of the subsidiary to be so designated); provided that

(i) any Unrestricted Subsidiary must be an entity of which the majority of the
Voting Equity Interests therein are owned, directly or indirectly, by the
Borrower;

(ii) such designation complies with the covenants described in Section 6.03(c);

(iii) no Default or Event of Default shall have occurred and be continuing;

(iv) the Total Net Leverage Ratio would be less than the ratio set forth in
Section 6.01(a);

 

-83-



--------------------------------------------------------------------------------

in each case on a pro forma basis taking into account such designation; and

(v) each of:

(A) the subsidiary to be so designated; and

(B) its subsidiaries,

has not at the time of designation, and does not thereafter, incur any
Indebtedness pursuant to which the lender has recourse to any of the assets of
the Borrower or any Restricted Subsidiary. Furthermore, no subsidiary may be
designated as an Unrestricted Subsidiary hereunder unless it is also designated
as an “Unrestricted Subsidiary” for purposes of the Senior Notes and any Junior
Financing.

(b) The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary; provided that, immediately after giving effect to such designation,
no Default or Event of Default shall have occurred and be continuing and the
Total Net Leverage Ratio would be less than the ratio set forth in
Section 6.01(a), on a pro forma basis taking into account such designation.

Any such designation by the Borrower shall be notified by the Borrower to the
Administrative Agent by promptly filing with the Administrative Agent a copy of
the resolution of the Governing Board of the Borrower or any committee thereof
giving effect to such designation and an Officer’s Certificate certifying that
such designation complied with the foregoing provisions.

SECTION 5.12. Credit Ratings. The Borrower shall use commercially reasonable
efforts to ensure the continuing maintenance at all times of (a) a public credit
rating of the Term Loan Facility from each of S&P and Moody’s and (b) a public
corporate family rating from Moody’s and a public corporate credit rating from
S&P, but, in each case, not any minimum ratings.

ARTICLE VI

Negative Covenants

The Borrower covenants and agrees that, until the Termination Date, the Borrower
will not, nor will it cause or permit any of the Restricted Subsidiaries to:

SECTION 6.01. Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock.

(a) Directly or indirectly, create, incur, issue, assume, guarantee or otherwise
become directly or indirectly liable, contingently or otherwise (collectively,
“incur” and collectively, an “incurrence”) with respect to any Indebtedness
(including Acquired Indebtedness) and the Borrower and the Restricted Guarantors
will not issue any shares of Disqualified Stock and will not permit any
Restricted Subsidiary that is not a Guarantor to issue any shares of
Disqualified Stock or Preferred Stock; provided, however, that the Borrower and
the Restricted Guarantors may incur Indebtedness (including Acquired
Indebtedness) or issue shares of Disqualified Stock, and any Restricted
Subsidiary that is not a Guarantor may incur Indebtedness (including Acquired
Indebtedness), issue shares of Disqualified Stock and issue shares of Preferred
Stock, (A) if the Total Net Leverage Ratio at the time such additional

 

-84-



--------------------------------------------------------------------------------

Indebtedness is incurred or such Disqualified Stock or Preferred Stock is issued
would have been no greater than 6.50 to 1.00, determined on a pro forma basis
(including a pro forma application of the net proceeds therefrom and after
giving pro forma effect to any acquisition permitted under this Agreement and
consummated in connection with the application of such proceeds), as if the
additional Indebtedness had been incurred, or the Disqualified Stock or
Preferred Stock had been issued, as the case may be, and the application of
proceeds therefrom had occurred at the beginning of the most recently ended four
fiscal quarters for which Section 5.04 Financials have been delivered to the
Administrative Agent and (B) no Default shall have occurred and be continuing or
would occur as a consequence thereof; provided, further, that any incurrence of
Indebtedness or issuance of Disqualified Stock or Preferred Stock by a
Restricted Subsidiary that is not a Guarantor pursuant to this paragraph (a) is
subject to the limitations of paragraph (g) below.

(b) The limitations set forth in clause (a) will not apply to the following
items:

(i) (x) the Indebtedness under the Loan Documents (including any Incremental
Term Loans under Section 2.22 and any Replacement Term Loans under Section 2.24)
of the Borrower or any of its Restricted Subsidiaries or (y) Incremental
Equivalent Debt permitted to be incurred under Section 2.22(d);

(ii) the incurrence by the Borrower and any Restricted Guarantor of the Senior
Notes;

(iii) Indebtedness of the Borrower and its Restricted Subsidiaries in existence
on the Closing Date (other than Indebtedness described in clauses (b)(i), (ii),
(xv), (xx) and (xxi) of this Section 6.01) and set forth in all material
respects on Schedule 6.01 (including the Existing Intercompany Debt);

(iv) Indebtedness (including Capitalized Lease Obligations), Disqualified Stock
and Preferred Stock incurred by the Borrower or any of its Restricted
Subsidiaries, to finance the purchase, lease or improvement of property (real or
personal) or equipment that is used or useful in the business of the Borrower
and its Restricted Subsidiaries, whether through the direct purchase of assets
or the Capital Stock of any Person owning such assets in an aggregate principal
amount, together with any Refinancing Indebtedness in respect thereof and all
other Indebtedness, Disqualified Stock and/or Preferred Stock incurred and
outstanding under this clause (iv), not to exceed $50,000,000 at any time
outstanding; so long as such Indebtedness exists at the date of such purchase,
lease or improvement, or is created within 270 days thereafter;

(v) Indebtedness incurred by the Borrower or any Restricted Subsidiary
constituting reimbursement obligations with respect to bankers’ acceptances and
letters of credit issued in the ordinary course of business, including letters
of credit in respect of workers’ compensation claims, or other Indebtedness with
respect to reimbursement type obligations regarding workers’ compensation
claims, or letters of credit in the nature of a security deposit (or similar
deposit or security) given to a lessor under an operating lease of real property
under which such Person is a lessee; provided, however, that upon the drawing of
such bankers’ acceptances and letters of credit or the incurrence of such
Indebtedness, such obligations are reimbursed within 45 days following such
drawing or incurrence;

(vi) Indebtedness arising from agreements of the Borrower or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a subsidiary, other than guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such

 

-85-



--------------------------------------------------------------------------------

business, assets or a subsidiary for the purpose of financing such acquisition;
provided, however, that such Indebtedness is not reflected on the balance sheet
(other than by application of Interpretation Number 45 of the Financial
Accounting Standards Board (commonly known as FIN 45) as a result of an
amendment to an obligation in existence on the Closing Date) of the Borrower or
any Restricted Subsidiary (contingent obligations referred to in a footnote to
financial statements and not otherwise reflected on the balance sheet will not
be deemed to be reflected on such balance sheet for purposes of this
clause (vi));

(vii) Indebtedness of (A) the Borrower to any Restricted Subsidiary and (B) any
Restricted Subsidiary to the Borrower or to any other Restricted Subsidiary;
provided that any such Indebtedness owing by the Borrower or a Guarantor to a
Restricted Subsidiary that is not a Guarantor is expressly subordinated in right
of payment to the Obligations; provided, further, that any subsequent issuance
or transfer of any Capital Stock or any other event which results in any
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such Indebtedness (except to the Borrower or another
Restricted Subsidiary or any pledge of such Indebtedness constituting a
Permitted Lien) shall be deemed, in each case, to be an incurrence of such
Indebtedness not permitted by this clause (vii);

(viii) shares of Preferred Stock of a Restricted Subsidiary issued to the
Borrower or another Restricted Subsidiary, provided, that any subsequent
issuance or transfer of any Capital Stock or any other event which results in
any such Restricted Subsidiary ceasing to be a Restricted Subsidiary or any
other subsequent transfer of any such shares of Preferred Stock (except to the
Borrower or a Restricted Subsidiary) shall be deemed in each case to be an
issuance of such shares of Preferred Stock not permitted by this clause (viii);

(ix) Hedging Obligations (excluding Hedging Obligations entered into for
speculative purposes) for the purpose of limiting interest rate risk with
respect to any Indebtedness permitted under this Section 6.01, exchange rate
risk or commodity pricing risk;

(x) obligations in respect of customs, stay, performance, bid, appeal and surety
bonds and completion guarantees and other obligations of a like nature provided
by the Borrower or any of its Restricted Subsidiaries in the ordinary course of
business;

(xi) (A) Indebtedness or Disqualified Stock of the Borrower or any Restricted
Guarantor and Indebtedness, Disqualified Stock or Preferred Stock of any
Restricted Subsidiary that is not a Guarantor in an aggregate principal amount
or liquidation preference equal to 100% of the Net Cash Proceeds received by the
Borrower and its Restricted Subsidiaries since immediately after the Closing
Date from the issue or sale of Equity Interests of the Borrower or cash
contributed to the capital of the Borrower (in each case, other than proceeds of
Disqualified Stock or sales of Equity Interests to, or contributions received
from, the Borrower or any of its Subsidiaries) as determined in accordance with
clauses (c) and (d) of the definition of “Restricted Payment Applicable Amount”
(to the extent such Net Cash Proceeds or cash have not been applied pursuant to
such clauses to make Restricted Payments or other Investments, payments or
exchanges pursuant to of Section 6.03(b) or to make Permitted Investments (other
than Permitted Investments specified in clauses (a) and (c) of the definition
thereof); provided that any amounts incurred in excess of the aggregate amount
of such Net Cash Proceeds shall be Subordinated Indebtedness not subject to
scheduled amortization and with a final maturity not prior to the date occurring
180 days following the Term Loan Maturity Date; and (B) Indebtedness or
Disqualified Stock of the Borrower or a Guarantor and Indebtedness, Disqualified
Stock or Preferred Stock of any Restricted Subsidiary that is not a Guarantor
not otherwise permitted hereunder in an aggregate principal

 

-86-



--------------------------------------------------------------------------------

amount or liquidation preference, which when aggregated with the principal
amount and liquidation preference of all other Indebtedness, Disqualified Stock
and Preferred Stock then outstanding and incurred pursuant to this
clause (xi)(B), does not at any one time outstanding exceed $250,000,000 (it
being understood that any Indebtedness, Disqualified Stock or Preferred Stock
incurred pursuant to this clause (xi)(B) shall cease to be deemed incurred or
outstanding for purposes of this clause (xi)(B) but shall be deemed incurred for
the purposes of Section 6.01(a) from and after the first date on which the
Borrower or such Restricted Subsidiary could have incurred such Indebtedness,
Disqualified Stock or Preferred Stock under Section 6.01(a) without reliance on
this clause (xi)(B));

(xii) provided that no Default shall have occurred and be continuing or would
occur as a consequence thereof, the incurrence by the Borrower or any Restricted
Subsidiary of Indebtedness, Disqualified Stock or Preferred Stock which serves
to refund or refinance any Indebtedness, Disqualified Stock or Preferred Stock
permitted under Section 6.01(a) or clauses (ii), (iii), (iv), (xi)(A), (xiii),
(xv), (xviii), (xx), (xxi) or (xxvi) of this Section 6.01(b) or any
Indebtedness, Disqualified Stock or Preferred Stock issued to so refund or
refinance such Indebtedness, Disqualified Stock or Preferred Stock, including,
in each case, additional Indebtedness, Disqualified Stock or Preferred Stock
incurred to pay premiums (including tender premiums), defeasance costs and fees
and expenses in connection therewith (collectively, the “Refinancing
Indebtedness”) prior to its respective maturity; provided, however, that such
Refinancing Indebtedness:

(A) has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is incurred which is not less than the remaining Weighted Average
Life to Maturity of the Indebtedness, Disqualified Stock or Preferred Stock
being refunded or refinanced,

(B) to the extent such Refinancing Indebtedness refinances (1) Indebtedness
subordinated or pari passu to the Obligations, such Refinancing Indebtedness is
subordinated or pari passu to the Obligations at least to the same extent as the
Indebtedness being refinanced or refunded and (2) Disqualified Stock or
Preferred Stock, such Refinancing Indebtedness must be Disqualified Stock or
Preferred Stock, respectively,

(C) shall not include:

(1) Indebtedness, Disqualified Stock or Preferred Stock of a Restricted
Subsidiary that is not a Guarantor that refinances Indebtedness, Disqualified
Stock or Preferred Stock of the Borrower;

(2) Indebtedness, Disqualified Stock or Preferred Stock of a Restricted
Subsidiary that is not a Guarantor that refinances Indebtedness, Disqualified
Stock or Preferred Stock of a Restricted Guarantor; or

(3) Indebtedness, Disqualified Stock or Preferred Stock of the Borrower or a
Restricted Subsidiary that refinances Indebtedness, Disqualified Stock or
Preferred Stock of an Unrestricted Subsidiary; and

(D) shall not be in a principal amount in excess of the principal amount of,
premium, if any, accrued interest on, and related fees and expenses of, the
Indebtedness being refunded, replaced or refinanced (including any premium,
expenses, costs and fees incurred in connection with such refund, replacement or
refinancing);

 

-87-



--------------------------------------------------------------------------------

provided, further, that any incurrence of Indebtedness or issuance of
Disqualified Stock or Preferred Stock by any Restricted Subsidiary that is not a
Subsidiary Guarantor pursuant to this clause (xii) (solely as it relates to
Indebtedness under clause (xiii) and Section 6.01(a)) shall be subject to the
limitations set forth in Section 6.01(g) to the same extent as the Indebtedness
refinanced;

(xiii) Indebtedness, Disqualified Stock or Preferred Stock (x) of the Borrower
or a Restricted Subsidiary incurred to finance an acquisition, (y) of Persons
that are acquired by the Borrower or any Restricted Subsidiary or Persons merged
into the Borrower or a Restricted Subsidiary in accordance with the terms of
this Agreement or (z) that is assumed by the Borrower or any Restricted
Subsidiary in connection with such acquisition so long as:

(A) no Default exists or shall result therefrom;

(B) any Indebtedness, Disqualified Stock or Preferred Stock incurred in reliance
on clause (x) above shall not be Secured Indebtedness and shall not mature (and
shall not be mandatorily redeemable in the case of Disqualified Stock of
Preferred Stock) or require any payment of principal (other than in a manner
consistent with the terms of the Senior Notes Documentation), in each case,
prior to the date which is 91 days after the Term Loan Maturity Date; and

(C) any Indebtedness, Disqualified Stock or Preferred Stock incurred or assumed
in reliance on clause (y) or (z) above shall not have been incurred in
contemplation of such acquisition and either:

(1) the aggregate principal amount of Indebtedness, Disqualified Stock or
Preferred Stock incurred or assumed with respect to such acquisition pursuant to
this sub-clause (1) and Section 6.01(b)(xxvi) shall not exceed the greater of
(I) $200,000,000 and (II) 3.0% of Total Assets; provided that the aggregate
principal amount of such Indebtedness incurred or assumed pursuant to this
sub-clause (1) constituting Secured Indebtedness, together with all Refinancing
Indebtedness in respect thereof, shall not exceed $150,000,000; or

(2) after giving pro forma effect to such acquisition or merger, the Senior
Secured Net Leverage Ratio is less than or equal to 3.25 to 1.00; and

(D) after giving pro forma effect to such acquisition or merger the Total Net
Leverage Ratio is less than or equal to 6.50 to 1.00;

provided that any incurrence of Indebtedness or issuance of Disqualified Stock
or Preferred Stock by a Restricted Subsidiary that is not a Guarantor pursuant
to this clause (xiii) is subject to the limitations of paragraph (g) below;

(xiv) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Indebtedness is
extinguished within two Business Days of its incurrence;

(xv) the Indebtedness under or secured by the Revolving Credit Documents of the
Borrower or any of its Restricted Subsidiaries (including letters of credit and
bankers’ acceptances thereunder) (with letters of credit and bankers’
acceptances being deemed to have a principal amount equal to the face amount
thereof);

 

-88-



--------------------------------------------------------------------------------

(xvi) (A) any guarantee by the Borrower or a Restricted Subsidiary of
Indebtedness or other obligations of any Restricted Subsidiary so long as such
Indebtedness or other obligations are permitted under this Agreement, or (B) any
guarantee by a Restricted Subsidiary of Indebtedness or other obligations of the
Borrower; provided that, in each case, (x) such Restricted Subsidiary shall
comply with its obligations under Section 5.09 and (y) in the case of any
guarantee of Indebtedness or other obligations of the Borrower or any Subsidiary
Guarantor by any Restricted Subsidiary that is not a Subsidiary Guarantor, such
Restricted Subsidiary becomes a Subsidiary Guarantor under this Agreement;

(xvii) [Reserved];

(xviii) Indebtedness, Disqualified Stock, or Preferred Stock of any Foreign
Subsidiary or of any foreign Persons that are acquired by the Borrower or any
Restricted Subsidiary or merged into a Restricted Subsidiary that is a Foreign
Subsidiary in accordance with the terms of this Agreement; provided, that the
aggregate amount outstanding of any such Indebtedness, Disqualified Stock, or
Preferred Stock shall not at any time exceed $100,000,000;

(xix) Indebtedness issued by the Borrower or any of its Restricted Subsidiaries
to future, current or former officers, directors, employees and consultants
thereof or any direct or indirect parent thereof, their respective estates,
heirs, family members, spouses or former spouses, in each case to finance the
purchase or redemption of Equity Interests of the Borrower, a Restricted
Subsidiary or any of their respective direct or indirect parent companies to the
extent described in Section 6.03(b)(iv);

(xx) [Reserved];

(xxi) Indebtedness of the Borrower under senior secured notes (the “Senior
Secured Notes”) issued at any time; provided, that (a) such notes shall not have
a shorter weighted average life to maturity than the remaining weighted average
life to mature of the Term Loans and (b) the pro forma Senior Secured Net
Leverage Ratio shall be less than or equal to 3.25 to 1.00 at the time of the
issuance thereof;

(xxii) cash management obligations and Indebtedness in respect of netting
services, overdraft facilities, employee credit card programs, Cash Pooling
Arrangements or similar arrangements in connection with cash management and
deposit accounts; provided that, with respect to any Cash Pooling Arrangements,
the total amount of all deposits subject to any such Cash Pooling Arrangement at
all times equals or exceeds the total amount of overdrafts that may be subject
to such Cash Pooling Arrangements;

(xxiii) Indebtedness of the Borrower or any of its subsidiaries in respect of
Sale and Lease-Back Transactions;

(xxiv) Indebtedness of the Borrower or any of its subsidiaries incurred to
finance insurance premiums in the ordinary course of business;

(xxv) Indebtedness representing deferred compensation to employees of the
Borrower or any Restricted Subsidiary incurred in the ordinary course of
business; and

(xxvi) Indebtedness, Disqualified Stock or Preferred Stock of the Borrower or a
Restricted Subsidiary incurred to finance or assumed in connection with an
acquisition in a principal amount not to exceed, in the aggregate at any one
time outstanding, the greater of (x) $200,000,000 and (y) 3.0% of Total Assets;
provided that the aggregate principal amount of such Indebtedness incurred or
assumed pursuant to this clause (xxvi) constituting Secured Indebtedness,
together with all Refinancing Indebtedness in respect thereof, shall not exceed
$200,000,000.

 

-89-



--------------------------------------------------------------------------------

(c) For purposes of determining compliance with this Section 6.01:

(i) in the event that an item of Indebtedness, Disqualified Stock or Preferred
Stock (or any portion thereof) meets the criteria of more than one of the
categories of permitted Indebtedness, Disqualified Stock or Preferred Stock
described in Section 6.01(b) or is entitled to be incurred pursuant to
Section 6.01(a), the Borrower, in its sole discretion, may classify or
reclassify such item (other than amounts described in clause (xvii) of
clause (b) above, in the case of a reclassification as an incurrence pursuant to
Section 6.01(a)) of Indebtedness, Disqualified Stock or Preferred Stock (or any
portion thereof) and will only be required to include the amount and type of
such Indebtedness, Disqualified Stock or Preferred Stock in one of the above
permitted clauses; and

(ii) at the time of incurrence or permitted reclassification, the Borrower will
be entitled to divide and classify an item of Indebtedness in one or more types
of Indebtedness, Disqualified Stock or Preferred Stock described in
Section 6.01(a) or (b).

(d) The accrual of interest, the accretion of accreted value and the payment of
interest or dividends in the form of additional Indebtedness, Disqualified Stock
or Preferred Stock, as applicable, will not be deemed to be an incurrence of
Indebtedness, Disqualified Stock or Preferred Stock for purposes of this
Section 6.01.

(e) For purposes of determining compliance with any dollar-denominated
restriction on the incurrence of Indebtedness, the dollar-equivalent principal
amount of Indebtedness denominated in a foreign currency shall be calculated
based on the relevant currency exchange rate in effect on the date such
Indebtedness was incurred, in the case of term debt, or first committed, in the
case of revolving credit debt; provided that if such Indebtedness is incurred to
refinance other Indebtedness denominated in a foreign currency, and such
refinancing would cause the applicable dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such refinancing, such dollar-denominated restriction shall be deemed
not to have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
refinanced.

(f) The principal amount of any Indebtedness incurred to refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing.

(g) Notwithstanding anything to the contrary contained in Section 6.01(a) or
(b), no Restricted Subsidiary of the Borrower that is not a Subsidiary Guarantor
shall incur any Indebtedness or issue any Disqualified Stock or Preferred Stock
in reliance on Section 6.01(a) or (b)(xiii) (the “Limited Non-Guarantor Debt
Exceptions”) if the amount of such Indebtedness, Disqualified Stock or Preferred
Stock, when aggregated with the amount of all other Indebtedness, Disqualified
Stock or Preferred Stock outstanding under such Limited Non-Guarantor Debt
Exceptions, together with any Refinancing

 

-90-



--------------------------------------------------------------------------------

Indebtedness in respect thereof, would exceed the greater of (x) $750,000,000
and (y) the amount that would not cause the Consolidated Non-Guarantor Debt
Ratio to exceed on a pro forma basis 3.00 to 1.00; provided that in no event
shall any Indebtedness, Disqualified Stock or Preferred Stock of any Restricted
Subsidiary that is not a Subsidiary Guarantor (i) existing at the time it became
a Restricted Subsidiary or (ii) assumed in connection with any acquisition,
merger or acquisition of minority interests of a non-Wholly-Owned Subsidiary
(and in the case of clauses (i) and (ii), not created in contemplation of such
Person becoming a Restricted Subsidiary or such acquisition, merger or
acquisition of minority interests) be deemed to be Indebtedness outstanding
under the Limited Non-Guarantor Debt Exceptions for purposes of this
Section 6.01(g).

SECTION 6.02. Liens. Directly or indirectly, create, incur, assume or suffer to
exist any Lien (except Permitted Liens) on any asset or property of the Borrower
or any Restricted Subsidiary, or any income or profits therefrom, or assign or
convey any right to receive income therefrom.

SECTION 6.03. Restricted Payments. Directly or indirectly, make any Restricted
Payment, other than:

(a) Restricted Payments in an amount, together with the aggregate amount of all
other Restricted Payments made by the Borrower and its Restricted Subsidiaries
after the Closing Date (including Restricted Payments permitted by clauses (i),
(ii) (with respect to the payment of dividends on Refunding Capital Stock
pursuant to clause (C) thereof only), (vi)(C) and (ix) of Section 6.03(b), but
excluding all other Restricted Payments permitted by Section 6.03(b)) not to
exceed the Restricted Payment Applicable Amount; provided that (i) no Default
shall have occurred and be continuing or would occur as a consequence thereof;
and (ii) immediately after giving effect to such transaction on a pro forma
basis, the Total Net Leverage Ratio would be less than or equal to the ratio set
forth in Section 6.01(a).

(b) Section 6.03(a) will not prohibit:

(i) the payment of any dividend within 60 days after the date of declaration
thereof, if at the date of declaration such payment would have complied with the
provisions of this Agreement;

(ii) (A) the redemption, prepayment, repurchase, retirement or other acquisition
of any (1) Equity Interests (“Treasury Capital Stock”) of the Borrower or any
Restricted Subsidiary or Subordinated Indebtedness or Senior Notes of the
Borrower or any Guarantor or (2) Equity Interests of any direct or indirect
parent company of the Borrower, in the case of each of clause (1) and (2), in
exchange for, or out of the proceeds of the substantially concurrent sale (other
than to the Borrower or a Restricted Subsidiary) of, Equity Interests of the
Borrower, or any direct or indirect parent company of the Borrower to the extent
contributed to the capital of the Borrower or any Restricted Subsidiary (in each
case, other than any Disqualified Stock) (“Refunding Capital Stock”), (B) the
declaration and payment of dividends on the Treasury Capital Stock out of the
proceeds of the substantially concurrent sale (other than to the Borrower or a
Restricted Subsidiary) of the Refunding Capital Stock, and (C) if immediately
prior to the retirement of Treasury Capital Stock, the declaration and payment
of dividends thereon was permitted under clauses (vi)(A) or (B) of this
Section 6.03(b), the declaration and payment of dividends on the Refunding
Capital Stock (other than Refunding Capital Stock the proceeds of which were
used to redeem, repurchase, retire or otherwise acquire any Equity Interests of
any direct or indirect parent company of the Borrower) in an aggregate amount
per year no greater than the aggregate amount of dividends per annum that were
declarable and payable on such Treasury Capital Stock immediately prior to such
retirement;

 

-91-



--------------------------------------------------------------------------------

(iii) the redemption, repurchase or other acquisition or retirement of (A) the
Senior Notes in an amount equal to the aggregate principal amount of prepayments
of Term Loans made by the Borrower pursuant to Section 2.12, 2.13(b) or 2.13(c)
on a dollar for dollar basis or (B) the Senior Notes or Subordinated
Indebtedness of the Borrower or a Restricted Guarantor made by exchange for, or
out of the proceeds of the substantially concurrent sale of, new Indebtedness of
the Borrower or a Restricted Guarantor, as the case may be, which is incurred in
compliance with Section 6.01(b)(xii) so long as in the case of clause (B):

 

  (I) the principal amount (or accreted value, if applicable) of such new
Indebtedness does not exceed the principal amount of (or accreted value, if
applicable), plus any accrued and unpaid interest on, the Indebtedness being so
redeemed, repurchased, acquired or retired for value, plus the amount of any
premium required to be paid under the terms of the instrument governing the
Indebtedness being so redeemed, repurchased, acquired or retired and any fees
and expenses incurred in connection with the issuance of such new Indebtedness;

 

  (II) solely in the case of Subordinated Indebtedness, such new Indebtedness is
subordinated to the Obligations at least to the same extent as such Subordinated
Indebtedness so prepaid, purchased, exchanged, redeemed, repurchased, acquired
or retired for value;

 

  (III) such new Indebtedness has a final scheduled maturity date equal to or
later than the final scheduled maturity date of the Indebtedness being so
prepaid, redeemed, repurchased, acquired or retired; and

 

  (IV) such new Indebtedness has a Weighted Average Life to Maturity equal to or
greater than the remaining Weighted Average Life to Maturity of the Indebtedness
being so prepaid, redeemed, repurchased, acquired or retired;

(iv) a Restricted Payment to pay for the repurchase, retirement, redemption or
other acquisition or retirement for value of Equity Interests (other than
Disqualified Stock) of the Borrower or any of its direct or indirect parent
companies held by any future, present or former employee, director or consultant
(or any of their successors, heirs, estates or assigns) of the Borrower, any of
its Subsidiaries or any of their respective direct or indirect parent companies
pursuant to the Krasny Plan, any management unit purchase agreement, management
equity plan or stock option plan or any other management or employee benefit
plan or agreement; provided, however, that the aggregate Restricted Payments
made under this clause (iv) do not exceed in any calendar year $25,000,000 (with
unused amounts in any calendar year being carried over to the two immediately
succeeding calendar years subject to a maximum of $50,000,000 in any calendar
year); provided, further, that such amount in any calendar year may be increased
by an amount not to exceed:

(A) the cash proceeds from the sale of Equity Interests (other than Disqualified
Stock) of the Borrower and, to the extent contributed to the capital of the
Borrower, Equity Interests of any of the direct or indirect parent companies of
the Borrower, in each case to members of management, directors or consultants of
the Borrower, any of its subsidiaries or any of their respective direct or
indirect parent companies that occurs after the Closing Date (other than Equity
Interests the proceeds of which are used to fund the Transactions), to the
extent the cash proceeds from the sale of such Equity Interests have not
otherwise been applied to the payment of Restricted Payments by virtue of
Section 6.03(a); plus

 

-92-



--------------------------------------------------------------------------------

(B) the cash proceeds of key man life insurance policies received by the
Borrower or any of its Restricted Subsidiaries after the Closing Date; minus

(C) the amount of any Restricted Payments previously made with the cash proceeds
described in clauses (A) and (B) of this clause (iv);

and provided, further, that cancellation of Indebtedness owing to the Borrower
from members of management of the Borrower, any of its subsidiaries or its
direct or indirect parent companies in connection with a repurchase of Equity
Interests of the Borrower or any of the Borrower’s direct or indirect parent
companies will not be deemed to constitute a Restricted Payment for purposes of
this Agreement;

(v) the declaration and payment of dividends to holders of any class or series
of Disqualified Stock of the Borrower of any of its Restricted Subsidiaries
issued in accordance with Section 6.01, provided, however, that for the most
recently ended four full fiscal quarters for which internal financial statements
are available immediately preceding the date of issuance of such Disqualified
Stock, after giving effect to such issuance or declaration on a pro forma basis,
the Total Net Leverage Ratio would be less than or equal to the ratio set forth
in Section 6.01(a);

(vi) (A)the declaration and payment of dividends to holders of any class or
series of Designated Preferred Stock (including Disqualified Stock issued in
accordance with Section 6.01) issued by the Borrower or any of its Restricted
Subsidiaries after the Closing Date, provided that the amount of dividends paid
pursuant to this clause (A) shall not exceed the aggregate amount of cash
actually received by the Borrower or a Restricted Subsidiary from the issuance
of such Designated Preferred Stock;

(B) a Restricted Payment to a direct or indirect parent company of the Borrower,
the proceeds of which will be used to fund the payment of dividends to holders
of any class or series of Designated Preferred Stock (other than Disqualified
Stock) of such parent corporation issued after the Closing Date, provided that
the amount of Restricted Payments paid pursuant to this clause (B) shall not
exceed the aggregate amount of cash actually contributed to the capital of the
Borrower from the sale of such Designated Preferred Stock; or

(C) the declaration and payment of dividends on Refunding Capital Stock that is
Preferred Stock in excess of the dividends declarable and payable thereon
pursuant to clause (ii) of this Section 6.03(b);

 

-93-



--------------------------------------------------------------------------------

provided, however, in the case of each of clause (A), (B) and (C) of this
clause (vi), that for the most recently ended four full fiscal quarters for
which internal financial statements are available immediately preceding the date
of issuance of such Designated Preferred Stock or the declaration of such
dividends on Refunding Capital Stock that is Preferred Stock, after giving
effect to such issuance or declaration on a pro forma basis, the Total Net
Leverage Ratio would be less than or equal to the ratio set forth in
Section 6.01(a);

(vii) Restricted Payments by the Borrower to Holdings so that Holdings may
declare and pay dividends to its equity holders in an aggregate amount not
exceeding 6.0% per annum of the Net Cash Proceeds received by the Borrower from
the initial public offering of Holdings’ common stock; provided that the
Restricted Payment Applicable Amount shall be reduced by a corresponding amount
of any such Restricted Payments;

(viii) in connection with operation of the Krasny Plan, (i) tax withholding
payments made in cash to the IRS in connection with in-kind withholding for
payments to participants in Equity Interests of any indirect or direct parent of
the Borrower and (ii) payments made in cash to the Circle of Service Foundation,
Inc. representing the amount of the net tax benefit to the Borrower as a result
of the implementation and continuing operation of the Krasny Plan;

(ix) [Reserved];

(x) Restricted Payments that are made with Excluded Contributions;

(xi) other Restricted Payments in an aggregate amount, taken together with all
other Restricted Payments made pursuant to this clause (xi), not to exceed
$200,000,000;

(xii) distributions or payments of Receivables Fees made in the ordinary course
of business by the applicable Receivables Subsidiary;

(xiii) [Reserved];

(xiv) the repurchase, prepayment, redemption or other acquisition or retirement
for value of any Senior Notes or other Subordinated Indebtedness upon the
occurrence of a Change of Control (so long as such Change of Control has been
waived by the Required Lenders);

(xv) the declaration and payment of dividends or the payment of other
distributions by the Borrower to, or the making of loans or advances to, any of
its direct or indirect parents or the equity interest holders thereof in amounts
required for any direct or indirect parent companies or the equity interest
holders thereof to pay, in each case without duplication,

(A) franchise taxes and other fees, taxes and expenses required to maintain
their corporate existence;

(B) federal, foreign, state and local income or franchise taxes (or any
alternative tax in lieu thereof); provided that, in each fiscal year, the amount
of

 

-94-



--------------------------------------------------------------------------------

such payments shall be equal to the amount that the Borrower and its Restricted
Subsidiaries would be required to pay in respect of federal, foreign, state and
local income or franchise taxes if such entities were corporations paying taxes
separately from any parent entity at the highest combined applicable federal,
foreign, state, local or franchise tax rate for such fiscal year;

(C) customary salary, bonus and other benefits payable to officers and employees
of any direct or indirect parent company of the Borrower to the extent such
salaries, bonuses and other benefits are reasonably attributable to the
ownership or operation of the Borrower and its Restricted Subsidiaries;

(D) general corporate operating and overhead costs and expenses of any direct or
indirect parent company of the Borrower to the extent such costs and expenses
are reasonably attributable to the ownership or operation of the Borrower and
its Restricted Subsidiaries;

(E) [reserved];

(F) fees and expenses other than to Affiliates of the Borrower incurred pursuant
to (1) any equity or debt offering of such parent entity (whether or not
successful), (2) any Investment otherwise permitted under this covenant (whether
or not successful) and (3) any transaction of the type described in
Section 6.04;

(G) cash payments in lieu of issuing fractional shares in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of the Borrower or any direct or indirect
parent;

(H) amounts to finance Investments otherwise permitted to be made pursuant to
this Section 6.03; provided that (1) such Restricted Payment shall be made
substantially concurrently with the closing of such Investment and (2) such
direct or indirect parent company shall, immediately following the closing
thereof, cause (x) all property acquired (whether assets or Equity Interests) to
be contributed to the capital of the Borrower or one of its Restricted
Subsidiaries or (y) the merger of the Person formed or acquired into the
Borrower or one of its Restricted Subsidiaries (to the extent not prohibited by
Section 6.04) in order to consummate such Investment, in each case, subject to
the limitations set forth in clauses (h) and (m) of, and the proviso set forth
at the end of, the definition of “Permitted Investment”; (3) such direct or
indirect parent company and its Affiliates (other than the Borrower or a
Restricted Subsidiary) receives no consideration or other payment in connection
with such transaction, (4) any property received by the Borrower shall not
increase amounts available for Restricted Payments pursuant to Section 6.03(a)
and (5) such Investment shall be deemed to be made by the Borrower or such
Restricted Subsidiary by another paragraph of this Section 6.03 (other than
pursuant to clause (x) hereof) or pursuant to the definition of “Permitted
Investments” (other than clause (i) thereof);

(I) reasonable and customary fees payable to any directors of any direct or
indirect parent of the Borrower and reimbursement of reasonable out-of-pocket

 

-95-



--------------------------------------------------------------------------------

costs of the directors of any direct or indirect parent of the Borrower in the
ordinary course of business, to the extent reasonably attributable to the
ownership or operation of the Borrower and its Restricted Subsidiaries; and

(J) reasonable and customary indemnities to directors, officers and employee of
any direct or indirect parent of the Borrower in the ordinary course of
business, to the extent reasonably attributable to the ownership or operation of
the Borrower and its Restricted Subsidiaries;

(xvi) the distribution, by dividend or otherwise, of shares of Capital Stock of,
or Indebtedness owed to the Borrower or a Restricted Subsidiary by, Unrestricted
Subsidiaries;

(xvii) payments or distributions to dissenting equityholders pursuant to
applicable law, pursuant to or in connection with a consolidation, merger or
transfer of all or substantially all of the assets of the Borrower and its
Restricted Subsidiaries, taken as a whole, that complies with Section 6.04;
provided that if as a result of such consolidation, merger or transfer of
assets, a Change of Control has occurred, such Change of Control has been
consented to or waived by the Required Lenders;

(xviii) Restricted Payments by (A) a non-Subsidiary Guarantor to Borrower or any
Restricted Subsidiary or any other holder of its Equity Interests (so long as
any payment to such owner of its Equity Interests is pro rata among all holders
of its Equity Interests), (B) a Foreign Subsidiary to Borrower or any Restricted
Subsidiary or any other holder of its Equity Interests (so long as any payment
to such owner of its Equity Interests is pro rata among all holders of its
Equity Interests) or (C) any other subsidiary to the Borrower or any Subsidiary
Guarantor;

(xix) payments or distributions in connection with an AHYDO “catch-up” payment
with respect to the Senior Notes;

(xx) purchases of minority interests in non-Wholly-Owned Subsidiaries by the
Borrower and the Guarantors;

(xxi) any payment of any dividend from the Borrower to Holdings in connection
with the payment of social security or other payroll taxes based on the issuance
of Equity Interests to employees or other service providers; and

(xxii) additional Restricted Payments, so long as, both immediately before and
after giving effect to the declaration and making thereof, on a pro forma basis,
the Total Net Leverage Ratio shall be less than 3.25 to 1.00;

provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (ii), (iii), (v), (vi), (vii) (as
determined at the time of the declaration of such dividend), (xi), (xv)(E),
(xvi) and (xxii) no Default shall have occurred and be continuing or would occur
as a consequence thereof.

(c) As of the Closing Date, all of the subsidiaries of the Borrower will be
Restricted Subsidiaries. The Borrower will not permit any Unrestricted
Subsidiary to become a Restricted Subsidiary except pursuant to
Section 5.11(b). For purposes of designating any Restricted Subsidiary as an
Unrestricted Subsidiary, all outstanding Investments by the Borrower and its

 

-96-



--------------------------------------------------------------------------------

Restricted Subsidiaries (except to the extent repaid) in the subsidiary so
designated will be deemed to be Restricted Payments in an amount determined as
set forth in the last sentence of the definition of “Investments.” Such
designation will be permitted only if a Restricted Payment in such amount would
be permitted at such time, whether pursuant to Section 6.03(a) or (b)(vii),
(x) or (xi), or pursuant to the definition of “Permitted Investments,” and if
such subsidiary otherwise meets the definition of an Unrestricted
Subsidiary. Unrestricted Subsidiaries will not be subject to any of the
restrictive covenants set forth in the Loan Documents.

SECTION 6.04. Fundamental Changes.

(a) The Borrower may not consolidate or merge with or into or wind up into
(whether or not the Borrower is the surviving corporation), and may not sell,
assign, transfer, lease, convey or otherwise dispose of all or substantially all
of the properties or assets of the Borrower and its Restricted Subsidiaries,
taken as a whole, in one or more related transactions, to any Person unless:

(i) the Borrower is the surviving corporation or the Person formed by or
surviving any such consolidation or merger (if other than the Borrower) or the
Person to whom such sale, assignment, transfer, lease, conveyance or other
disposition will have been made is organized or existing under the laws of the
United States, any state thereof, the District of Columbia, or any territory
thereof (such Person, the “Successor Company”);

(ii) the Successor Company, if other than the Borrower, expressly assumes all
the Obligations of the Borrower pursuant to documentation reasonably
satisfactory to the Administrative Agent;

(iii) immediately after such transaction, no Default exists;

(iv) immediately after giving pro forma effect to such transaction and any
related financing transactions, as if such transactions had occurred at the
beginning of the applicable four-quarter period, the Successor Company would be
permitted to incur at least $1.00 of additional Indebtedness pursuant to the
Total Net Leverage test described in Section 6.01(a);

in each case made or effected substantially simultaneously with such transaction
or related financing;

(v) each Guarantor, unless it is the other party to the transactions described
above, in which case Section 6.04(c)(i)(B) shall apply, shall have confirmed
that its Obligations under the Loan Documents to which it is a party pursuant to
documentation reasonably satisfactory to the Administrative Agent; and

(vi) the Borrower shall have delivered to the Administrative Agent an Officer’s
Certificate and an Opinion of Counsel, each stating that such consolidation,
merger or transfer and such documentation relating to the Loan Documents, if
any, comply with this Agreement;

provided that the Borrower shall promptly notify the Administrative Agent of any
such transaction and shall take all required actions either prior to or upon the
later to occur of 30 days following such transaction (or the earlier of the date
of the required delivery of the next Compliance Certificate and the date which
is 45 days after the end of the most recently ended fiscal quarter (or such
longer period as to which the Administrative Agent may consent) in order to
preserve and protect the Liens on the Collateral securing the Secured
Obligations.

 

-97-



--------------------------------------------------------------------------------

The Successor Company will succeed to, and be substituted for the Borrower under
the Loan Documents. Notwithstanding the foregoing, clause (iv) shall not apply
to the Transactions.

(b) Notwithstanding the foregoing paragraphs (a)(iii) and (a)(iv),

(i) a Restricted Subsidiary may consolidate with or merge into or transfer all
or part of its properties and assets to the Borrower or a Restricted Guarantor;

(ii) the Borrower may merge with an Affiliate of the Borrower solely for the
purpose of reorganizing the Borrower in a State of the United States so long as
the amount of Indebtedness of the Borrower and its Restricted Subsidiaries is
not increased thereby; and

(iii) any Foreign Subsidiary may consolidate with or merge into or transfer all
or part of its properties and assets to any other Foreign Subsidiary.

(c) No Restricted Guarantor will, and the Borrower will not permit any
Restricted Guarantor to, consolidate or merge with or into or wind up into
(whether or not the Borrower or Restricted Guarantor is the surviving
corporation), or sell, assign, transfer, lease, convey or otherwise dispose of
all or substantially all of its properties or assets, in one or more related
transactions, to any Person unless:

(i) (A)such Restricted Guarantor is the surviving corporation or the Person
formed by or surviving any such consolidation or merger (if other than such
Restricted Guarantor) or to which such sale, assignment, transfer, lease,
conveyance or other disposition will have been made is organized or existing
under the laws of the jurisdiction of organization of such Restricted Guarantor,
as the case may be, or the laws of the United States, any state thereof, the
District of Columbia, or any territory thereof (such Restricted Guarantor or
Person, the “Successor Person”);

(B) the Successor Person, if other than such Restricted Guarantor, expressly
assumes all the Obligations of such Restricted Guarantor pursuant to
documentation reasonably satisfactory to the Administrative Agent;

(C) immediately after such transaction, no Default exists; and

(D) the Borrower shall have delivered to the Administrative Agent an Officer’s
Certificate and an Opinion of Counsel, each stating that such consolidation,
merger or transfer and such documentation relating to the Loan Documents, if
any, comply with this Agreement;

(ii) the transaction does not violate Section 6.05;

provided that the Borrower shall promptly notify the Administrative Agent of any
such transaction and shall take all required actions either prior to or upon the
later to occur of 30 days following such transaction (or the earlier of the date
of the required delivery of the next Compliance Certificate and the date which
is 45 days after the end of the most recently ended fiscal quarter (or such
longer period as to which the Administrative Agent may consent) in order to
preserve and protect the Liens on the Collateral securing the Secured
Obligations.

In the case of clause (i)(A) above, the Successor Person will succeed to, and be
substituted for, such Restricted Guarantor under the Loan
Documents. Notwithstanding the foregoing, any Restricted Guarantor (x) may merge
into or transfer all or part of its properties and assets to another Restricted
Guarantor or the Borrower or (y) dissolve, liquidate or wind up its affairs if
such dissolution, liquidation or winding up could not reasonably be expected to
have a Material Adverse Effect.

 

-98-



--------------------------------------------------------------------------------

SECTION 6.05.Dispositions. Cause, make or suffer to exist a Disposition, except:

(a) any Disposition of Cash Equivalents or Investment Grade Securities or
obsolete or worn out equipment in the ordinary course of business or any
disposition of inventory or goods (or other assets) held for sale in the
ordinary course of business;

(b) the Disposition of all or substantially all of the assets of the Borrower
and its Restricted Subsidiaries in a manner permitted pursuant to the provisions
described above under Section 6.04 or any disposition that constitutes a Change
of Control;

(c) the making of any Restricted Payment or Permitted Investment that is
permitted to be made, and is made, under Section 6.03;

(d) any Disposition of property or assets or issuance of Equity Interests (A) by
a Restricted Subsidiary of the Borrower to the Borrower or (B) by the Borrower
or a Restricted Subsidiary of the Borrower to another Restricted Subsidiary of
the Borrower; provided that in the case of any event described in clause (B)
where the transferee or purchaser is not a Guarantor, then at the option of the
Borrower, either (1) such disposition shall constitute a Disposition for
purposes of the definition of Prepayment Asset Sale or (2) the Net Cash Proceeds
thereof, when aggregated with the amount of Permitted Investments made pursuant
to clauses (a) and (c) of the definition thereof, shall not exceed the dollar
amount set forth in the final proviso of such definition;

(e) any Permitted Asset Swap;

(f) the sale, lease, assignment, license or sub-lease of any real, intangible or
personal property in the ordinary course of business;

(g) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

(h) sales of accounts receivable, or participations therein, in connection with
any Receivables Facility;

(i) any sale or other disposition in connection with any financing transaction
with respect to property built or acquired by the Borrower or any Restricted
Subsidiary after the Closing Date, including Sale and Lease-Back Transactions
and asset securitizations permitted under this Agreement;

(j) sales of accounts receivable in connection with the collection or compromise
thereof;

(k) transfers of property subject to casualty or condemnation proceedings
(including in lieu thereof) upon the receipt of the Net Cash Proceeds therefor;
provided such transfer shall constitute a Property Loss Event;

(l) the abandonment of intellectual property rights in the ordinary course of
business, which in the reasonable good faith determination of the Borrower or a
Restricted Subsidiary are not material to the conduct of the business of the
Borrower and its Restricted Subsidiaries taken as a whole;

 

-99-



--------------------------------------------------------------------------------

(m) voluntary terminations of Hedging Obligations;

(n) Dispositions (including Sale and Lease-Back Transactions) by a Foreign
Subsidiary designed to generate foreign distributable reserves;

(o) any Disposition to the extent not involving property (when taken together
with any related Disposition or series of related Dispositions) with a fair
market value in excess of $25,000,000; and

(p) Dispositions not otherwise permitted under this Section 6.05, provided that:

(i) at least 75% of the consideration therefor received by the Borrower or such
Restricted Subsidiary, as the case may be, is in the form of cash or Cash
Equivalents; provided that the amount of (A) any liabilities (as shown on the
Borrower’s or such Restricted Subsidiary’s most recent balance sheet or in the
footnotes thereto) of the Borrower or such Restricted Subsidiary, other than
liabilities that are by their terms subordinated to the Obligations or that are
owed to the Borrower or a Restricted Subsidiary, that are assumed by the
transferee of any such assets and for which the Borrower and all of its
Restricted Subsidiaries have been validly released by all creditors in writing,
(B) any securities received by the Borrower or such Restricted Subsidiary from
such transferee that are converted by the Borrower or such Restricted Subsidiary
into cash (to the extent of the cash received) within 180 days following the
closing of such Disposition, and (C) any Designated Non-Cash Consideration
received by the Borrower or such Restricted Subsidiary in such Disposition
having an aggregate fair market value, taken together with all other Designated
Non-Cash Consideration received pursuant to this clause (C) that is at that time
outstanding, not to exceed the greater of $130,000,000 and 2.0% of Total Assets
at the time of the receipt of such Designated Non-Cash Consideration, with the
fair market value of each item of Designated Non-Cash Consideration being
measured at the time received and without giving effect to subsequent changes in
value, shall be deemed to be cash for purposes of this provision and for no
other purpose; and

(ii) any Disposition of assets or issuance or sale of Equity Interests of a
Restricted Subsidiary in any transaction or series of related transactions, when
taken together with all other dispositions made in reliance on this
paragraph (p), does not have a fair market value in excess of 10% of Total
Assets of the Borrower on the Closing Date; and

(q) Sale and Lease-Back Transactions involving (i) real property owned on the
Closing Date (other than any Mortgaged Property), (ii) property acquired not
more than 180 days prior to such Sale and Lease Back Transaction for cash in an
amount at least equal to the cost of such property and (iii) other property for
cash consideration if the sale is treated as a Prepayment Asset Sale;

provided that the consideration received by the Borrower or such Restricted
Subsidiary, as the case may be, with respect to any Disposition of any property
with a fair market value in excess of $25,000,000 must be at least equal to the
fair market value (as determined in good faith by the Borrower) of the assets
sold or otherwise disposed of. To the extent any Collateral is disposed of as
expressly permitted by this

 

-100-



--------------------------------------------------------------------------------

Section 6.05 to any Person other than a Loan Party, such Collateral shall be
sold free and clear of the Liens created by the Loan Documents, and the
Administrative Agent or the Collateral Agent, as applicable, shall be authorized
to take any actions deemed appropriate in order to effect the foregoing.

SECTION 6.06. Transactions with Affiliates. Except for transactions by or among
the Borrower and the Restricted Guarantors, sell or transfer any property or
assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, involving
aggregate payments or consideration in excess of $10,000,000 in any fiscal year
unless:

(a) such transaction is on terms that are not materially less favorable to the
Borrower or the relevant Restricted Subsidiary than those that would have been
obtained in a comparable transaction by the Borrower or such Restricted
Subsidiary with an unrelated Person on an arm’s-length basis; and

(b) the Borrower delivers to the Administrative Agent with respect to any such
transaction or series of related transactions involving aggregate payments or
consideration in excess of $25,000,000, a resolution adopted by the majority of
the Governing Board of the Borrower approving such transaction and set forth in
an Officer’s Certificate certifying that such transaction complies with
clause (a) above.

(c) The foregoing provisions will not apply to the following:

(i) the Borrower or any Restricted Subsidiary may engage in any of the foregoing
transactions at prices and on terms and conditions not less favorable to the
Borrower or such Restricted Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties;

(ii) [reserved];

(iii) the Transactions and the payment of the Transaction Expenses;

(iv) issuances by the Borrower and its Restricted Subsidiaries of Equity
Interests not prohibited under this Agreement;

(v) reasonable and customary fees payable to any directors of the Borrower and
its Restricted Subsidiaries (or any direct or indirect parent of the Borrower)
and reimbursement of reasonable out-of-pocket costs of the directors of the
Borrower and its subsidiaries (or any direct or indirect parent of the Borrower)
in the ordinary course of business, in the case of any direct or indirect parent
to the extent reasonably attributable to the ownership or operations of the
Borrower and its Restricted Subsidiaries);

(vi) expense reimbursement and employment, severance and compensation
arrangements entered into by the Borrower and its Restricted Subsidiaries with
their officers, employees and consultants in the ordinary course of business,
including, without limitation, the payment of stay bonuses and incentive
compensation and/or such officer’s, employee’s or consultant’s equity investment
in certain Restricted Subsidiaries;

(vii) payments by the Borrower and its Restricted Subsidiaries to each other
pursuant to tax sharing agreements or arrangements among Parent and its
subsidiaries on customary terms (including, without limitation, transfer pricing
initiatives);

 

-101-



--------------------------------------------------------------------------------

(viii) the payment of reasonable and customary indemnities to directors,
officers and employees of the Borrower and its Restricted Subsidiaries (or any
direct or indirect parent of the Borrower) in the ordinary course of business,
in the case of any direct or indirect parent to the extent attributable to the
operations of the Borrower and its Restricted Subsidiaries;

(ix) transactions pursuant to permitted agreements in existence on the Closing
Date and disclosed to the Lenders prior to the Closing Date and any amendment
thereto to the extent such an amendment is not adverse to the interests of the
Lenders in any material respect;

(x) Restricted Payments permitted under Section 6.03;

(xi) [reserved];

(xii) loans and other transactions among the Borrower and its subsidiaries (and
any direct and indirect parent company of the Borrower) to the extent permitted
under this Article VI; provided that any Indebtedness of any Loan Party owed to
a Restricted Subsidiary that is not a Loan Party shall be subject to
subordination provisions no less favorable to the Lenders than the subordination
provisions reasonably acceptable to the Administrative Agent;

(xiii) the existence of, or the performance by the Borrower or any of its
Restricted Subsidiaries of its obligations under the terms of, any stockholders
agreement, principal investors agreement (including any registration rights
agreement or purchase agreement related thereto) to which it is a party as of
the Closing Date and any similar agreements which it may enter into thereafter;
provided, however, that the existence of, or the performance by the Borrower or
any of its Restricted Subsidiaries of obligations under any future amendment to
any such existing agreement or under any similar agreement entered into after
the Closing Date shall only be permitted by this clause (xiii) to the extent
that the terms of any such amendment or new agreement are not otherwise
disadvantageous to the Lenders when taken as a whole;

(xiv) transactions with customers, clients, suppliers, or purchasers or sellers
of goods or services, in each case in the ordinary course of business which are
fair to the Borrower and its Restricted Subsidiaries, in the reasonable
determination of the Governing Board of the Borrower or the senior management
thereof, or are on terms at least as favorable as might reasonably have been
obtained at such time from an unaffiliated party;

(xv) sales of accounts receivable, or participations therein, in connection with
any Receivables Facility;

(xvi) payments or loans (or cancellation of loans) to employees or consultants
of the Borrower, any of its direct or indirect parent companies or any of its
Restricted Subsidiaries which are approved by a majority of the Governing Board
of the Borrower in good faith; and

(xvii) transactions among Foreign Subsidiaries for tax planning and tax
efficiency purposes.

 

-102-



--------------------------------------------------------------------------------

SECTION 6.07. Restrictive Agreements. Enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon:

(a) the ability of the Borrower or any Restricted Subsidiary to create, incur or
permit to exist any Lien upon any of its property or assets to secure the
Obligations;

(b) the ability of any Restricted Subsidiary to pay dividends or other
distributions with respect to any of its Equity Interests or to make or repay
loans or advances to the Borrower or any other Restricted Subsidiary or to
guarantee Indebtedness of the Borrower or any other Restricted Subsidiary; or

(c) the ability of any Restricted Subsidiary to sell, lease or transfer any of
its properties or assets to the Borrower or any of its Restricted Subsidiaries;

provided that the foregoing shall not apply to:

(i) restrictions and conditions imposed by law, by any Loan Document or which
(x) exist on the date hereof and (y) to the extent contractual obligations
permitted by clause (x) are set forth in an agreement evidencing Indebtedness,
are set forth in any agreement evidencing any permitted renewal, extension or
refinancing of such Indebtedness so long as such renewal, extension or
refinancing does not expand the scope of such contractual obligation;

(ii) customary restrictions and conditions contained in agreements relating to
any sale of assets pending such sale, provided such restrictions and conditions
apply only to the Person or property that is to be sold;

(iii) restrictions and conditions (x) on any Foreign Subsidiary by the terms of
any Indebtedness of such Foreign Subsidiary permitted to be incurred hereunder
or (y) by the terms of the documentation governing any Receivables Facility that
in the good faith determination of the Borrower are necessary or advisable to
effect such Receivables Facility;

(iv) restrictions or conditions imposed by any agreement relating to Secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the Person obligated under such Indebtedness and its subsidiaries
or the property or assets intended to secure such Indebtedness;

(v) contractual obligations binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary, so long as such
contractual obligations were not entered into solely in contemplation of such
Person becoming a Restricted Subsidiary;

(vi) restrictions and conditions imposed by the terms of the documentation
governing any Indebtedness, Disqualified Stock or Preferred Stock of a
Restricted Subsidiary that is not a Loan Party, which Indebtedness, Disqualified
Stock or Preferred Stock is permitted by Section 6.01;

(vii) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 6.03 and
applicable solely to such joint venture entered into in the ordinary course of
business;

 

-103-



--------------------------------------------------------------------------------

(viii) negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 6.01 but only if such negative pledge or
restriction expressly permits Liens for the benefit of the Administrative Agent
and/or the Collateral Agent and the Lenders with respect to the credit
facilities established hereunder and the Obligations under the Loan Documents on
a senior basis and without a requirement that such holders of such Indebtedness
be secured by such Liens equally and ratably or on a junior basis;

(ix) restrictions on cash, other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(x) Secured Indebtedness otherwise permitted to be incurred under Sections 6.01
and 6.02 that limit the right of the obligor to dispose of the assets securing
such Indebtedness;

(xi) any encumbrances or restrictions of the type referred to in clauses (a) and
(b) above imposed by any amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings of the
contracts, instruments or obligations referred to in clauses (i) through
(x) above; provided that such amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings are, in the
reasonable, good faith judgment of the Borrower, no more restrictive with
respect to such encumbrance and other restrictions taken as a whole than those
prior to such amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing; and

(d) clause (a) and clause (c) of the foregoing shall not apply to customary
provisions in leases, subleases, licenses, sublicenses and other contracts
restricting the assignment, sale or transfer thereof, in each case entered into
in the ordinary course of business or which exists on the date hereof, and no
such clause in this Section 6.07 shall prohibit or restrict such party’s right
to execute a subordination, non-disturbance and attornment agreement in a form
customary and reasonably acceptable to Borrower or such Restricted Subsidiary.

SECTION 6.08. Business of the Borrower and Its Restricted Subsidiaries. Engage
in any line of business material to the Borrower and its subsidiaries taken as a
whole other than (a) those lines of business conducted by the Borrower or any
Restricted Subsidiary on the Closing Date or (b) any Similar Business.

SECTION 6.09. Modification of Junior Financing Documentation. Directly or
indirectly, amend, modify or change (a) the subordination provisions of any
Junior Financing Documentation (and the component definitions used therein) or
(b) any other term or condition of the Senior Notes Documentation or any Junior
Financing Documentation, in the case of this clause (b), in any manner
materially adverse to the interests of the Lenders and, in each case, without
the consent of the Administrative Agent (which consent shall not be unreasonably
withheld).

SECTION 6.10. Changes in Fiscal Year. Make any change in its fiscal year;
provided, however, that the Borrower may, upon written notice to the
Administrative Agent, change its fiscal year to any other fiscal year reasonably
acceptable to the Administrative Agent, in which case, the Borrower and the
Administrative Agent will, and are hereby authorized by Lenders to, make any
adjustments to this Agreement that are necessary to reflect such change in
fiscal year.

 

-104-



--------------------------------------------------------------------------------

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default. In case of the happening of any of the
following events (“Events of Default”):

(a) any representation or warranty made or deemed made in any Loan Document or
any representation, warranty, statement or information contained in any
certificate required to be furnished pursuant to any Loan Document, shall prove
to have been false or misleading in any material respect when so made, deemed
made or furnished;

(b) default shall be made in the payment of any principal of any Term Loan when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for mandatory prepayment thereof or by acceleration thereof or
otherwise;

(c) default shall be made in the payment of any interest on any Term Loan or the
Administration Fees or other amount (other than an amount referred to in
clause (b) above) due under any Loan Document, when and as the same shall become
due and payable, and such default shall continue unremedied for a period of five
Business Days;

(d) default shall be made in the due observance or performance by the Borrower
or any Restricted Subsidiary of any covenant, condition or agreement contained
in Section 5.01(a) (with respect to the Borrower), 5.05(a) or in Article VI;

(e) default shall be made in the due observance or performance by any Loan Party
or its Restricted Subsidiaries of any covenant, condition or agreement contained
in any Loan Document (other than those specified in clause (b), (c) or
(d) above) and such default shall continue unremedied for a period of 30 days
after written notice thereof from the Administrative Agent to the Borrower;

(f) (i) the Borrower or any Restricted Subsidiary shall fail to pay any
principal or interest, regardless of amount, due in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to an applicable grace period), which failure enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of such Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity or
that is a failure to pay such Material Indebtedness at its maturity or (ii) any
other event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that clause (ii) shall not apply to secured Material Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Material Indebtedness if such sale or transfer is otherwise
permitted hereunder;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any Restricted Subsidiary (other than an Immaterial
Subsidiary), or of a substantial part of the property or assets of the Borrower
or a Restricted Subsidiary (other than an Immaterial

 

-105-



--------------------------------------------------------------------------------

Subsidiary), under the Bankruptcy Code, as now constituted or hereafter amended,
or any other Federal, state or foreign bankruptcy, insolvency, receivership or
similar law, (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Restricted
Subsidiary (other than an Immaterial Subsidiary) or for a substantial part of
the property or assets of the Borrower or a Restricted Subsidiary (other than an
Immaterial Subsidiary) or (iii) the winding-up or liquidation of the Borrower or
any Restricted Subsidiary (other than an Immaterial Subsidiary); and such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(h) the Borrower or any Restricted Subsidiary (other than an Immaterial
Subsidiary) shall (i) voluntarily commence any proceeding or file any petition
seeking relief under the Bankruptcy Code, as now constituted or hereafter
amended, or any other Federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (ii) consent to the institution of any proceeding
or the filing of any petition described in clause (g) above, (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Restricted Subsidiary
(other than an Immaterial Subsidiary) or for a substantial part of the property
or assets of the Borrower or any Restricted Subsidiary (other than an Immaterial
Subsidiary), (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) become unable, admit in writing its general
inability or fail generally to pay its debts as they become due;

(i) one or more judgments for the payment of money in an aggregate amount
exceeding $100,000,000 (to the extent not covered by insurance as to which an
insurance company has not denied coverage or by an indemnification agreement as
to which the indemnifying party has not denied liability) shall be rendered
against the Borrower and/or any Restricted Subsidiary (other than an Immaterial
Subsidiary) and the same shall remain undischarged for a period of 60
consecutive days during which execution shall not be effectively stayed;

(j) (i) an ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in a Material
Adverse Effect or (ii) a Pension Event occurs with respect to a Foreign Plan
which has resulted or could reasonably be expected to result in a Material
Adverse Effect;

(k) any material provision of any Loan Document, at any time after its execution
and delivery, shall for any reason cease to be in full force and effect (other
than in accordance with its terms or in accordance with the terms of the other
Loan Documents), or any Loan Party contests in writing the validity or
enforceability of any material provision of any Loan Document; or any Loan Party
denies in writing that it has any or further liability thereunder (other than as
a result of the discharge of such Loan Party in accordance with the terms of the
Loan Documents);

(l) other than with respect to de minimis items of Collateral not exceeding
$5,000,000 in the aggregate, any Lien purported to be created by any Security
Document shall cease to be, or shall be asserted in writing by any Loan Party
not to be, a valid, perfected first priority Lien (subject only to Permitted
Liens) having the priority contemplated thereby (except as otherwise expressly
provided in this Agreement or such Security Document) on the securities, assets
or properties purported to be covered thereby, except to the extent that any
lack of validity, perfection or priority results from any act or omission of any
Collateral Agent, the Administrative Agent, or any Lender (so long as such act
or omission does not result from the breach or non-compliance by a Loan Party
with the Loan Documents); or

(m) there shall have occurred a Change of Control;

 

-106-



--------------------------------------------------------------------------------

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times: (i) terminate forthwith
the Term Loan Commitments and (ii) declare the Term Loans then outstanding to be
forthwith due and payable in whole or in part, whereupon the principal of the
Term Loans so declared to be due and payable, together with accrued interest
thereon and any unpaid accrued Administration Fees and all other liabilities of
the Borrower accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Borrower,
anything contained herein or in any other Loan Document to the contrary
notwithstanding; and in any event with respect to the Borrower described in
paragraph (g) or (h) above, the Term Loan Commitments shall automatically
terminate and the principal of the Term Loans then outstanding, together with
accrued interest thereon and any unpaid accrued Administration Fees and all
other liabilities of the Borrower accrued hereunder and under any other Loan
Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrower, anything contained herein or in any other Loan
Document to the contrary notwithstanding.

ARTICLE VIII

The Administrative Agent and the Collateral Agent

Each of the Lenders hereby irrevocably appoints the Administrative Agent and the
Collateral Agent (the Administrative Agent and the Collateral Agent are referred
to collectively as the “Agents”) its agent and authorizes the Agents to take
such actions on its behalf and to exercise such powers as are delegated to such
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. Without limiting the generality of the
foregoing, the Agents are hereby expressly authorized to execute any and all
documents (including releases and intercreditor agreements) with respect to the
Collateral and the rights of the Secured Parties with respect thereto, as
contemplated by and in accordance with the provisions of this Agreement and the
Security Documents.

The Person serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent (and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as such Agent
hereunder in its individual capacity), and such bank and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for, and generally engage in any kind
of business with, the Borrower or any subsidiary or other Affiliate thereof as
if such Person were not an Agent hereunder and without any duty to account
therefor to the Lenders.

No Agent or any of their Related Parties shall have any duties or obligations
except those expressly set forth herein and in the other Loan Documents, and its
duties hereunder and thereunder shall be administrative in nature. Without
limiting the generality of the foregoing, no Agent shall: (i) be subject to any
fiduciary or other implied duties, regardless of whether a Default or Event of
Default has occurred and is continuing; (ii) have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent or the Collateral Agent, as applicable, is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that no

 

-107-



--------------------------------------------------------------------------------

Agent shall be required to take any action that, in its opinion or the opinion
of its counsel, may expose any Agent to liability or that is contrary to any
Loan Document or applicable law, including for the avoidance of doubt any action
that may be in violation of the automatic stay under any Debtor Relief Law or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any Debtor Relief Law; and (iii) except as
expressly set forth herein and in the other Loan Documents, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Affiliates that is communicated to or
obtained by such Agent or any of its Affiliates in any capacity. Neither Agent
shall be liable for any action taken or not taken by it with the consent or at
the request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the relevant Agent shall believe in good
faith shall be necessary, under the circumstances as provided in Section 9.08)
or in the absence of its own gross negligence, bad faith or willful misconduct
or material breach of the Loan Documents (as determined by a court of competent
jurisdiction in a final and non-appealable judgment). Neither Agent shall be
deemed to have knowledge of any Default or Event of Default unless and until
such Agent shall have received written notice from the Borrower or a Lender
referring to this Agreement, describing such Default and stating that such
notice is a “notice of default”, and neither Agent shall be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the perfection or priority of any Lien or security
interest created or purported to be created under the Collateral Documents or
(vi) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to such Agent.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. Each
Agent may also rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to any making of any Term Loan or any conversion or continuation of
any Borrowing pursuant to Section 2.10 that by its terms shall be fulfilled to
the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received prior written notice to the contrary from such Lender. Each Agent
may consult with legal counsel (who may be counsel for the Borrower or any
Affiliate thereof), independent accountants and other experts selected by it,
and shall not be liable for any action taken or not taken by it in good faith
and in accordance with the advice of any such counsel, accountants or experts.

For purposes of determining compliance with the conditions specified in
Section 4.02, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

 

-108-



--------------------------------------------------------------------------------

Subject to the appointment and acceptance of a successor Agent as provided
below, any Agent may resign at any time by notifying in writing the Lenders and
the Borrower. Upon receipt of any such notice of resignation of the
Administrative Agent or the Collateral Agent, the Required Lenders shall have
the right, with the consent of the Borrower (such consent not to be unreasonably
withheld, and provided that no such consent of the Borrower shall be required if
an Event of Default has occurred and is continuing under paragraphs (g)(i) or
(h) of Article VII), to appoint a successor (other than a Disqualified
Institution) which shall be a commercial banking institution having a combined
capital and surplus of at least $500,000,000.

If no successor agent is appointed prior to the effective date of resignation
(the “Resignation Effective Date”) of the relevant Agent specified by such Agent
in its notice, the resigning Agent may appoint, after consulting with the
Lenders and with the consent of the Borrower, a successor agent from among the
Lenders. If no successor agent has accepted appointment as the successor agent
by the date which is 60 days following the Resignation Effective Date, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of such Agent hereunder until such
time, if any, as the Required Lenders, appoint a successor agent as provided for
above (except in the case of the Collateral Agent holding collateral security on
behalf of any Secured Parties, the resigning Collateral Agent shall continue to
hold such collateral security as nominee until such time as a successor
Collateral Agent is appointed).

With effect from the Resignation Effective Date, (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) except for any indemnity
payments owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of any appointment as an Agent hereunder
by a successor and upon the execution and filing or recording of such financing
statements, or amendments thereto, and such amendments or supplements to the
Security Documents, and such other instruments or notices, as may be necessary
or desirable, or as the Required Lenders may request, in order to (a) continue
the perfection of the Liens granted or purported to be granted by the Security
Documents or (b) otherwise ensure that the obligations under Section 5.09 are
satisfied, the successor Agent shall thereupon succeed to and become vested with
all the rights, powers, discretion, privileges, and duties of the retiring
Agent, and the retiring Agent shall be discharged from its duties and
obligations under the Loan Documents (if not already discharged therefrom as
provided above) other than any rights to indemnity payments owed to the retiring
or removed Administrative Agent. The fees payable by the Borrower to a successor
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After an Agent’s resignation or
removal hereunder, the provisions of this Article and Section 9.05 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while acting as Agent.

None of Lenders or other Persons identified on the cover page or signature pages
of this Agreement as a “syndication agent,” “bookrunner,” “documentation agent”
or “arranger” shall have any right, power, obligation, liability, responsibility
or duty under this Agreement other than those applicable to all Lenders as
such. Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender.

 

-109-



--------------------------------------------------------------------------------

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any Agent’s Related Parties, the Arrangers or any other Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agents,
the Arrangers or any other Lender and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement or any other
Loan Document, any related agreement or any document furnished hereunder or
thereunder.

To the extent required by any applicable law, the Administrative Agent may
withhold from any interest payment to any Lender an amount equivalent to any
applicable withholding tax. If the IRS or any other Governmental Authority
asserts a claim that the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender because the appropriate form
was not delivered or was not properly executed or because such Lender failed to
notify the Administrative Agent of a change in circumstance which rendered the
exemption from, or reduction of, withholding tax ineffective or for any other
reason, such Lender shall indemnify the Administrative Agent fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including any penalties or interest and together with all expenses
(including legal expenses, allocated internal costs and out-of-pocket expenses)
incurred.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent and the
Collateral Agent (irrespective of whether the Obligations shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether such Agent shall have made any demand on the Borrower) shall be entitled
and empowered, by intervention in such proceeding or otherwise;

(a) to file and prove a claim for the whole amount of the Obligations and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders and each Agent or (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and each Agent
and their respective agents and counsel and all other amounts due such Lenders
and the Administrative Agent under Section 2.05 and 9.05) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to such Agent and, in the event such Agent
shall consent to the making of such payments directly to the Lenders, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Agents and their respective agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.05 and 9.05.

Nothing contained herein shall be deemed to authorize any Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan or
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender to authorize such Agent to vote in respect of the
claim of any such Lender in any such proceeding.

The provisions of this Article VIII are solely for the benefit of the Agents and
the Lenders, and the Borrower shall not have rights as a third-party beneficiary
of any of such provisions. It is understood

 

-110-



--------------------------------------------------------------------------------

and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to any Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. Unless otherwise expressly provided herein, notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by fax to the applicable party hereto, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, all as follows:

(a) If to the Borrower, to it at:

CDW LLC

200 N. Milwaukee Avenue

Vernon Hills, IL 60061

Attention:   Ann E. Ziegler, Chief Financial Officer   Phone: (847) 968-0610  
Fax: (847) 968-0304   Christine Leahy, General Counsel   Phone: (847) 968-0203  
Fax: (847) 968-0303

with a copy to (which shall not constitute notice):

Paul Hastings LLP

71 South Wacker Drive, Suite 4500

Chicago, IL 60606

Attention: Maureen E. Sweeney

Fax: (312) 499-6009

Email: maureensweeney@paulhastings.com

If to Barclays as Administrative Agent and as Collateral Agent, to:

for notices (other than Borrowing Requests and notices in respect of payments):

Barclays Bank PLC

Loan Operations

700 Prides Crossing

Newark, DE 19713

Attention: Agency Services – CDW; Shankar Subbaiah

Tel: +44 203-555-5768

Fax: (917) 522-0569

Email:   shankar.subbaiah@barclays.com   xraUSLoanOps5@barclayscapital.com

 

-111-



--------------------------------------------------------------------------------

for Borrowing Requests and notices in respect of payments:

Barclays Bank PLC

Loan Operations

700 Prides Crossing

Newark, DE 19713

Attention: Agency Services – CDW; Anand Vignesh Ravichandran

Tel: +44 203-555-5768

Fax: (917) 522-0569

Email:   anandvignesh.ravichandran@barclayscapital.com; and  
19725355727@tls.ldsprod.com

with a copy to (which shall not constitute notice):

Milbank, Tweed, Hadley & McCloy LLP

1 Chase Manhattan Plaza

New York, NY 10014

Attention: Michael J. Bellucci

Tel: (212) 530-5410

Fax: (212) 822-5410

Email: mbellucci@milbank.com

(b) If to a Lender, to it at its address (or fax number) set forth on
Schedule 2.01 or in the Assignment and Acceptance pursuant to which such Lender
shall have become a party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date three Business Days after dispatch by certified or registered
mail if mailed, in each case, delivered, sent or mailed (properly addressed) to
such party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this
Section 9.01. Notices and other communications delivered through electronic
communications to the extent provided below shall be effective as provided
therein.

As agreed to among the Borrower, the Administrative Agent and the applicable
Lenders from time to time in writing, notices and other communications may also
be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites); provided that approval of such procedures may be
limited to particular notices or communications. All such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) posted to an Internet or intranet website
shall be deemed received upon the deemed receipt by the intended recipient, at
its e-mail address as described in clause (i) above, of notification that such
notice or communication is available and identifying the website address
therefor; provided that, in the case of clauses (i) and (ii), if such notice,
e-mail or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next Business Day for the recipient.

The Borrower hereby agrees, unless directed otherwise by the Administrative
Agent or unless the electronic mail address referred to below has not been
provided by the Administrative Agent to the Borrower, that it will, and will
cause its subsidiaries to, provide to the Administrative Agent all

 

-112-



--------------------------------------------------------------------------------

information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to the Loan Documents or to the Lenders under
Article V, including all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (1) is or relates to a Borrowing Request, a notice
pursuant to Section 2.10, (2) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor,
(3) provides notice of any Default or Event of Default under this Agreement or
any other Loan Document or (4) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any Borrowing
or other extension of credit hereunder (all such nonexcluded communications
being referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format acceptable to the Administrative Agent to an electronic mail address as
directed by the Administrative Agent. In addition, the Borrower agrees, and
agrees to cause its Subsidiaries, to continue to provide the Communications to
the Administrative Agent or the Lenders, as the case may be, in the manner
specified in the Loan Documents but only to the extent requested by the
Administrative Agent.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT OF THIRD-PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A
FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH
PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower herein or any other Loan Document, shall be
considered to have been relied upon by the Agents and the Lenders and shall
survive the making by the Lenders of the Term Loans, regardless of any
investigation made by the Agents or the Lenders or on their behalf, and
notwithstanding that any Agent or any Lender may have had notice or actual
knowledge of any Default at the time of the making of any Term Loans shall
continue in full force and effect until the Termination Date. The provisions of
Sections 2.14, 2.16, 2.20 and 9.05 shall remain operative and in full force and
effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Term Loans, the expiration of the Term Loan Commitments, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent,
the Collateral Agent or any Lender.

SECTION 9.03. Binding Effect. This Agreement shall become effective as provided
in Section 4.02; provided that Section 2.25(d) shall become effective
immediately prior to the Closing Date.

 

-113-



--------------------------------------------------------------------------------

SECTION 9.04. Successors and Assigns.

(a) Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the permitted successors and assigns of
such party; and all covenants, promises and agreements by or on behalf of the
Borrower, the Administrative Agent, the Collateral Agent or the Lenders that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

(b) Each Lender may assign to one or more Eligible Assignees all or a portion of
its interests, rights and obligations under this Agreement (including all or a
portion of its Term Loan Commitment and the Term Loans at the time owing to it);
provided, however, that (i) each of the Administrative Agent and the Borrower
must give its prior written consent to such assignment (which consent shall not
be unreasonably withheld or delayed); provided that no such consent shall be
required to any such assignment made to a Lender or an Affiliate or Related Fund
of a Lender (in each case, other than to Disqualified Institutions) and the
consent of the Borrower shall (x) not be required (1) during the continuance of
any Specified Default or (2) with respect to any such assignment that is being
made by Barclays (as the initial Lender hereunder) to an Eligible Assignee
previously approved by the Borrower, within the 60 day period commencing on the
Closing Date, as part of the “primary syndication” of the Term Loans, and (y) be
deemed to have been given to any assignment unless the Borrower shall have
objected thereto by written notice to the Administrative Agent within five
Business Days after having received notice thereof, (ii) (A) in the case of any
assignment, other than assignments to an existing Lender, an Affiliate of a
Lender or a Related Fund, the amount of the Term Loan Commitment or Term Loans
of the assigning Lender subject to each such assignment (determined as of the
date of the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $1,000,000 (or if
less, the entire remaining amount of such Lender’s Term Loan Commitment or Term
Loans) and shall be in an amount that is an integral multiple of $1,000,000 (or
the entire remaining amount of such Lender’s Term Loan Commitment or Term
Loans), provided, however, that simultaneous assignments by or to two or more
Related Funds shall be combined for purposes of determining whether the minimum
assignment requirement is met, and (B) in the case of any assignment to any
existing Lender, an Affiliate of a Lender or a Related Fund, after giving effect
to such assignment, Term Loan Commitments or Term Loans of the assigning Lender
and its Affiliates and Related Funds shall be zero or not less than $1,000,000,
(iii) the parties to each such assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance (such Assignment and
Acceptance to be (A) electronically executed and delivered to the Administrative
Agent via an electronic settlement system then acceptable to the Administrative
Agent (or, if previously agreed with the Administrative Agent, manually), and
(B) delivered together with a processing and recordation fee of $3,500, unless
waived or reduced by the Administrative Agent in its sole discretion; provided
that only one such fee shall be payable in connection with simultaneous
assignments by or to two or more Related Funds), and (iv) the assignee, if it
shall not be a Lender immediately prior to the assignment, shall deliver to the
Administrative Agent an Administrative Questionnaire and the tax forms required
under Section 2.20(e), (f) or (g), as applicable. Upon acceptance and recording
pursuant to paragraph (e) of this Section 9.04, from and after the effective
date specified in each Assignment and Acceptance, (A) the assignee thereunder
shall be a party hereto and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement and (B) the assigning Lender thereunder shall, to the extent of
the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 2.14, 2.16,
2.20 and 9.05 with respect to facts and circumstances occurring prior to the
effective date of such assignment, as well as to any Administration Fees accrued
for its account and not yet paid); provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender.

 

-114-



--------------------------------------------------------------------------------

(c) No such assignment shall be made to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this sentence. In
connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent and each Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
pro rata share of all Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs. Any assignment or
transfer that does not comply with this paragraph shall be treated for purposes
of this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (g) of this Section 9.04.

(d) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Term Loan Commitment, and the outstanding principal amount of its Term Loans, in
each case without giving effect to assignments thereof which have not become
effective, are as set forth in such Assignment and Acceptance, (ii) except as
set forth in (i) above, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement, or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement, any other Loan Document or any other instrument or
document furnished pursuant hereto, or the financial condition of Holdings, the
Borrower or any subsidiary or the performance or observance by Holdings, the
Borrower or any subsidiary of any of its obligations under this Agreement, any
other Loan Document or any other instrument or document furnished pursuant
hereto, (iii) such assignee represents and warrants that it is legally
authorized to enter into such Assignment and Acceptance, (iv) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the most recent financial statements referred to in Section 3.05 or delivered
pursuant to Section 5.04 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance, (v) such assignee will independently and without
reliance upon the Administrative Agent, the Collateral Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement, (vi) such assignee appoints
and authorizes the Administrative Agent and the Collateral Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to the Administrative Agent and the Collateral Agent,
respectively, by the terms hereof, together with such powers as are reasonably
incidental thereto and (vii) such assignee agrees that it will perform in
accordance with their terms all the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

 

-115-



--------------------------------------------------------------------------------

(e) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders and any changes thereto, meeting the
requirements of Treasury Regulation Section 5f.103-1(c), whether by assignment
or otherwise, and the Term Loan Commitment of, and principal amount of the Term
Loans (and related interest amount and fees with respect to such Term Loan)
owing and paid to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent, the Collateral Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender (but only, in the case
of a Lender, with respect to any entry relating to such Lender’s Term Loans,
Term Loan Commitments and other Obligations) at any reasonable time and from
time to time upon reasonable prior notice.

(f) Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent and the Borrower to such assignment (in each case to the
extent required pursuant to paragraph (b) above) and any applicable tax forms
required by Section 2.20(e), (f) or (g), as applicable, the Administrative Agent
shall (i) accept such Assignment and Acceptance, (ii) promptly record the
information contained therein in the Register. No assignment shall be effective
unless it has been recorded in the Register as provided in this paragraph (e)
and (iii) if requested by an assignee, provide to such assignee the most recent
list of Disqualified Institutions identified in writing to the Administrative
Agent and the Lenders as of such date; provided that the Administrative Agent
shall have no responsibility to monitor compliance in connection therewith.

(g) Each Lender may without the consent of the Borrower or the Administrative
Agent sell participations to one or more banks or other Persons (other than to
Disqualified Institutions, any natural Person or Holdings or any of its
subsidiaries or Affiliates) in all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Term Loan Commitment and
the Term Loans owing to it); provided, that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the participating banks or other Persons shall be entitled to the benefit
of the cost protection provisions contained in Sections 2.14, 2.16 and 2.20 to
the same extent as if they were Lenders (but, with respect to any particular
participant, to no greater extent than the Lender that sold the participation to
such participant and in the case of Section 2.20, only if such participant shall
have provided any form of information that it would have been required to
provide under such Section if it were a Lender), (iv) to the extent permitted by
applicable law, each participant also shall be entitled to the benefits of
Section 9.06 as though it were a Lender, so long as such participant agrees to
be subject to Section 2.18 as though it were a Lender and (v) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement, and such Lender shall retain the sole right to enforce the
obligations of the Borrower relating to the Term Loans and to approve any
amendment, modification or waiver of any provision of this Agreement (other than
amendments, modifications or waivers described in clauses (i), (ii) and (iii) of
Section 9.08(b) as it pertains to the Term Loans or Term Loan Commitments in
which such participant has an interest). Each Lender selling a participation to
a participant (i) shall keep a register, meeting the requirements of Treasury
Regulation Section 5f.103-1(c), of each such participation, specifying such
participant’s entitlement to payments of principal and interest with respect to
such participation, (ii) shall provide the Administrative Agent and the Borrower
with the applicable forms, certificates and statements described in
Section 2.20(e) or (f) hereof, as applicable, as if such participant

 

-116-



--------------------------------------------------------------------------------

was a Lender hereunder and (iii) if requested by a participant, provide to such
participant the most recent list of Disqualified Institutions identified in
writing to the Administrative Agent and the Lenders as of such date; provided
that the Administrative Agent shall have no responsibility to monitor compliance
in connection therewith. Notwithstanding anything in clause (ii) of the
immediately preceding sentence to the contrary, each Lender shall have the right
to sell one or more participations to one or more lenders or other Persons that
provide financing to such Lender in the form of sales and repurchases of
participations without having to satisfy the requirements set forth therein.

(h) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any non-public information relating to the Borrower furnished to
such Lender by or on behalf of the Borrower; provided that prior to any such
disclosure, each such assignee or participant or proposed assignee or
participant shall execute an agreement whereby such assignee or participant
shall agree (subject to customary exceptions) to preserve the confidentiality of
such non-public information on terms no less restrictive than those applicable
to the Lenders pursuant to Section 9.16.

(i) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure extensions of credit to such Lender or
in support of obligations owed by such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank or any central bank
having jurisdiction over such Lender; provided that (i) such assignment shall
not increase the costs or expenses or otherwise increase or change the
obligations of the Borrower hereunder and (ii) no such assignment shall release
a Lender from any of its obligations hereunder or substitute any such assignee
for such Lender as a party hereto.

(j) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Term Loan that such Granting Lender would otherwise be
obligated to make to the Borrower pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to make any Term
Loan and (ii) if an SPC elects not to exercise such option or otherwise fails to
provide all or any part of such Term Loan, the Granting Lender shall be
obligated to make such Term Loan pursuant to the terms hereof. The making of a
Term Loan by an SPC hereunder shall utilize the Term Loan Commitment of the
Granting Lender to the same extent, and as if, such Term Loan were made by such
Granting Lender. Each party hereto hereby agrees that (x) neither the grant to
any SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrower
hereunder, (y) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement (all liability for which shall remain with the
Granting Lender) and (z) the Granting Lender shall for all purposes remain the
Lender of record hereunder. In addition, notwithstanding anything to the
contrary contained in this Section 9.04, any SPC may (A) with notice to, but
without the prior written consent of, the Borrower and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Term Loans to the Granting Lender or to any financial
institutions (consented to by the Borrower and Administrative Agent) providing
liquidity and/or credit support to or for the account of such SPC to support the
funding or maintenance of Loans and (B) disclose on a confidential basis any
non-public information relating to its funding of Term Loans to any rating
agency, commercial paper dealer or provider of any surety, guarantee or credit
or liquidity enhancement to such SPC.

(k) The Borrower shall not assign or delegate any of its rights or duties
hereunder (other than in a transaction permitted by Section 6.04) without the
prior written consent of the Administrative Agent and each Lender, and any
attempted assignment without such consent shall be null and void.

 

-117-



--------------------------------------------------------------------------------

(l) If the Borrower wishes to replace the Term Loans or Term Loan Commitments
hereunder with ones having different terms, it shall have the option, with the
consent of the Administrative Agent and subject to at least three Business Days’
advance notice to the Lenders, instead of prepaying the Term Loans or reducing
or terminating the Term Loan Commitments to be replaced, to (i) require the
Lenders to assign such Term Loans or Term Loan Commitments to the Administrative
Agent or its designees and (ii) amend the terms thereof in accordance with
Section 9.08 (with such replacement, if applicable, being deemed to have been
made pursuant to Section 9.08(d)). Pursuant to any such assignment, all Term
Loans and Term Loan Commitments to be replaced shall be purchased at par
(allocated among the Lenders in the same manner as would be required if such
Term Loans were being optionally prepaid or such Term Loan Commitments were
being optionally reduced or terminated by the Borrower), accompanied by payment
of any accrued interest and fees thereon and any amounts owing pursuant to
Section 2.16. By receiving such purchase price, the Lenders shall automatically
be deemed to have assigned the Term Loans or Term Loan Commitments pursuant to
the terms of an Assignment and Acceptance, and accordingly no other action by
such Lenders shall be required in connection therewith. The provisions of this
paragraph are intended to facilitate the maintenance of the perfection and
priority of existing security interests in the Collateral during any such
replacement.

(m) [Reserved].

(n) Notwithstanding anything in this Agreement to the contrary, any Lender may,
at any time, assign all or a portion of its Term Loans to the Borrower on a
non-pro rata basis (provided, however, that each assignment shall be of a
uniform, and not varying, percentage of all rights and obligations under and in
respect of any applicable Term Loan and any related Term Loan Commitments)
pursuant to one or more modified Dutch auctions (provided that, (A) notice of
each such auction shall be made to all Lenders and (B) each such auction shall
be conducted pursuant to such procedures which are consistent with this
Section 9.04 and otherwise as the auction manager (which auction manager shall
be the Administrative Agent in such other capacity or any other financial
institution or advisor agreed by the Borrower and the Administrative Agent to
act as an arranger in connection with any such auction) may establish and
otherwise reasonably acceptable to the Borrower, the Administrative Agent and
such auction manager) open to all Lenders on a pro rata basis, subject to the
following limitations:

(i) the Borrower shall represent and warrant as of the date of any such
assignment, that neither it nor any of its respective directors or officers has
any MNPI that has not been disclosed to the Lenders generally (other than
because such Lenders do not wish to receive MNPI) prior to such date to the
extent such information could reasonably be expected to have a material effect
upon, or otherwise be material, to such Lender’s decision to assign Term Loans
to the Borrower;

(ii) immediately upon the effectiveness of such assignment of Term Loans from a
Lender to the Borrower, such Term Loans and all rights and obligations as a
Lender related thereto shall, for all purposes under this Agreement, the other
Loan Documents and otherwise, be deemed to be irrevocably prepaid, terminated,
extinguished, cancelled and of no further force and effect and the Borrower
shall neither obtain nor have any rights as a Lender hereunder or under the
other Loan Documents by virtue of such assignment;

(iii) the Borrower shall not use the proceeds of any loans under the Revolving
Credit Facility to fund any such assignment; and

(iv) no Default or Event of Default shall have occurred and be continuing.

 

-118-



--------------------------------------------------------------------------------

SECTION 9.05. Expenses; Indemnity.

(a) The Borrower agrees to pay (i) all reasonable out-of-pocket expenses (but
limited, as to legal fees and expenses, to those of Milbank, Tweed, Hadley &
McCloy LLP, counsel for the Agents and Arrangers taken as a whole, and, if
reasonably necessary, of one local counsel in each material jurisdiction (and,
in the case of an actual or perceived conflict of interest where any of the
Agents or Arrangers affected by such conflict retains its own counsel, of
another firm of counsel for such affected party and any similarly situated
parties taken as a whole)) incurred by the Agents and Arrangers, in connection
with the syndication of the Term Loan Facility and the preparation, negotiation
and administration of this Agreement and the other Loan Documents or in
connection with any amendments, supplements, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions hereby or thereby
contemplated shall be consummated) and (ii) all documented out-of-pocket
expenses (but limited, as to legal fees and expenses, to one counsel for all
such Persons taken as a whole, and, if reasonably necessary, of one local
counsel in each material jurisdiction (and, in the case of an actual or
perceived conflict of interest where any of the Agents, the Arrangers or the
Lenders affected by such conflict retains its own counsel, of another firm of
counsel for such affected party and any similarly situated parties taken as a
whole)) incurred by the Agents, the Arrangers or any Lender in connection with
the enforcement or protection of its rights or remedies in connection with this
Agreement and the other Loan Documents or in connection with the Term Loans made
hereunder.

(b) The Borrower agrees to indemnify each Arranger, the Administrative Agent,
the Collateral Agent, each Lender and each of the foregoing Persons’ Affiliates
and their respective Related Parties and their respective successors and assigns
(each such Person being called an “Indemnitee”) against, and to hold each
Indemnitee harmless from, any and all costs, expenses (including reasonable
fees, out-of-pocket disbursements and other charges of one counsel to the
Indemnitees, taken as a whole, and one local counsel to the Indemnitees taken as
a whole in each material jurisdiction; provided that if (i) one or more
Indemnitees shall have reasonably concluded that there may be legal defenses
available to it that are different from or in addition to those available to one
or more other Indemnitees or (ii) the representation of the Indemnitees (or any
portion thereof) by the same counsel would be inappropriate due to actual or
potential differing interests between them, then such expenses shall include the
reasonable fees, out-of-pocket disbursements and other charges of one separate
counsel to such Indemnitees, taken as a whole, in each relevant jurisdiction),
and liabilities of such Indemnitee arising out of or in connection with (w) the
execution and/or delivery of this Agreement or any other Loan Document or any
agreement or instrument contemplated thereby, the performance by the parties
thereto of their respective obligations thereunder or the consummation of the
Transactions and the other transactions contemplated thereby (including the
syndication of the Term Loan Facility), (x) the use of the proceeds of the Term
Loans, (y) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not any Indemnitee is a
party thereto (and regardless of whether such matter is initiated by a third
party or by the Borrower, any other Loan Party or any of their respective
Affiliates or equityholders), or (z) any actual or alleged presence or Release
of Hazardous Materials on any property currently or formerly owned or operated
by Holdings, the Borrower or any of their respective subsidiaries, or any
liability under Environmental Laws related in any way to Holdings, the Borrower
or their respective subsidiaries; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such costs, expenses or
liabilities (x) resulted from the gross negligence, bad faith, fraud or willful
misconduct of such Indemnitee (or its Affiliates and the respective directors,
officers, employees and agents of such Indemnitee and such Indemnitee’s
Affiliates) (each, a “related party” of such Indemnitee) or material breach of
its (or any of its related parties’) obligations hereunder or under any of the
other Loan Documents or in connection with any transaction contemplated hereby
or thereby (in each case as determined by a court of competent jurisdiction in a
final and non-appealable judgment) or (y) relate to the presence or Release of
Hazardous Materials that first occur at any property owned by Holdings or the
Borrower after such property is transferred to any Indemnitee, any of its
related parties or any of their respective successors or assigns by foreclosure,
deed-in-lieu of foreclosure or similar transfer. The Borrower shall have no
obligation to reimburse any Indemnitee for fees and expenses unless such

 

-119-



--------------------------------------------------------------------------------

Indemnitee provides the Borrower with an undertaking in which such Indemnitee
agrees to refund and return any and all amounts paid by the Borrower to such
Indemnitee to the extent any of the foregoing items in clauses (x) and
(y) occurs. Notwithstanding the foregoing, this Section 9.05 shall not apply to
Tax matters, which shall be governed exclusively by Section 2.20.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Arrangers, the Administrative Agent or any other Indemnitee related
thereto under paragraph (a) or (b) of this Section 9.05 (and without limiting
its obligation to do so), each Lender severally agrees to pay to the Arrangers,
such Indemnitee and the Administrative Agent, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Arrangers, the Agents or such
Indemnitee in its capacity as such. For purposes hereof, a Lender’s “pro rata
share” shall be determined based upon its share of the sum of outstanding Term
Loans and unused Term Loan Commitments at the time.

(d) To the extent permitted by applicable law, no party hereto shall assert, and
each party hereto hereby waives, any claim from (i) the use by others of
information or other materials obtained through electronic, telecommunications
or other information transmission systems, except to the extent such damages
have resulted from the willful misconduct, bad faith, fraud or gross negligence
of such party of any of its Affiliates or the respective directors, officers,
employees and agents of such party and such party’s Affiliates and (ii) on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Term Loan or the use of the proceeds thereof.

(e) The provisions of this Section 9.05 shall survive the expiration of the term
of this Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Term Loans, the expiration of the Term Loan Commitments,
the invalidity or unenforceability of any term or provision of this Agreement or
any other Loan Document, or any investigation made by or on behalf of the
Administrative Agent, the Collateral Agent or any Lender. All amounts due under
this Section 9.05 shall be payable within 30 days after receipt of an invoice
relating thereto setting forth such amounts in reasonable detail.

SECTION 9.06. Right of Setoff; Payments Set Aside.

(a) If an Event of Default shall have occurred and be continuing, each Lender is
hereby authorized at any time and from time to time, except to the extent
prohibited by law, without prior notice to the Borrower or any other Loan Party,
any such notice being waived by the Borrower (on its own behalf and on behalf of
each Loan Party and its subsidiaries) to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender to or for the credit or the
account of the Borrower against any of and all the obligations of the Borrower
now or hereafter existing under this Agreement and other Loan Documents held by
such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or such other Loan Document and although such
obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or indebtedness; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(i) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of
Section 2.21(b) and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders, and (ii) the Defaulting Lender
shall provide promptly to the Administrative Agent a statement describing

 

-120-



--------------------------------------------------------------------------------

in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender under this
Section 9.06 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such set off and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such set-off and application.

(b) To the extent that any payment by or on behalf of the Borrower is made to
any Agent or any Lender, or any Agent or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by such Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, then (i) to the extent of such recovery the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such setoff had not occurred,
and (ii) each Lender severally agrees to pay to the Administrative Agent upon
demand its applicable share of any amount so recovered from or repaid by any
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Effective Rate
from time to time in effect.

SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

SECTION 9.08. Waivers; Amendment.

(a) No failure or delay of the Administrative Agent, the Collateral Agent or any
Lender in exercising any power or right hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Collateral Agent and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or any other Loan Document or consent to any departure by the
Borrower or any other Loan Party therefrom shall in any event be effective
unless the same shall be permitted by clause (b) below, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. No notice or demand on the Borrower in any case shall entitle the
Borrower to any other or further notice or demand in similar or other
circumstances.

(b) Subject to Sections 2.22, 2.23 and 2.24 and clause (d) below, and except for
those actions expressly permitted to be taken by the Agents, neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Required Lenders and the Loan Parties that are party
thereto and are affected by such waiver, amendment or modification and
acknowledged by the Administrative Agent; provided, however, that no such
agreement shall (i) reduce the principal amount of, or extend or waive any
scheduled amortization payment or the final scheduled maturity of or date for
the payment of any interest on, any Term Loan, forgive any such payment or any
part thereof, or decrease the rate of interest on any Term Loan, without the
prior written consent of each Lender directly and adversely affected thereby (it
being understood that any change to the component definitions of “Total Net
Leverage Ratio” or “Senior Secured Net Leverage Ratio” affecting the
determination of interest (including, without limitation, pursuant to the
definition of “Applicable Percentage”) and the waiver of any Default, Event of
Default or default interest shall only require the consent of the Borrower and
the Required Lenders), (ii) increase or extend the Term Loan Commitment without
the prior written consent of such Lender,

 

-121-



--------------------------------------------------------------------------------

(iii) amend or modify the provisions of Section 2.17, the provisions of
Section 2.18, the provisions of Section 9.04(j) (it being understood that any
change to Section 6.04 shall only require approval of the Required Lenders) or
the provisions of this Section (except as set forth below) or release all or
substantially all of the value of the guarantees provided by the Guarantors or
all or substantially all of the Collateral (except as permitted under
Section 6.04 and the Guarantee and Collateral Agreement), without the prior
written consent of each Lender, (iv) waive or amend this Section 9.08(b), or
(v) amend or modify the provisions of Section 9.04 or the definition or
“Eligible Assignee” in any manner that limits or restricts the ability of any
Lender to assign its interests hereunder without the prior written consent of
such Lender, (vi) reduce the percentage contained in the definition of the term
“Required Lenders” without the prior written consent of each Lender (it being
understood that with the consent of the Required Lenders, additional term loans
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as the Term Loan Commitments and Term
Loans on the date hereof and this Section 9.08 may be amended to reflect such
term loans); provided, further, that (w) no such agreement shall amend, modify
or otherwise affect the rights or duties of the Administrative Agent or the
Collateral Agent, hereunder or under any other Loan Document without the prior
written consent of the Administrative Agent, or the Collateral Agent, as the
case may be, and (x) Section 9.04(i) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Term Loans are being funded by an SPC at the time of such amendment, waiver or
other modification.

(c) Notwithstanding the foregoing, in addition to any term loans and related
Incremental Amendments effectuated without the consent of Lenders in accordance
with Section 2.22 and any term loans and related Refinancing Amendments
effectuated without the consent of Lenders in accordance with Section 2.24, this
Agreement (including this Section 9.08 and Section 2.17) may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (i) to add one or more additional credit
facilities to this Agreement and to permit the term loans from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the accrued interest and Administration Fees in respect
thereof, (ii) to include appropriately the Lenders holding such term loan
facilities in any determination of the Required Lenders and other definitions
related to such new term loan facilities and (iii) to provide customary class
protection for any additional term loan facilities.

(d) Notwithstanding anything to the contrary in Section 9.08(b), the
Administrative Agent and the Borrower may amend any Loan Document (1) to correct
administrative errors or omissions, or to effect administrative changes that are
not adverse to any Lender, (2) to make modifications contemplated by Section
2.22, Section 2.23 or Section 2.24 pursuant to an Incremental Amendment, an
Extension Amendment or a Refinancing Amendment, respectively, (3) to correct,
amend, cure any ambiguity, inconsistency, defect or correct any typographical
error or other manifest error in this Agreement or any other Loan Document,
(4) to comply with applicable local law or advice of local counsel in respect of
a Security Document or (5) to cause a Security Document to be consistent with
this Agreement and other Loan Documents. Notwithstanding anything to the
contrary contained herein, such amendments shall become effective without any
further consent of any other party to such Loan Document

(e) Each waiver, amendment, modification, supplement or consent made or given
pursuant to this Section 9.08 shall be effective only in the specific instance
and for the specific purpose for which given, and such waiver, amendment,
modification or supplement shall apply equally to each of the Lenders and shall
be binding on the Loan Parties, the Lenders, the Agents and all future holders
of the Term Loans and Term Loan Commitments.

 

-122-



--------------------------------------------------------------------------------

SECTION 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Term Loan, together
with all fees, charges and other amounts which are treated as interest on such
Term Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Term Loan in accordance
with applicable law, the rate of interest payable in respect of such Term Loan
hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Term Loan but were not payable
as a result of the operation of this Section 9.09 shall be cumulated and the
interest and Charges payable to such Lender in respect of other Term Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount shall have been received by such Lender.

SECTION 9.10. Entire Agreement. This Agreement and the other Loan Documents
constitute the entire contract between the parties relative to the subject
matter hereof. Except to the extent otherwise specified therein, any other
previous agreement among the parties with respect to the subject matter hereof
is superseded by this Agreement and the other Loan Documents. Nothing in this
Agreement or in the other Loan Documents, expressed or implied, is intended to
confer upon any Person (other than the parties hereto and thereto, their
respective successors and assigns permitted hereunder and, to the extent
expressly contemplated hereby, the Indemnitees, the Arrangers, the Related
Parties of each of the Administrative Agent, the Collateral Agent and the
Lenders) any rights, remedies, obligations or liabilities under or by reason of
this Agreement or the other Loan Documents.

SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, TO IT THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

SECTION 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other
jurisdiction). The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 9.13. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in
Section 9.03. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.

 

-123-



--------------------------------------------------------------------------------

SECTION 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.15. Jurisdiction; Consent to Service of Process.

(a) The Borrower hereby irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or tort or otherwise, against any
Agent, any Lender or any of their respective Related Parties in any way relating
to this Agreement or any other Loan Document (except as otherwise expressly
stated therein) or the transactions relating hereto or thereto, in any forum
other than any New York State court or Federal court of the United States of
America sitting in the borough of Manhattan in New York City, and any appellate
court from any thereof, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Collateral Agent or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or the other Loan
Documents against the Borrower, Holdings or their respective properties in the
courts of any jurisdiction.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or Federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

(d) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in dollars, into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase dollars with such other
currency at the spot rate of exchange quoted by the Administrative Agent at
11:00 a.m. on the Business Day preceding that on which final judgment is given,
for the purchase of dollars for delivery two Business Days thereafter. The
obligation of the Borrower in respect of any such sum due from it to the
Administrative Agent or the Lenders hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than dollars, be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent of any sum adjudged to be so due
in the Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase dollars with the Judgment Currency. If the amount of
dollars so purchased is less than the sum originally due to the Administrative
Agent in dollars, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss.

SECTION 9.16. Confidentiality. Each of the Administrative Agent, the Collateral
Agent, the Arrangers and the Lenders agrees to maintain the confidentiality of
the Information (as defined below),

 

-124-



--------------------------------------------------------------------------------

except that Information may be disclosed (a) to its and its Affiliates’ Related
Parties (other than Excluded Parties (as defined below)) (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential) in connection with the transactions contemplated or permitted
hereby, (b) to the extent requested by any Governmental Authority having
jurisdiction over such Person (including any Governmental Authority regulating
any Lender or its Affiliates), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process (provided, that the
Administrative Agent, the Collateral Agent, such Arranger or such Lender that
discloses any Information pursuant to this clause (c) shall provide the Borrower
with prompt notice of such disclosure to the extent permitted by applicable
law), (d) to the extent reasonably necessary in connection with the exercise of
any remedies hereunder or under the other Loan Documents or any suit, action or
proceeding relating to the enforcement of its rights hereunder or thereunder,
(e) subject to an agreement containing provisions at least as restrictive as
those of this Section 9.16 (or as otherwise may be acceptable to the Borrower),
to (i) any actual or prospective assignee of or participant in any of its rights
or obligations under this Agreement and the other Loan Documents or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower, any subsidiary or any Affiliate thereof or
any of their respective obligations, (f) with the written consent of the
Borrower, (g) to any rating agency when required by it (it being understood
that, prior to any such disclosure, such rating agency shall undertake to
preserve the confidentiality of any Information relating to the Loan Parties
received by it from such Person), (h) to the extent such Information becomes
(x) publicly available other than as a result of a breach of this Section 9.16,
or (y) available to the Agent, any Lender or any of their Affiliates on a
non-confidential basis from a source other than the Borrower, (i) on a
confidential basis to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
facilities or (j) to market data collectors, similar service providers to the
lending industry and service providers to the Agents in connection with the
administration and management of the Loan Documents; provided that, no such
disclosure shall be made by the Administrative Agent, the Collateral Agent, any
Arranger or any Lender to any of its affiliates that are engaged as principals
primarily in private equity or venture capital (the “Excluded Parties”). For the
purposes of this Section 9.16, “Information” shall mean all information received
from the Borrower or Holdings and related to the Borrower or its business, other
than any such information that is publicly available to the Administrative
Agent, the Collateral Agent, any Arranger or any Lender, other than by reason of
disclosure by Administrative Agent, the Collateral Agent, any Arranger or any
Lender in breach of this Section 9.16.

SECTION 9.17. Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

SECTION 9.18. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Agents and Arrangers are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Agents and Arrangers on the other hand, (B) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks

 

-125-



--------------------------------------------------------------------------------

and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each Agent and each Arranger is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other Person and
(B) neither any Agent nor any Arranger has any obligation to the Borrower or any
of its Affiliates with respect to the transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) the Agents and Arrangers and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and neither any Agent nor any Arranger
has any obligation to disclose any of such interests to the Borrower or its
Affiliates. To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against the Agents and Arrangers with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

SECTION 9.19. Release of Collateral. The Lenders irrevocably authorize the
Agents (and the Agents agree):

(a) to release any Lien on any property granted to or held by the Collateral
Agent or the Administrative Agent under any Loan Document (w) upon the
Termination Date (and, concurrently therewith, to release all the Loan Parties
from their obligations under the Loan Documents (other than those that
specifically survive the Termination Date)), (x) that is sold or to be sold as
part of or in connection with any sale permitted hereunder or under any other
Loan Document to any Person other than a Loan Party, (y) subject to
Section 9.08, if approved, authorized or ratified in writing by the Required
Lenders, or (z) owned by a Subsidiary Guarantor upon release of such Guarantor
from its obligations under its Guaranty pursuant to clause (c) below;

(b) at the request of the Borrower, to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by clauses (f), (h) and
(t) of the definition of Permitted Liens; and

(c) to release any Subsidiary Guarantor from its obligations under any Loan
Document to which it is a party if such Person ceases to be a subsidiary as a
result of a transaction or designation permitted hereunder; provided that no
such release shall occur if such Guarantor continues to be a guarantor in
respect of the Senior Notes, any Junior Financing and any Refinancing
Indebtedness in respect thereof unless and until such Guarantor is (or is being
simultaneously) released from its guarantee with respect to the Senior Notes,
such Junior Financing and any Refinancing Indebtedness in respect thereof.

Upon request by any Agent at any time, the Required Lenders will confirm in
writing such Agent’s authority to release its interest in particular types or
items of property, or to release any Subsidiary Guarantor from its obligations
under the Loan Documents pursuant to this Section 9.19. In each case as
specified in this Section 9.19, the relevant Agent will, at the Borrower’s
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the Loan
Documents, or to release such Loan Party from its obligations under the Loan
Documents, in each case, in accordance with the terms of the Loan Documents and
this Section 9.19.

SECTION 9.20. USA PATRIOT Act Notice. Each Lender and each Agent (for itself and
not on behalf of any Lender) hereby notifies the Loan Parties that pursuant to
the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record information that identifies the Loan Parties, which information includes
the name and address of the Loan Parties and other information that will allow
such Lender or such Agent, as applicable, to identify the Loan Parties in
accordance with the USA PATRIOT Act.

 

-126-



--------------------------------------------------------------------------------

SECTION 9.21. Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents or any Hedging Obligation (including the exercise of any right of
setoff, rights on account of any banker’s lien or similar claim or other rights
of self-help), or institute any actions or proceedings, or otherwise commence
any remedial procedures, with respect to any Collateral or any other property of
any such Loan Party, without the prior written consent of the Administrative
Agent. The provision of this Section 9.21 are for the sole benefit of the
Lenders and shall not afford any right to, or constitute a defense available to,
any Loan Party.

SECTION 9.22. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an
applicable EEA Resolution Authority and agrees and consents to, and acknowledges
and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an applicable EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any applicable EEA
Resolution Authority.

[Signatures follow.]

 

-127-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CDW LLC By:  

/s/ Robert J. Welyki

Name:   Robert J. Welyki Title:   Vice President, Treasurer and Assistant
Secretary

 

Amended and Restated Term Loan Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Administrative Agent, as Collateral Agent and as a New
Lender By:  

/s/ Jeremy Hazan

Name:   Jeremy Hazan Title:   Managing Director

 

Amended and Restated Term Loan Agreement



--------------------------------------------------------------------------------

[Signatures of Consenting Existing Lenders on file with the Administrative
Agent.]

 

Amended and Restated Term Loan Agreement